 



EXHIBIT 10.1
EXECUTION COPY
$495,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 30, 2007
among
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
as Borrowers
and
Hayes Lemmerz International, Inc.
as Holdings
and
The Lenders and Issuers Party Hereto
and
Citicorp North America, Inc.
as Administrative Agent
and
Deutsche Bank Securities inc.
as Syndication Agent
and
Citicorp North America, inc.
as Documentation Agent
Citigroup Global Markets Inc.           Deutsche Bank Securities Inc.
as Joint Book-Running Lead Managers and Joint Lead Arrangers
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 



--------------------------------------------------------------------------------



 



          This Second Amended and Restated Credit Agreement (this “Agreement”),
dated as of May 30, 2007, among HLI Operating Company, Inc., a Delaware
corporation (the “U.S. Borrower”), Hayes Lemmerz Finance LLC — Luxembourg
S.C.A., a société en commandite par actions organized            under the laws
of the Grand Duchy of Luxembourg (the “Luxembourg Borrower” and together with
the U.S. Borrower, the “Borrowers”), Hayes Lemmerz International, Inc., a
Delaware corporation (“Holdings”), the Lenders (as defined below), the Issuers
(as defined below), Citicorp North America, Inc. (“CNAI”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), Deutsche
Bank Securities Inc. (“Deutsche Bank”), as syndication agent (in such capacity,
the “Syndication Agent”) and CNAI, as documentation agent (in such capacity, the
“Documentation Agent”), amends and restates in its entirety the Existing Credit
Agreement (as defined below).
Witnesseth:
          Whereas, the U.S. Borrower, Holdings, the lenders and issuers party
thereto from time to time, the Administrative Agent and the Documentation Agent
are parties to the Amended and Restated Credit Agreement, dated as of April 11,
2005 (as amended, modified or supplemented prior to the date hereof, the
“Existing Credit Agreement”); and
          Whereas, the Existing Credit Agreement made available to the U.S.
Borrower (a) a revolving credit facility in an aggregate principal amount of up
to $100,000,000 and (b) term B loan facility in an aggregate principal amount of
up to $375,000,000 and a term C loan facility in an aggregate principal amount
of $150,000,000, in each case, secured by first and second-priority liens on the
Collateral (as defined in the Existing Credit Agreement); and
          Whereas, the Borrowers desire, among other things, to amend and
restate the Existing Credit Agreement to establish (a) a revolving credit
facility made available to the Borrowers in Euros and Dollars in the aggregate
principal amount of up to the Dollar Equivalent of $125,000,000, (b) a new term
loan facility made available to the Luxembourg Borrower in Euros, in an
aggregate principal amount of up to €260,000,000 and (c) a synthetic letter of
credit facility made available to the Borrowers in an amount of up to
€15,000,000; and
          Whereas, the Borrowers intend to use the proceeds of the Facilities
(a) to prepay the aggregate principal amount outstanding under the existing Term
C Loan (as defined in the Existing Credit Agreement), (b) to repay the aggregate
principal amount outstanding under certain foreign intercompany loans, (c) to
make new foreign intercompany loans, all as more specifically described herein
(d) to provide working capital for the Borrowers and their respective
Subsidiaries and (e) for other general corporate purposes; and
          Whereas, (a) this Agreement, on the terms and subject to the
conditions set forth herein, shall amend and restate the Existing Credit
Agreement in its entirety as of the Effective Date, (b) this Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities (except as specifically set forth herein) and (c) from and after
the Effective Date, the Existing Credit Agreement shall be of no further force
or effect, except to evidence the Obligations (as defined therein) incurred, the
representations and warranties made and the actions or omissions performed or
required to be performed thereunder prior to the Effective Date;

 



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
Definitions, Interpretation And Accounting Terms
          Section 1.1 Defined Terms
          As used in this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.
          “Affected Lender” has the meaning specified in Section 2.18
(Substitution of Lenders).
          “Affiliate” means, (a) with respect to any Loan Party, any other
Person directly or indirectly controlling or that is controlled by or is under
common control with such Loan Party, each officer, director or general partner
of such Loan Party and each Person that is the beneficial owner of 10% or more
of any class of Voting Stock of such Loan Party and (b) with respect to any
Person other than a Loan Party, any other Person directly or indirectly
controlling or that is controlled by or is under common control with such
Person, each officer, director or general partner of such Person and each Person
that is the beneficial owner of 5% or more of any class of Voting Stock of such
Person. For the purposes of this definition, “control” means the possession of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Agent” means each of the Administrative Agent, the Syndication Agent
and the Documentation Agent.
          “Agreed Security Principles” means any grant of a Lien or provision of
a guarantee by any Person that could:
     (a) result in any breach of corporate benefit, financial assistance,
capital preservation, fraudulent preference, thin capitalization rules,
retention of title claims and similar laws or regulations (or analogous
restrictions) of the jurisdiction of organization of such Person;
          (b) result in any risk to the officers of such Person of contravention
of their fiduciary duties and/or of a reasonable likelihood of criminal or
substantial civil liability;
          (c) result in costs (tax, administrative or otherwise) that in the
reasonable determination of the Administrative Agent is materially
disproportionate to the benefit obtained by the beneficiaries of such Lien
and/or guarantee; or
          (d) result in a breach or default of an agreement binding on such
Person (other than (i) an agreement constituting Indebtedness or (ii) an
agreement entered into for the

2



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
purpose of avoiding the obligation to enter into a Guaranty) that may not be
amended or otherwise modified using commercially reasonable efforts to avoid
such breach or default.
          “Agreement” means this Agreement, as amended, restated, modified or
supplemented from time to time.
          “Alternative Currency” means any lawful currency other than Dollars
that is freely transferable into Dollars.
          “Applicable Lending Office” means, with respect to each Lender,
(a) its Domestic Lending Office in the case of a Base Rate Loan and (b) its
Eurocurrency Lending Office in the case of a Eurocurrency Rate Loan denominated
in Dollars or Euros.
          “Applicable Margin” means:
          (a) with respect to the Revolving Loans maintained as (i) Eurocurrency
Rate Loans, a rate equal to 2.75% per annum and (ii) Base Rate Loans, a rate
equal to 2.00% per annum;
          (b) with respect to Term Loans maintained as Eurocurrency Rate Loans,
(i) during the period commencing on the Effective Date and ending on the first
date occurring after the first full Fiscal Quarter ending after the Effective
Date and which the Leverage Ratio shall be equal to or less than 2.50 to 1.0
(determined for the period beginning on the first day of the fourth preceding
Fiscal Quarter, and ending on the last day of the most recent Fiscal Quarter,
for which Financial Statements have been delivered pursuant to Section 6.1
(Financial Statements), a rate equal to 2.75% per annum; and (ii) thereafter, a
rate equal to 2.50% per annum. Any change in the Applicable Margin resulting
from a change in the Leverage Ratio shall become effective as to all Term Loans
upon delivery by Holdings to the Administrative Agent of new Financial
Statements pursuant to Section 6.1(a) or (b) (Financial Statements), as
applicable.
          “Applicable Unused Commitment Fee Rate” means, (a) 0.625% per annum,
and (b) upon Holdings being rated “BB-” or higher by S&P and “Ba3” or higher by
Moody’s and for so long as such ratings are maintained, 0.50% per annum.
          “Approved Deposit Account” has the meaning specified in the Pledge and
Security Agreement.
          “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement or any Foreign Collateral Document, and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein, (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material and (c) any other Intercompany Loan Document; provided,
however, that, “Approved Electronic Communication” shall exclude (i) any Notice
of Borrowing, Letter of Credit Request, Swing Loan Request, Notice of Conversion
or Continuation, and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (ii) any notice pursuant to Section 2.9 (Optional
Prepayments) and Section 2.10 (Mandatory Prepayments) and

3



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
any other notice relating to the payment of any principal or other amount due
under any Loan Document prior to the scheduled date therefor, (iii) all notices
of any Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III (Conditions To Loans And Letters Of
Credit), Section 2.4(a) (Letters of Credit), or Section 2.5 (Synthetic Letters
of Credit) or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.
          “Approved Electronic Platform” has the meaning specified in
Section 10.3 (Posting of Approved Electronic Communications).
          “Approved Fund” means any Fund that is advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity
that administers or manages a Lender.
          “Arrangers” means Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc., in their capacities as joint book-running lead managers and
joint lead arrangers.
          “Asset Sale” has the meaning specified in Section 8.4 (Sale of
Assets).
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A (Form of Assignment and
Acceptance).
          “Available Credit” means, at any time, the sum of the U.S. Revolving
Available Credit and the Euro Revolving Available Credit.
          “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware.
          “Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) the sum (adjusted to the nearest 0.25% or, if there is no nearest
0.25%, to the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, by
(B) a percentage equal to 100% minus the average of the daily percentages
specified during such three-week period by the Federal Reserve Board for
determining the maximum reserve requirement

4



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
(including any emergency, supplemental or other marginal reserve requirement)
for Citibank in respect of liabilities consisting of or including (among other
liabilities) three-month U.S. dollar nonpersonal time deposits in the United
States and (iii) the average during such three-week period of the maximum annual
assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring Dollar deposits in the United States; and
     (c) 0.5% per annum plus the Federal Funds Rate.
          “Base Rate Loan” means any Loan during any period in which it bears
interest based on the Base Rate.
          “Blockage Notice” has the meaning specified in each Deposit Account
Control Agreement.
          “Bond Tender Offer” means, the application of the net proceeds of the
Rights Offering to repurchase the Existing Senior Notes.
          “Bond Tender Offer Documents” each document and instrument executed
with respect of the Bond Tender Offer.
          “Borrowers” has the meaning specified in the preamble to this
Agreement.
          “Borrowing” means a borrowing consisting of Revolving Credit Loans or
Term Loans made on the same day by the Lenders ratably according to their
respective Commitments. A Borrowing may be a Revolving Credit Borrowing or a
Term Loan Borrowing.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City and in Luxembourg are authorized
or required by law to remain closed and (a) if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with the
Eurocurrency Rate for any Eurocurrency Rate Loan denominated in Dollars or the
LIBOR Rate in connection with the Synthetic L/C Facility, a day on which banks
are open for general business in London and (b) if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with
EURIBOR or any Eurocurrency Rate Loan denominated in Euro, any day (i) on which
banks are open for general business in London and (ii) which is a TARGET Day.
          “Capital Expenditures” means, for any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person and its Subsidiaries,
excluding interest capitalized during construction.
          “Capital Lease” means, with respect to any Person, any lease of, or
other arrangement conveying the right to use, property by such Person as lessee
that would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

5



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all Consolidated obligations of such Person or any of its
Subsidiaries under Capital Leases.
          “Captive Insurance Subsidiary” means any Wholly-Owned Subsidiary of
the U.S. Borrower created solely for the purpose of, and engaged solely in the
business of, purchasing or providing insurance to, or otherwise directly
facilitating the provision of insurance for, Holdings and its Subsidiaries;
provided, however, that any such Wholly-Owned Subsidiary shall be funded by the
U.S. Borrower and its Subsidiaries in the ordinary course of business solely
with such amounts as are reasonably necessary to purchase, provide or facilitate
insurance consistent with the past practice of Holdings and its Subsidiaries.
          “Cases” means that voluntary petition filed on December 5, 2001 by
Holdings and certain of its Subsidiaries under title 11 of the United States
Code (the “Bankruptcy Code") with the Bankruptcy Court.
          “Cash Collateral Account” has the meaning specified in the Pledge and
Security Agreement.
          “Cash Equivalents” means (a) securities issued or fully guaranteed or
insured by the United States government or any agency thereof, (b) certificates
of deposit, eurodollar time deposits, overnight bank deposits and bankers’
acceptances of any Lender or any commercial bank organized under the laws of the
United States, any state thereof, the District of Columbia, any foreign bank, or
its branches or agencies (fully protected against currency fluctuations) that,
at the time of acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s, (d) shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a), (b) and (c) above, (ii) has net assets of not less than $500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however,
that the maturities of all obligations of the type specified in clauses (a), (b)
and (c) above shall not exceed 180 days and (e) in the case of any Foreign
Subsidiary: (i) direct obligations of the sovereign nation (or agency thereof)
in which such Foreign Subsidiary is organized and is conducting business or in
obligations fully and unconditionally guaranteed by such sovereign nation (or
any agency thereof), (ii) investments of the type and maturity described in
clauses (a) through (d) above of foreign obligors, which investments or obligors
(or the direct or indirect parents of such obligors) have ratings described in
such clauses or equivalent ratings from comparable foreign rating agencies or
(iii) investments of the type and maturity described in clauses (a) through (d)
above of foreign obligors (or the direct or indirect parents of such obligors),
which investments or obligors (or the direct or indirect parents of such
obligors) are not rated as provided in such clauses or in clause (ii) above, but
which are, in the reasonable judgment of the Borrowers, comparable in investment
quality to such investments and obligors (or the direct or indirect parent of
such obligors); provided, however, that the aggregate amount of investments
pursuant to this clause (iii) shall not exceed $5,000,000 at any time.
          “Cash Interest Expense” means, with respect to any Person for any
period, the Interest Expense of such Person for such period less the Non-Cash
Interest Expense of such Person for such period.

6



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Cash Management Document” means any certificate, agreement or other
document executed by any Loan Party in respect of the Cash Management
Obligations of any Loan Party.
          “Cash Management Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of such Person in respect
of cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer, automatic clearing house and other
cash management arrangements) provided after the Closing Date (regardless of
whether these or similar services were provided prior to the Closing Date by the
Administrative Agent, any Lender or any Affiliate or any of them) by the
Administrative Agent, any Lender or any Affiliate of any of them, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.
          “Change of Control” means the occurrence of any of the following:
(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of 50% or more of the
issued and outstanding Voting Stock of Holdings, (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Holdings (together with any new directors
whose election by the board of directors of Holdings or whose nomination for
election by the stockholders of Holdings was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose elections or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office, (c) Holdings shall cease
to own and control all of the economic and voting rights associated with all of
the outstanding Stock of the Parent, (d) the Parent shall cease to own and
control, directly or indirectly, all of the economic and voting rights
associated with all of the outstanding Stock of the U.S. Borrower, (e) the U.S.
Borrower shall cease to own or control all of the economic and voting rights
associated with all of the outstanding Stock of the Luxembourg Borrower or (f) a
"change of control” shall occur under any of the Related Documents.
          “Citibank” means Citibank, N.A., a national banking association.
          “Class IV Foreign Subsidiary” means, with respect to any Foreign
Subsidiary, a direct or indirect Foreign Subsidiary that is incorporated under
the laws of and has its principal place of business in a Class IV Jurisdiction.
          “Class I Jurisdiction” means, each of Spain and Mexico and such other
jurisdiction designated as a Class I Jurisdiction by the Administrative Agent
pursuant to Section 7.14 (Classification of Jurisdictions).
          “Class II Jurisdiction” means, each of Italy, Netherlands, Belgium,
Brazil, and the Czech Republic and such other jurisdiction designated as a
Class II Jurisdiction by the Administrative Agent pursuant to Section 7.14
(Classification of Jurisdictions).
          “Class III Jurisdiction” means, each of Germany and Hungary and such
other jurisdiction designated as a Class III Jurisdiction by the Administrative
Agent pursuant to Section 7.14 (Classification of Jurisdictions).

7



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Class IV Jurisdiction” means, each of Bahrain, Russia, South Africa,
Thailand, Barbados, Japan, Turkey and India and such other jurisdiction
designated as a Class IV Jurisdiction by the Administrative Agent pursuant to
Section 7.14 (Classification of Jurisdictions).
          “Closing Date” means June 3, 2003.
          “CNAI” has the meaning specified in the preamble to this Agreement.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” means, collectively, the Domestic Collateral and the
Foreign Collateral.
          “Collateral Documents” means, collectively, the Domestic Collateral
Documents and the Foreign Collateral Documents.
          “Collateral Sharing Agreement” means the Collateral Sharing and Debt
Allocation Agreement, dated as of the Effective Date among the Agents (it being
understood that no Loan Party is a party to such agreement), as the same may be
amended or supplemented from time to time.
          “Commitment” means, with respect to any Lender, such Lender’s
Revolving Credit Commitment, if any, Term Loan Commitment, if any, Synthetic L/C
Commitment, if any, and “Commitments” means the aggregate Revolving Credit
Commitments, Term Loan Commitments and Synthetic L/C Commitments of all Lenders.
          “Compliance Certificate” has the meaning specified in
Section 6.1(c)(Financial Statements).
          “Consolidated” means, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.
          “Consolidated Current Assets” means, with respect to any Person at any
date, the total Consolidated current assets (other than cash and Cash
Equivalents) of such Person and its Subsidiaries at such date.
          “Consolidated Current Liabilities” means, with respect to any Person
at any date, all liabilities of such Person and its Subsidiaries at such date
that should be classified as current liabilities on a Consolidated balance sheet
of such Person and its Subsidiaries, but excluding, the sum of (a) the principal
amount of any current portion of long-term Financial Covenant Debt and (b)
(without duplication of clause (a) above) the then outstanding principal amount
of the Loans.
          “Consolidated Net Income” means, for any Person for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall be included only to the
extent of the amount of dividends or distributions paid to such Person or
Subsidiary, (b) the net income of any Subsidiary of such Person that is subject
to any restriction or limitation on the

8



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
payment of dividends or the making of other distributions shall be excluded to
the extent of such restriction or limitation, (c) extraordinary gains and losses
and any increase or decrease to net income, to the extent resulting from the
cumulative effect of a change in accounting principles required by GAAP, shall
be excluded and (d) any non-cash income or expense related to changes in the
book value of Capital Stock of Holdings and its Subsidiaries, shall be excluded.
          “Constituent Documents” means, with respect to any Person, (a) the
articles of incorporation, certificate of incorporation or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election and duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.
          “Contaminant” means any material, substance or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any petroleum or petroleum-derived
substance or waste, asbestos and polychlorinated biphenyls.
          “Contractual Obligation” of any Person means any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Loan Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject.
          “Control Account” has the meaning specified in the Pledge and Security
Agreement.
          “Control Account Agreement” has the meaning specified in the Pledge
and Security Agreement.
          “Credit-Linked Deposit” means, with respect to each Synthetic L/C
Lender, the initial amount of the cash deposit, if any, made by such Lender
pursuant to Section 2.5(a) (Synthetic Letters of Credit), as the same may be
(a) reduced from time to time pursuant to Section 2.9 (Optional Prepayments) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Synthetic L/C Lender pursuant to Section 11.2 (Assignments and Participations).
          “Credit-Linked Deposit Account” means, collectively, one or more
operating and/or investment accounts of, and established by, the Administrative
Agent under its sole and exclusive control and maintained by the Administrative
Agent or any of its Affiliates, in any such case that shall be used for the
purposes set forth in this Agreement.
          “Credit-Linked Deposit Bank” means Citibank or any of its Affiliates
or such other financial institution where the Credit-Linked Deposit Account is
maintained by the Administrative Agent in its sole discretion.
          “Credit-Linked Deposit Account Interest” has the meaning specified in
Section 2.5(c)(i) (Synthetic Letters of Credit).

9



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Credit-Linked Deposit Account Interest Payment Date” means (i) each
of the dates referred to in Section 2.13(d) (Fees), commencing on the first such
date to occur after the Effective Date, and (ii) the Term Loan Maturity Date.
          “Customary Permitted Liens” means, with respect to any Person, any of
the following Liens:
     (a) Liens with respect to the payment of taxes, assessments or governmental
charges, in each case, that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
     (b) Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law created in the ordinary course of business for amounts not yet
due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;
     (c) deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other types of social security
benefits or to secure the performance of bids, tenders, sales, contracts (other
than for the repayment of borrowed money) and surety, appeal, customs or
performance bonds;
     (d) encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
     (e) encumbrances arising under leases or subleases of real property that do
not, in the aggregate, materially detract from the value of such real property
or interfere with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
     (f) financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than pursuant to a Capital Lease; and
     (g) licenses of intellectual property of such Person in the ordinary course
of business.
          “Default” means any event that, with the passing of time or the giving
of notice or both, would become an Event of Default.
          “Delaware LuxCo” means Hayes Lemmerz Finance LLC.
          “Deposit Account” has the meaning specified in the UCC.

10



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Deposit Account Bank” means a financial institution selected or
approved by the Administrative Agent and with respect to which such Domestic
Loan Party has delivered to the Administrative Agent an executed Deposit Account
Control Agreement.
          “Deposit Account Control Agreement” means a letter agreement,
substantially in the form of Annex 1 (Form of Deposit Account Control Agreement)
(with such changes as may be agreed to by the Administrative Agent) attached to
the Pledge and Security Agreement, executed by the applicable Domestic Loan
Party, the Administrative Agent and the relevant Deposit Account Bank, or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.
          “Disclosure Documents” means, collectively, Form 10-K, Form 10-Q and
Form 8-K filed by Holdings with the Securities and Exchange Commission and
comparable disclosure documents filed by any other Loan Party with securities
exchanges or Governmental Authorities in jurisdictions other than the United
States.
          “Documentary Letter of Credit” means any Letter of Credit that is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by the U.S. Borrower or any of its Subsidiaries in the ordinary course
of its business.
          “Documentation Agent” has the meaning specified in the preamble to
this Agreement.
          “Dollar Equivalent” of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, (b) if such
amount is expressed in an Alternative Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by Citibank in New York,
New York at 12:00 p.m. (New York time) on the date of determination to prime
banks in New York for the spot purchase in the New York foreign exchange market
of such amount of Dollars with such Alternative Currency and (c) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any method of determination it
deems appropriate.
          “Dollar Revolving Loan” has the meaning specified in Section 2.1(a)
(The Commitments).
          “Dollars” and the sign “$” each mean the lawful money of the United
States of America.
          “Domestic Collateral” means all property and interests in property and
proceeds thereof now owned or hereafter acquired by any Domestic Loan Party in
or upon which a Lien is granted under any Domestic Collateral Document.
          “Domestic Collateral Documents” means the Pledge and Security
Agreement, the Mortgages for real property located in the United States, the
Deposit Account Control Agreements and any other document executed and delivered
by a Domestic Loan Party granting a Lien on any of its property to secure
payment of the Domestic Secured Obligations.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it

11



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
became a Lender or such other office of such Lender as such Lender may from time
to time specify to the Borrowers and the Administrative Agent.
          “Domestic Loan Documents” means, collectively, this Agreement, the
Notes (if any), the Guaranty, the Fee Letters, the Collateral Sharing Agreement,
each Letter of Credit Reimbursement Agreement, each Hedging Contract between any
Domestic Loan Party and any Lender or any Affiliate of any Lender entered into
after the Closing Date in connection herewith, each Cash Management Document,
the Domestic Collateral Documents and each certificate, agreement or document,
in each case executed by a Domestic Loan Party and delivered to any Agent or any
Lender in connection with or pursuant to any of the foregoing.
          “Domestic Loan Party” means each of the U.S. Borrower, each Domestic
Guarantor and each other Domestic Subsidiary of the U.S. Borrower that executes
and delivers a Domestic Loan Document.
          “Domestic Obligations” means the Loans, the Letter of Credit
Obligations and all other amounts, obligations, covenants and duties owing by
the U.S. Borrower to the Agents, any Lender, any Issuer, any Affiliate of any of
them or any Indemnitee, of every type and description (whether by reason of an
extension of credit, opening or amendment of a letter of credit or payment of
any draft drawn thereunder, loan, guaranty, indemnification, foreign exchange or
currency swap transaction, interest rate hedging transaction or otherwise),
present or future, in each case arising under this Agreement or any other
Domestic Loan Document (including Cash Management Documents and Hedging
Contracts that are Domestic Loan Documents), whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired and whether
or not evidenced by any note, guaranty or other instrument or for the payment of
money, including all letter of credit, cash management and other fees, interest,
charges, expenses, attorneys’ fees and disbursements, Cash Management
Obligations and other sums chargeable to the U.S. Borrower under this Agreement
or any other Domestic Loan Document (including Cash Management Documents and
Hedging Contracts that are Domestic Loan Documents) and all obligations of the
U.S. Borrower under any Domestic Loan Document to provide cash collateral for
Revolving Letter of Credit Obligations.
          “Domestic Secured Obligations” means, in the case of the U.S.
Borrower, the Domestic Obligations, and, in the case of any other Domestic Loan
Party, the obligations of such Domestic Loan Party under the Guaranty and the
other Loan Documents to which it is a party.
          “Domestic Subsidiary” means any Subsidiary of the U.S. Borrower
organized under the laws of any state or territory of the United States of
America or the District of Columbia.
          “Domestic Subsidiary Guarantor” means each Domestic Subsidiary of the
U.S. Borrower (other than a Dormant Subsidiary, U.S. LLC and any Subsidiary that
is a Securitization SPV) and each other Domestic Subsidiary of Holdings or U.S.
Borrower that becomes a party to the Guaranty.
          “Dormant Subsidiaries” means the Subsidiaries of the U.S. Borrower
listed on Schedule V hereto.
          “Dutch FinCo” means HLI Netherlands B.V.

12



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “EBITDA” means, with respect to any Person for any period,
(a) Consolidated Net Income of such Person for such period plus (b) the sum of,
in each case, to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for income taxes, (ii)
Interest Expense, (iii) loss from extraordinary items, (iv) depreciation,
depletion and amortization expenses, (v) all other non-cash charges and non-cash
losses for such period, including the amount of any compensation deduction as
the result of any grant of Stock or Stock Equivalents of such Person to
employees, officers, directors or consultants, but excluding any such non-cash
charge or loss to the extent that it represents an accrual of, or reserve for,
cash expenditures in any future period, (vi) the following adjustments made
pursuant to fresh-start accounting: (A) all such adjustments made prior to the
Effective Date and (B) any expense arising after the Effective Date that is
included in cost of goods sold arising from adjustments to inventory that are
made in connection with fresh-start accounting, (vii) (A) non-recurring cash
charges since the Effective Date of up to $30,000,000 in the aggregate in
respect of facility closures and other restructuring activities, (B) all
professional fees, financing costs and other costs, expenses and items directly
related to the Cases as reflected in the consolidated statement of operations,
including any administrative expense reflecting such costs, expenses or other
items, (C) all charges to earnings with respect to employee severance and
(D) the non-cash effect attributable to minority interest income or expense,
(viii) costs under employee retention programs approved by the Bankruptcy Court
in the Cases, (ix) cash charges of up to $5,000,000 per annum incurred pursuant
to Holdings’ Long Term Incentive Plan (as defined in the Disclosure Documents)
and (x) any aggregate net loss from the sale, exchange or other disposition of
capital assets of such Person or its consolidated Subsidiaries minus (c) the sum
of, in each case, to the extent included in the calculation of such Consolidated
Net Income but without duplication, (i) any credit for income tax, (ii) interest
income, (iii) gains from extraordinary items for such period, (iv) any aggregate
net gain from the sale, exchange or other disposition of capital assets by such
Person or its consolidated Subsidiaries and (v) any other non-cash gains or
other items which have been added in determining Consolidated Net Income,
including any reversal of a charge referred to in clause (b)(v) above by reason
of a decrease in the value of any Stock or Stock Equivalent of such Person, but
excluding any such non-cash gain or other item to the extent that it represents
a change of an accrual of, or reserve for, cash expenditures in any future
period.
          “Effective Date” has the meaning set forth in Section 3.1 (Conditions
Precedent to Initial Loans and Letters of Credit).
          “Eligible Assignee” means (a) a Lender or any Affiliate or Approved
Fund of such Lender, (b) a commercial bank having total assets in excess of
$5,000,000,000, (c) a finance company, insurance company or any other financial
institution or fund, in each case, reasonably acceptable to the Administrative
Agent (and in the case of an assignee of Revolving Credit Lender, reasonably
acceptable to the Issuer) and regularly engaged in making, purchasing or
investing in loans and having a net worth, determined in accordance with GAAP,
in excess of $250,000,000 or, to the extent net worth is less than such amount,
a finance company, insurance company, other financial institution or fund,
reasonably acceptable to the Administrative Agent and the applicable Borrower
(and in the case of an assignee of Revolving Credit Lender, reasonably
acceptable to the Issuer) or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000.

13



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Environmental Laws” means all applicable Requirements of Law now or
hereafter in effect and as amended or supplemented from time to time, relating
to pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(42 U.S.C. § 7401 et seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).
          “Environmental Liabilities and Costs” means, with respect to any
Person, all liabilities, obligations, responsibilities, Remedial Actions,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case, relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “Equity Issuance” means a public or private offering of Common Stock
of Holdings other than Common Stock registered on Form S-8 or issued to any
Subsidiary of Holdings.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control or treated as a single employer with the U.S.
Borrower or any of its Subsidiaries within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          “ERISA Event” means (a) a reportable event described in Section
4043(b) or 4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a
Title IV Plan or a Multiemployer Plan, (b) the withdrawal of the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the complete or partial
withdrawal of the U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate
from any Multiemployer Plan, (d) notice of reorganization or insolvency of a
Multiemployer Plan, (e) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC, (g) the failure to make any

14



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
required contribution to a Title IV Plan or Multiemployer Plan, (h) the
imposition of a lien under Section 412 of the Code or Section 302 of ERISA on
the U.S. Borrower or any of its Subsidiaries or any ERISA Affiliate or (i) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA.
          “EURIBOR” means, in relation to any Loan in Euro (a) the applicable
Screen Rate or (b) if no Screen Rate is available for the Interest Period of
that Loan, the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Administrative Agent at its request quoted by three
major banks selected by the Administrative Agent to leading banks in the
European interbank market, at or about 11 a.m. Brussels time on the second full
Business Day next preceding the first day of the relevant Interest Period in
relation to which such rate is calculated.
          “Euro” and the sign “€” each mean the lawful money of the member
states of the European Union participating in the third stage of the European
monetary union.
          “Euro Letter of Credit Undrawn Amounts” means, at any time, the
aggregate undrawn amounts of all Euro Revolving Letters of Credit outstanding at
such time.
          “Euro Revolving Available Credit” means, at any time, (a) the then
effective Euro Revolving Credit Commitments minus (b) the aggregate Euro
Revolving Credit Outstandings at such time.
          “Euro Revolving Credit Commitment” means with respect to each Euro
Revolving Credit Lender, the commitment of such Euro Revolving Credit Lender to
make Euro Revolving Loans and acquire interests in other Euro Revolving Credit
Outstandings in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Euro Revolving Credit Lender’s name on Schedule I
(Commitments) under the caption “Euro Revolving Credit Commitment,” as amended
to reflect each Assignment and Acceptance executed by such Euro Revolving Credit
Lender and as such amount may be reduced pursuant to this Agreement.
          “Euro Revolving Credit Lender” means a Lender with a Euro Revolving
Credit Commitment, in its capacity as such.
          “Euro Revolving Credit Outstandings” means, at any particular time,
the sum of (a) the Dollar Equivalent of the principal amount of Euro Revolving
Loans outstanding at such time and (b) the Dollar Equivalent of the Euro
Revolving Letter of Credit Obligations outstanding at such time.
          “Euro Revolving Letter of Credit” means any letter of credit issued or
deemed issued under the Euro Revolving Credit Facility pursuant to Section 2.4
(Letters of Credit).
          “Euro Revolving Letter of Credit Obligations” means, at any time, the
aggregate of all liabilities at such time of the Borrowers to all Issuers with
respect to Euro Revolving Letters of Credit, whether or not any such liability
is contingent, including, without duplication, the sum

15



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
of (a) the Euro Revolving Letter of Credit Reimbursement Obligations at such
time and (b) the Euro Revolving Letter of Credit Undrawn Amounts at such time.
          “Euro Revolving Letter of Credit Reimbursement Obligations” means all
matured reimbursement or repayment obligations of the Borrowers to any Issuer
with respect to amounts drawn under Euro Revolving Letters of Credit.
          “Euro Revolving Loan” has the meaning specified in Section 2.1(b) (The
Commitments).
          “Euro Revolving Loan Sublimit” means the Dollar Equivalent of
$50,000,000.
          “Eurocurrency Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurocurrency Lending Office” opposite
its name on Schedule II (Applicable Lending Offices and Addresses for Notices)
or on the Assignment and Acceptance by which it became a Lender (or, if no such
office is specified, its Domestic Lending Office) or such other office of such
Lender as such Lender may from time to time specify to the Borrowers and the
Administrative Agent.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board.
          “Eurocurrency Rate” means, (a) in relation to any Loan denominated in
Dollars for any Interest Period, the rate obtained by dividing (i) the
applicable LIBOR Rate for such Interest Period by (ii) a percentage equal to 1
minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained against Eurocurrency Liabilities (including any
marginal, emergency, special or supplemental reserves), and (b) in relation to
any Loan denominated in Euro, the rate obtained by dividing (i) the applicable
EURIBOR for such Interest Period by (ii) a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained against Eurocurrency Liabilities.
          “Eurocurrency Rate Loan” means any Loan that, for an Interest Period,
bears interest based on the Eurocurrency Rate.
          “Event of Default” has the meaning specified in Section 9.1 (Events of
Default).
          “Excess Cash Flow” means, for Holdings for any period, (a) EBITDA of
Holdings for such period plus (b) the excess, if any, of the Working Capital of
Holdings at the beginning of such period over the Working Capital of Holdings at
the end of such period minus (c) the sum of (without duplication) (i) scheduled
and mandatory cash principal payments on the Loans during such period and
optional cash principal payments on the Loans during such period (but only, in
the case of payments of Revolving Loans, to the extent that the Revolving Credit
Commitments are permanently reduced by the amount of such payments), (ii) cash
principal payments made by Holdings or any of its Subsidiaries during such
period on other Indebtedness to the extent such other Indebtedness and payments
are permitted by this Agreement, (iii) payments made by Holdings or any of its
Subsidiaries on Capital Lease Obligations to the extent such Capital Lease
Obligations and payments are permitted by this Agreement, (iv) Capital
Expenditures made by Holdings or any of its Subsidiaries during such period to
the extent permitted by this Agreement, (v) cash payments of scheduled interest
payments during such period and cash payments of taxes during such period, (vi)
cash contributions made by Holdings

16



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
or its Subsidiaries to employee benefit plans during such period, and (vii) the
excess, if any, of the Working Capital of Holdings at the end of such period
over the Working Capital of Holdings at the beginning of such period.
          “Exchange Act” means the Securities Exchange of 1934.
          “Existing Credit Agreement” has the meaning specified in the preamble
to this Agreement.
          “Existing Indenture” means the Indenture, dated as of June 3, 2003,
between the U.S. Borrower and U.S. Bank National Association, as Trustee.
          “Existing Senior Notes” means the 10-1/2 % senior notes due 2010
issued by the U.S. Borrower pursuant to the Existing Indenture.
          “Facilities” means (a) the Term Loan Facility, (b) the Revolving
Credit Facility and (c) the Synthetic L/C Facility.
          “Fair Market Value” means (a) with respect to any asset or group of
assets (other than a marketable Security) at any date, the value of the
consideration obtainable in a sale of such asset at such date assuming a sale by
a willing seller to a willing purchaser dealing at arm’s length and arranged in
an orderly manner over a reasonable period of time having regard to the nature
and characteristics of such asset, as reasonably determined by the U.S. Borrower
or, if such asset shall have been the subject of a relatively contemporaneous
appraisal by an independent third party appraiser, the basic assumptions
underlying which have not materially changed since its date, the value set forth
in such appraisal and (b) with respect to any marketable Security at any date,
the closing sale price of such Security on the Business Day next preceding such
date, as appearing in any published list of any national securities exchange or
the NASDAQ Stock Market or, if there is no such closing sale price of such
Security, the final price for the purchase of such Security at face value quoted
on such business day by a financial institution of recognized standing regularly
dealing in securities of such type and selected by the Administrative Agent.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Federal Reserve Board” means the Board of Governors of the United
States Federal Reserve System, or any successor thereto.
          “Fee Letter” means each of (a) the letter, dated as of April 20, 2007,
addressed to Holdings from each of the Arrangers and accepted by Holdings on
April 20, 2007, with respect to certain fees to be paid from time to time to the
Arrangers and (b) the letter, dated April 20, 2007, between the Administrative
Agent and Holdings with respect to certain fees to be paid to the Administrative
Agent in connection with this Agreement.

17



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Financial Covenant Debt” of any Person means Indebtedness of the type
specified in clauses (a), (b), (c), (d), (e), (f) and (h) of the definition of
“Indebtedness”.
          “Financial Statements” means the financial statements of Holdings and
its Subsidiaries delivered in accordance with Sections 4.4 (Financial
Statements) and 6.1 (Financial Statements).
          “Fiscal Quarter” means each of the three month periods ending on
April 30, July 31, October 31 and January 31.
          “Fiscal Year” means the twelve month period ending on January 31.
          “Foreign Collateral” means all property and interests in property and
proceeds thereof now owned or hereafter acquired by any Foreign Loan Party in or
upon which a Lien is granted under any Foreign Collateral Document.
          “Foreign Collateral Documents” means the Foreign Security Agreements,
the Foreign Guaranties, the Mortgages for real property located outside of the
United States, the Intercompany Loan Documents and any other document executed
and delivered by a Foreign Loan Party granting a Lien on any of its property to
secure payment of the Foreign Obligations.
          “Foreign Guaranty” means each guaranty, in form and substance
reasonably satisfactory to the Administrative Agent, executed and delivered by a
Foreign Subsidiary Guarantor in favor of the Administrative Agent.
          “Foreign Loan Documents” means, collectively, this Agreement, the
Foreign Security Agreements, the Foreign Pledged Notes (if any), the Foreign
Guaranties, the Fee Letters, the Collateral Sharing Agreement, each Letter of
Credit Reimbursement Agreement, each Hedging Contract between any Foreign Loan
Party and any Lender or any Affiliate of any Lender entered into after the
Closing Date in connection herewith, each Cash Management Document, the Foreign
Collateral Documents and each certificate, agreement or document executed by a
Foreign Loan Party and delivered to any Agent or any Lender in connection with
or pursuant to any of the foregoing.
          “Foreign Loan Party” means each of the Luxembourg Borrower, each
Foreign Subsidiary Guarantor and each other Foreign Subsidiary that executes and
delivers a Foreign Loan Document.
          “Foreign Obligations” means the Loans, the Letter of Credit
Obligations and all other amounts, obligations, covenants and duties owing by
the Luxembourg Borrower to the Agents, any Lender, any Issuer, any Affiliate of
any of them or any Indemnitee, of every type and description (whether by reason
of an extension of credit, opening or amendment of a letter of credit or payment
of any draft drawn thereunder, loan, guaranty, indemnification, foreign exchange
or currency swap transaction, interest rate hedging transaction or otherwise),
present or future, in each case arising under this Agreement or any other
Foreign Loan Document (including Cash Management Documents and Hedging Contracts
that are Foreign Loan Documents), whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit, cash management and other fees, interest, charges,
expenses, attorneys’ fees and

18



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
disbursements, Cash Management Obligations and other sums chargeable to the
Luxembourg Borrower under this Agreement or any other Foreign Loan Document
(including Cash Management Documents and Hedging Contracts that are Foreign Loan
Documents) and all obligations of the Luxembourg Borrower under any Foreign Loan
Document to provide cash collateral for Revolving Letter of Credit Obligations.
          “Foreign Pledged Notes” means each promissory note or other document,
in form and substance reasonably satisfactory to the Administrative Agent,
evidencing each Intercompany Loan, issued by an Intercompany Borrower in favor
of the Intercompany Lender.
          “Foreign Receivables Purchase Program” means, with respect to any
Foreign Subsidiary, an agreement or other arrangement or program providing for
the sale on a non-recourse basis (other than Guaranty Obligations permitted
under Section 8.1(c)(ii) (Indebtedness)) of Receivables Assets in exchange for
the advance of funds to such Foreign Subsidiary and/or one or more of its
Subsidiaries pursuant to documentation (including customary performance
guaranties) reasonably acceptable to the Administrative Agent (including,
without limitation, an intercreditor agreement); provided, however, that, with
respect to the German Foreign Receivables Purchase Program, recourse by MHB
Financial Services GmbH & Co. KG, Eschborn to Hayes Lemmerz Werke GmbH shall be
permitted in an aggregate amount not to exceed 5% of the amount of Receivables
Assets sold pursuant to the German Foreign Receivables Purchase Program.
          “Foreign Secured Obligations” means, in the case of the Luxembourg
Borrower, the Foreign Obligations, and, in the case of any other Foreign Loan
Party, the obligations of such Foreign Loan Party under the Foreign Guaranty and
the other Foreign Loan Documents to which it is a party.
          “Foreign Security Agreements” means each pledge and/or security
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, executed and delivered by a Foreign Subsidiary Guarantor in favor of the
Administrative Agent.
          “Foreign Subsidiary” means any Subsidiary of the Parent that is not a
Domestic Subsidiary.
          “Foreign Subsidiary Guarantor” means each Foreign Subsidiary (other
than a Dormant Subsidiary and any Subsidiary that is a Securitization SPV) and
each other Foreign Subsidiary of Holdings or the Luxembourg Borrower that
becomes a party to a Foreign Guaranty as required pursuant to Section 3.1(a) and
Section 7.11, as applicable.
          “Fund” means any Person (other than a natural Person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

19



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “German Foreign Receivables Purchase Program” means the revolving
Foreign Receivables Purchase Program in an amount not to exceed €20,000,000 at
any one time, pursuant to which Hayes Lemmerz Werke GmbH shall sell and assign
certain Receivables Assets to MHB Financial Services GmbH & Co. KG, Eschborn.
          “Governmental Authority” means any nation, sovereign or government,
any state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank.
          “Guarantor” means Holdings, the Parent and each Domestic Subsidiary
Guarantor.
          “Guaranty” means the Second Amended and Restated Guaranty, in
substantially the form of Exhibit H-1 (Form of Second Amended and Restated
Guaranty), executed by the Guarantors pursuant to which the Guarantors shall
guarantee both the Domestic Obligations and Foreign Obligations and the U.S.
Borrower shall guarantee the Foreign Obligations.
          “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person (or with respect to any trade payables, not
constituting Indebtedness, of a Foreign Subsidiary of such Person), if the
purpose or intent of such Person in incurring the Guaranty Obligation is to
provide assurance to the obligee of such Indebtedness (or such trade payables)
that such Indebtedness (or such trade payables) will be paid or discharged, or
that any agreement relating thereto will be complied with, or that any holder of
such Indebtedness (or such trade payables) will be protected (in whole or in
part) against loss in respect thereof, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of Indebtedness of another Person (or such trade payables) and
(b) any liability of such Person for Indebtedness of another Person (or such
trade payables) through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness (or such trade payables) or
any security therefor, or to provide funds for the payment or discharge of such
Indebtedness (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (ii) to maintain the solvency or any balance sheet
item, level of income or financial condition of another Person, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party or parties to an agreement, (iv) to purchase, sell or lease (as
lessor or lessee) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness (or such
trade payables) or to assure the holder of such Indebtedness (or such trade
payables) against loss or (v) to supply funds to, or in any other manner invest
in, such other Person (including to pay for property or services irrespective of
whether such property is received or such services are rendered), if in the case
of any agreement described under clause (b)(i), (ii), (iii), (iv) or (v) above
the primary purpose or intent thereof is to provide assurance that Indebtedness
of another Person (or such trade payables) will be paid or discharged, that any
agreement relating thereto will be complied with or that any holder of such
Indebtedness (or such trade payables) will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness (or such trade payables) so guaranteed
or otherwise supported.
          “Hedging Contracts” means all Interest Rate Contracts, foreign
exchange contracts, currency swap or option agreements, forward contracts,
commodity swap, purchase or option agreements, other commodity price hedging
arrangements, and all other similar

20



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
agreements or arrangements designed to alter the risks of any Person arising
from fluctuations in interest rates, currency values or commodity prices.
          “Holdings” has the meaning specified in the preamble to this
Agreement.
          “Holdings’ Accountants” means KPMG, LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.
          “Indebtedness” of any Person means without duplication (a) all
indebtedness of such Person for borrowed money (other than pursuant to a
Securitization Program or a Foreign Receivables Purchase Program), (b) all
obligations of such Person evidenced by notes, bonds, debentures or similar
instruments or that bear interest (other than pursuant to a Securitization
Program or a Foreign Receivables Purchase Program), (c) all reimbursement and
all obligations with respect to letters of credit, bankers’ acceptances, surety
bonds and performance bonds, whether or not matured, (d) all indebtedness for
the deferred purchase price of property or services, other than unsecured trade
payables incurred in the ordinary course of business that are (i) not more than
90 days overdue or (ii) being contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
such Person in accordance with GAAP, (e) all indebtedness of such Person created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of Hedging Contracts of such Person, (j) all aggregate outstanding
amounts invested in Receivables Assets (or interests therein), whether
denominated as “capital,” “net investment,” “loan” or other "financing,”
“payment of purchase price” or other similar term, that are sold, leased,
subleased, transferred or conveyed in accordance with any Securitization Program
or a Foreign Receivables Purchase Program, and (k) all Indebtedness of the type
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and general intangibles) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness.
          “Indemnified Matter” has the meaning specified in Section 11.5
(Indemnities).
          “Indemnitee” has the meaning specified in Section 11.5 (Indemnities).
          “Indenture” means the Indenture, dated as of May 30, 2007, between the
Luxembourg Borrower and U.S. Bank National Association, as Trustee.
          “Intercompany Borrower” means each borrower of any Intercompany Loan.
          “Intercompany Collateral” means all property and interests in property
and proceeds thereof now owned or hereafter acquired by any Intercompany Loan
Party in or upon which a Lien is granted under any Intercompany Collateral
Document.

21



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Intercompany Collateral Documents” means the Intercompany Pledge and
Security Agreements, the Intercompany Mortgages and any other document executed
and delivered by any Intercompany Loan Party granting a Lien on any of its
property to secure the payment of the Intercompany Obligations.
          “Intercompany Guaranty” means each guaranty, in form and substance
reasonably satisfactory to the Administrative Agent, executed and delivered by
an Intercompany Guarantor in favor of any Intercompany Lender.
          “Intercompany Guarantor” means each Foreign Subsidiary that executes
and delivers an Intercompany Guaranty.
          “Intercompany Lender” means each lender of any Intercompany Loan.
          “Intercompany Loan” means any Indebtedness owed by any Foreign
Subsidiary to any Borrower, U.S. LLC (until the Triggering Date) or another
Foreign Subsidiary.
          “Intercompany Loan Documents” means, collectively, the Intercompany
Notes, the Intercompany Guaranties, the Intercompany Collateral Documents and
each certificate, agreement or document executed by an Intercompany Loan Party
in connection with any Intercompany Loan.
          “Intercompany Loan Party” means each Intercompany Borrower, each
Intercompany Guarantor and each Foreign Subsidiary that executes and delivers an
Intercompany Loan Document.
          “Intercompany Mortgage” means each mortgage, deed of trust or other
real estate security document, in form and substance reasonably satisfactory to
the Administrative Agent, executed and delivered by an Intercompany Loan Party
in favor of any Intercompany Lender.
          “Intercompany Note” means each promissory note or other document, in
form and substance reasonably satisfactory to the Administrative Agent,
evidencing each Intercompany Loan, issued by an Intercompany Borrower in favor
of any Intercompany Lender.
          “Intercompany Obligations” means, in the case of any Intercompany
Borrower, the Intercompany Loans to such Intercompany Borrower and all other
amounts, obligations, covenants and duties owing by such Intercompany Borrower
to any Intercompany Lender of every type and description (whether by reason of
an extension of credit, loan, guaranty, indemnification or otherwise), present
or future, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, and, in the case of any other
Intercompany Loan Party, the obligations of such Intercompany Loan Party under
its Intercompany Guaranty and the other Intercompany Loan Documents to which it
is a party.
          “Intercompany Pledge and Security Agreement” means each pledge and/or
other security agreement, in form and substance reasonably satisfactory to the
Administrative Agent, executed and delivered by an Intercompany Borrower in
favor of any Intercompany Lender.

22



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to
(b) Cash Interest Expense of such Person for such period.
          “Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any event, interest capitalized during such period
and net costs under Interest Rate Contracts for such period minus
(b) Consolidated net gains of such Person and its Subsidiaries under Interest
Rate Contracts for such period and minus (c) any Consolidated interest income of
such Person and its Subsidiaries for such period.
          “Interest Period” means, in the case of any Eurocurrency Rate Loan,
(a) initially, the period commencing on the date such Eurocurrency Rate Loan is
made or on the date of conversion of a Base Rate Loan to such Eurocurrency Rate
Loan and ending one, two, three or six months thereafter, as selected by the
applicable Borrower in its Notice of Borrowing or Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.2
(Borrowing Procedures) or 2.12 (Conversion/Continuation Option) and
(b) thereafter, if such Loan is continued, in whole or in part, as a
Eurocurrency Rate Loan pursuant to Section 2.12 (Conversion/Continuation
Option), a period commencing on the last day of the immediately preceding
Interest Period therefor and ending one, two, three or six months thereafter, as
selected by the applicable Borrower in its Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.12
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of Eurocurrency Rate Loans
are subject to the following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
          (iii) the applicable Borrower may not select any Interest Period that
ends after the date of a scheduled principal payment on the Loans as set forth
in Article II (The Facilities) unless, after giving effect to such selection,
the aggregate unpaid principal amount of the Loans for which Interest Periods
end after such scheduled principal payment shall be equal to or less than the
principal amount to which the Loans are required to be reduced after such
scheduled principal payment is made;
          (iv) the applicable Borrower may not select any Interest Period in
respect of Loans having an aggregate principal amount of less than the
applicable Minimum Currency Threshold; and
          (v) there shall be outstanding at any one time no more than 20
Interest Periods in the aggregate.

23



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Interest Rate Contracts” means all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance.
          “Inventory” has the meaning specified in the UCC.
          “Investment” means, with respect to any Person, (a) any purchase or
other acquisition by such Person of (i) any Security issued by, (ii) a
beneficial interest in any Security issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by such Person of all
or substantially all of the assets of a business conducted by any other Person,
or all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.
          “IRS” means the Internal Revenue Service of the United States or any
successor thereto.
          “Issue” means, with respect to any Letter of Credit or Synthetic
Letter of Credit, to issue, extend the expiry of, renew or increase the maximum
face amount (including by deleting or reducing any scheduled decrease in such
maximum face amount) of, such Letter of Credit or Synthetic Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.
          “Issuer” means (i) each Lender or Affiliate of a Lender that (a) is
listed on the signature pages hereof as an “Issuer” or (b) hereafter becomes an
Issuer with the approval of the Administrative Agent and the Borrowers by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and the Borrowers to be bound by the terms hereof
applicable to Issuers; provided, however, that with respect to any Synthetic
Letter of Credit, the term “Issuer” shall mean Citibank, N.A.
          “Lender” means the Swing Loan Lender and each other financial
institution or other entity that (a) is listed on the signature pages hereof as
a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment and Acceptance.
          “Letter of Credit” means any Revolving Letter of Credit or any
Synthetic Letter of Credit.
          “Letter of Credit Obligations” means, with respect to each Borrower,
at any time, the aggregate of all liabilities at such time of such Borrower to
all Issuers with respect to Letters of Credit, whether or not any such liability
is contingent, including, without duplication, the sum of (a) the Dollar
Equivalents of the Reimbursement Obligations at such time (b) the Dollar
Equivalent of the Revolving Letter of Credit Undrawn Amounts at such time and
(c) the Dollar Equivalent of the Synthetic L/C Undrawn Amounts.
          “Letter of Credit Reimbursement Agreement” has the meaning specified
in Section 2.4(e) (Letters of Credit).

24



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Letter of Credit Request” has the meaning specified in Section 2.4(c)
(Letters of Credit).
          “Letter of Credit Undrawn Amounts” means, with respect to each
Borrower, the sum such U.S. Letter of Credit Undrawn Amounts and such Euro
Letter of Credit Undrawn Amounts.
          “Leverage Ratio” means, with respect to any Person as of any date, the
ratio of (a) Consolidated Financial Covenant Debt of such Person outstanding as
of such date to (b) Consolidated EBITDA for such Person for the last four Fiscal
Quarter period ending on or before such date; provided, however, that the
aggregate amount of any cash and Cash Equivalents that is not required to be
designated as “restricted” on the balance sheet of such Person in accordance
with GAAP of Holdings and any of its Subsidiaries as of such date that are free
and clear of any liens (other than Liens in favor of any Agent and any customary
banker’s liens, set-offs and counterclaims) shall be subtracted from the sum of
“Financial Covenant Debt”.
          “LIBOR Rate” means, with respect to any Interest Period, the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period (or, if different, the date on which quotations would
customarily be provided by leading banks in the London Interbank Market for
deposits of amounts in the relevant currency for delivery on the first day of
such Interest Period) by reference to the applicable Screen Rate for deposits in
Dollars (as set forth by any service selected by the Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“LIBOR Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
financing statement under the UCC or comparable law of any jurisdiction naming
the owner of the asset to which such Lien relates as debtor.
          “Loan” means any loan made by any Lender pursuant to this Agreement.
          “Loan Documents” means the Domestic Loan Documents and the Foreign
Loan Documents.
          “Loan Party” means each of the Borrowers, each Guarantor and each
other Subsidiary of the Borrowers that executes and delivers a Loan Document.

25



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Local Time” means, with respect to (a) a Dollar Revolving Loan, New
York time and (b) a Euro Revolving Loan, London time.
          “Lux Subsidiary” means HLI Luxembourg S.a.r.L.
          “Mandatory Costs” means, with respect to a Loan or other unpaid sum,
the rate per annum notified by any Lender to the Administrative Agent to be the
cost to that Lender of compliance with all reserve asset, liquidity or cash
margin or other like requirements of the Bank of England, the Financial Services
Authority or the European Central Bank and which shall be determined in
accordance with Schedule III (Mandatory Costs).
          “Material Adverse Change” means a material adverse change in any of
(a) the condition (financial or otherwise), business or operations of
(i) Holdings and its Subsidiaries, taken as a whole, or (ii) the Borrowers and
their respective Subsidiaries, taken as a whole, in each case, since January 31,
2007, (b) the legality, validity or enforceability of the Loan Documents,
(c) the perfection or priority of the Liens granted pursuant to the Collateral
Documents, (d) the ability of the Borrowers to repay their respective
Obligations or of the other Loan Parties to perform their respective obligations
under the Loan Documents or (e) the ability of the Agents, the Lenders or the
Issuers to enforce the Loan Documents.
          “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a Material Adverse
Change.
          “Minimum Currency Threshold” means, in the case of Revolving Credit
Borrowings of (i) Base Rate Loan in Dollars, an aggregate amount of not less
than $3,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) Eurocurrency Rate Loans, an aggregate amount of not less than $3,000,000
(for Loans denominated in Dollars) or €3,000,000 (for Loans denominated in Euro)
or an integral multiple of $1,000,000 (or €1,000,000) in excess thereof.
          “Moody’s” means Moody’s Investors Services, Inc.
          “Mortgages” means the mortgages, deeds of trust or other real estate
security documents made or required herein to be made by the Borrowers or any
other Loan Party.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the U.S. Borrower, any of its Subsidiaries
or any ERISA Affiliate has any obligation or liability, contingent or otherwise.
          “Net Cash Proceeds” means proceeds received by any Loan Party or any
of its Subsidiaries after the Effective Date in cash or Cash Equivalents from
any (a) Asset Sale, other than an Asset Sale permitted under Section 8.4(a),
(b), (c), (e), (f), (g), (h) or (i) (Sale of Assets), net of (i) the reasonable
cash costs of sale, assignment or other disposition, (ii) taxes paid or
reasonably estimated to be payable as a result thereof and (iii) any amount
required to be paid or prepaid on Indebtedness (other than the Obligations)
secured by the assets subject to such Asset Sale; provided, however, that
evidence of each of (i), (ii) and (iii) above is provided to the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent
or (b) Property Loss Event (other than a Property Loss Event arising solely from
any loss of or damage to property owned by a Securitization SPV), in each case,
net of brokers’ and advisors’ fees and other costs incurred in connection with
such transaction.

26



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Non-Cash Interest Expense” means, with respect to any Person for any
period, the sum of the following amounts to the extent included in the
definition of Interest Expense (a) the amount of debt discount and debt issuance
costs amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.
          “Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).
          “Non-Funding Lender” has the meaning specified in Section 2.2(e)
(Borrowing Procedures).
          “Non-U.S. Lender” means (a) each Lender, Issuer and Agent that is a
foreign person as defined in Treasury Regulations Section 1.1441-1(c)(2) or
(b) each Lender, Issuer and Agent that is a wholly-owned domestic entity that is
disregarded for United States federal tax purposes under Treasury Regulations
Section 301.7701-2(c)(2) as an entity separate from its owner and whose single
owner is a foreign person within the meaning of Treasury Regulations
Section 1.1441-1(c)(2).
          “Non-Wheel Businesses” means, each of the following, (i) HLI
Powertrain Holding Company, Inc., (ii) Hayes Lemmerz International — Wabash,
Inc., (iii) Hayes Lemmerz Fronterizas HLI, S.A. de C.V., (iv) HLI Brakes Holding
Company, Inc., (v) Hayes Lemmerz International — Homer, Inc., (vi) Hayes Lemmerz
International — Frenos, S.A. de C.V., (vii) HLI Suspension Holding Company,
Inc., (viii) HLI Services Holding Company, Inc., (ix) Hayes Lemmerz
International — Technical Center, Inc., (x) HLI Realty, Inc., (xi) MGG Group
B.V., (xii) MGG Tegelen B.V., (xiii) MGG Bergen B.V., (xiv) MGG Czech, s.r.o.
and (xv) MGG Belgium N.V.
          “Note” means any Revolving Credit Note or Term Loan Note.
          “Note Guaranty” has the meaning specified in the Indenture.
          “Notice of Borrowing” has the meaning specified in Section 2.2(a)
(Borrowing Procedures).
          “Notice of Conversion or Continuation” has the meaning specified in
Section 2.12 (Conversion/Continuation Option).
          “Obligations” means, collectively, the Domestic Obligations and the
Foreign Obligations.
          “Parent” means HLI Parent Company, Inc.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law.

27



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Permitted Acquisition” means the acquisition by either of the
Borrowers or any of their Subsidiaries of all or substantially all of the assets
or Stock of any Person or of any operating division thereof (the “Target”), or
the merger of the Target with or into either of the Borrowers or any Subsidiary
of such Borrower (with such Borrower, in the case of a merger with either of the
Borrowers, being the surviving organization) subject to the satisfaction of each
of the following conditions:
     (a) the Administrative Agent shall receive at least 10 Business Days’ prior
written notice of such acquisition, which notice shall include, without
limitation, a reasonably detailed description of such acquisition;
     (b) such acquisition shall only involve assets comprising a business, or
those assets of a business, of the type permitted under Section 8.8 (Change in
Nature of Business);
     (c) such acquisition shall be consensual and shall have been approved by
the Target’s board of directors;
     (d) no additional Indebtedness or other liabilities shall be incurred,
assumed or otherwise be reflected on a Consolidated balance sheet of the U.S.
Borrower and Target after giving effect to such acquisition, except (i) Loans
made hereunder, (ii) ordinary course trade payables and accrued expenses and
(iii) Indebtedness of the Target permitted under Section 8.1 (Indebtedness);
     (e) the sum of all amounts payable in connection with such acquisition and
all other Permitted Acquisitions (including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
the U.S. Borrower and Target (excluding any consideration consisting of common
stock of Holdings) shall not exceed $50,000,000; provided, however, that, if the
Leverage Ratio of the U.S. Borrower as of the date of such acquisition on a pro
forma basis, after giving effect to such acquisition, is less than 2.25 to 1.0,
then such amount shall be $75,000,000;
     (f) at or prior to the closing of such acquisition, the applicable Borrower
(or the Subsidiary making such acquisition) and the Target shall have executed
such documents and taken such actions as may be required under Section 7.11
(Additional Collateral and Guaranties);
     (g) concurrently with delivery of the notice referred to in clause
(a) above, the applicable Borrower shall have delivered to the Administrative
Agent such other financial information, financial analysis, documentation or
other information relating to such acquisition as the Administrative Agent or
any Lender shall reasonably request;
     (h) on or prior to the date of such acquisition, the Administrative Agent
shall have received, copies of the acquisition agreement, related Contractual
Obligations and instruments, and all opinions, certificates, lien search results
and other documents reasonably requested by the Administrative Agent; and
     (i) at the time of such acquisition and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) all

28



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
representations and warranties contained in Article IV (Representations and
Warranties) and in the other Loan Documents shall be true and correct in all
material respects.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.
          “Pledge and Security Agreement” means the Second Amended and Restated
Pledge and Security Agreement, in substantially the form of Exhibit I (Form of
Second Amended and Restated Pledge and Security Agreement), executed by the U.S.
Borrower and each Domestic Subsidiary Guarantor.
          “Pledged Notes” has the meaning specified in the Pledge and Security
Agreement.
          “Pledged Stock” has the meaning specified in the Pledge and Security
Agreement.
          “Projections” means those financial projections dated April 16, 2007,
covering the fiscal years ending in 2007 through 2011 inclusive, delivered to
the Lenders by the U.S. Borrower prior to the Effective Date.
          “Property Loss Event” means (a) any loss of or damage to property of
the U.S. Borrower or any of its Subsidiaries that results in the receipt by such
Person of proceeds of insurance in excess of $1,000,000 (individually or in the
aggregate) or (b) any taking of property of the U.S. Borrower or any of its
Subsidiaries that results in the receipt by such Person of a compensation
payment in respect thereof in excess of $1,000,000 (individually or in the
aggregate).
          “Proposed Change” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).
          “Protective Advances” means all expenses, disbursements and advances
incurred by the Administrative Agent pursuant to the Loan Documents after the
occurrence and during the continuance of an Event of Default that the
Administrative Agent, in its sole discretion, deems necessary or desirable to
preserve or protect the Collateral or any portion thereof or to enhance the
likelihood, or maximize the amount, of repayment of the Obligations.
          “Purchasing Lender” has the meaning specified in Section 11.8 (Sharing
of Payments, Etc.).
          “Ratable Portion” or “ratably” means, with respect to any Lender,
(a) with respect to the Revolving Credit Facility, the percentage obtained by
dividing (i) the Revolving Credit Commitment of such Lender by (ii) the
aggregate Revolving Credit Commitments of all Lenders (or, at any time after the
Revolving Credit Termination Date, the percentage obtained by dividing the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to such Lender by the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to all Lenders), (b) with respect to the
Term Loan Facility, the percentage obtained by dividing (i) the Term Loan
Commitment of such Lender by (ii) the aggregate Term Loan Commitments of all
Term Loan Lenders (or, at any time after the Effective Date, the

29



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
percentage obtained by dividing the aggregate outstanding principal balance of
such Lender’s Term Loan by the aggregate outstanding principal balance of the
Term Loans), (c) with respect to the Credit-Linked Deposits or Synthetic L/C
Commitments of any Lender, the percentage obtained by dividing (i) the Synthetic
L/C Exposure of that Lender by (ii) the aggregate Synthetic L/C Exposure of all
Lenders, and (d) with respect to the Facilities as a whole, the percentage
obtained by dividing (i) the Commitments of such Lender by (ii) the aggregate
Commitments of all Lenders (or, at any time after the Effective Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Loans owing to such Lender by the aggregate outstanding principal balance of
all Loans owing to all Lenders).
          “Receivables Assets” means all of the following property and following
interests in property, including any undivided interest in any pool of any such
property or interests, whether now existing or existing in the future or
hereafter arising or acquired: (i) accounts, (ii) accounts receivable, general
intangibles, instruments, contract rights, documents and chattel paper, in each
case, solely to the extent created by or arising from sales of goods, leases of
goods, or the rendition of services, no matter how evidenced, whether or not
earned by performance, and including all rights to payment thereunder, (iii) all
unpaid seller’s or lessor’s rights (including, without limitation, rescission,
replevin, reclamation and stoppage in transit) relating to any of the foregoing
or arising therefrom, (iv) all rights to any goods or merchandise represented by
any of the foregoing (including, without limitation, returned or repossessed
goods), (v) all reserves and credit balances with respect to any such accounts
receivable or account debtors, (vi) all letters of credit, security or Guaranty
Obligations with respect to any of the foregoing, (vii) all insurance policies
proceeds, premium refunds or reports relating to any of the foregoing, (viii)
all collection or deposit accounts relating to any of the foregoing, (ix) all
books and records relating to any of the foregoing, (x) all instruments,
contract rights, chattel paper, documents and general intangibles relating to
any of the foregoing, (xi) rights against a seller or other transferor in
respect of the repurchase of accounts receivable arising as a result of a breach
of a representation or warranty and (xii) all proceeds of any of the foregoing.
          “Register” has the meaning specified in Section 11.2(c) (Assignments
and Participations).
          “Reimbursement Date” has the meaning specified in Section 2.4(h)
(Letters of Credit).
          “Reimbursement Obligations” means, collectively, the Revolving Letter
of Credit Reimbursement Obligations and the Synthetic L/C Reimbursement
Obligations.
          “Reinvestment Deferred Amount” means, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that are not initially applied to prepay the Loans pursuant to
Section 2.10 (Mandatory Prepayments) as a result of the delivery of a
Reinvestment Notice no later than five Business Days following such Asset Sale
or Property Loss Event.
          “Reinvestment Event” means any Asset Sale or Property Loss Event in
respect of which the U.S. Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice” means a written notice executed by a Responsible
Officer of the U.S. Borrower stating that no Default or Event of Default has
occurred and is continuing and that the U.S. Borrower (directly or indirectly
through one of its Subsidiaries) intends and

30



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Property Loss Event to acquire assets useful in its or one of its
Subsidiaries’ businesses or, in the case of a Property Loss Event, to effect
repairs.
          “Reinvestment Prepayment Amount” means, with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended or required to be expended pursuant to a Contractual Obligation
entered into prior to the relevant Reinvestment Prepayment Date to acquire
assets useful in any Borrower’s business or, in the case of a Property Loss
Event, to effect repairs.
          “Reinvestment Prepayment Date” means, with respect to any Reinvestment
Event, the earlier of (a) the date occurring 180 days after such Reinvestment
Event and (b) the date that is five Business Days after the date on which the
U.S. Borrower shall have notified the Administrative Agent of the U.S.
Borrower’s determination not to acquire replacement assets useful in the U.S.
Borrower’s’ or a Subsidiary’s business (or, in the case of a Property Loss
Event, not to effect repairs) with all or any portion of the relevant
Reinvestment Deferred Amount.
          “Related Business” means any business that is substantially similar
to, or related extensions of, the business of the U.S. Borrower and/or its
Subsidiaries as conducted on the Effective Date occurring in the ordinary
course.
          “Related Documents” means the Indenture, the Senior Notes, the Note
Guaranties and each other document and instrument executed with respect thereto.
          “Release” means, with respect to any Person, any release, spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration, in each case, of any Contaminant into the indoor or
outdoor environment or into or out of any property owned by such Person,
including the movement of Contaminants through or in the air, soil, surface
water, ground water or property.
          “Remedial Action” means all actions required to (a) clean up, remove,
treat or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.
          “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Requisite Lenders” means, collectively, Lenders having more than
fifty percent (50%) of the sum of (a) the aggregate outstanding amount of the
Revolving Credit Commitments or, after the Revolving Credit Termination Date,
the aggregate Revolving Credit Outstandings, (b) the aggregate outstanding
amount of the Term Loan Commitments or, after the Effective Date, the aggregate
principal amount of the Term Loans then outstanding and (c) the aggregate
outstanding amount of the Synthetic L/C Commitments. A Non-Funding Lender shall
not be included in the calculation of “Requisite Lenders.”

31



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Requisite Revolving Credit Lenders” shall mean Revolving Credit
Lenders having more than fifty percent (50%) of the aggregate outstanding amount
of the Revolving Credit Commitments or, after the Revolving Credit Termination
Date, fifty percent (50 %) of the aggregate Revolving Credit Outstandings. A
Non-Funding Lender shall not be included in the calculation of “Requisite
Revolving Credit Lenders.”
          “Requisite Synthetic L/C Lenders” means Synthetic L/C Lenders having
more than fifty percent (50%) of the aggregate outstanding amount of the
Synthetic L/C Commitments.
          “Requisite Term Loan Lenders” means Term Loan Lenders having more than
50% of the aggregate outstanding amount of the Term Loan Commitments or, after
the Effective Date, fifty percent (50%) of the principal amount of the Term
Loans then outstanding.
          “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.
          “Restricted Payment” means (a) any dividend, distribution or any other
payment whether direct or indirect, on account of any Stock or Stock Equivalents
of the Parent, the U.S. Borrower or any of its Subsidiaries now or hereafter
outstanding and (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalents of the Parent, the U.S. Borrower or any of its Subsidiaries
now or hereafter outstanding.
          “Revolving Credit Borrowing” means, with respect to a Borrower,
Revolving Loans made to such Borrower on the same day by the Revolving Credit
Lenders ratably according to their respective Revolving Credit Commitments.
          “Revolving Credit Commitment” means the U.S. Revolving Credit
Commitments and the Euro Revolving Credit Commitments.
          “Revolving Credit Facility” means the Revolving Credit Commitments and
the provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
          “Revolving Credit Lender” means each Lender having a Revolving Credit
Commitment.
          “Revolving Credit Note” means a promissory note any Borrower,
substantially in the form of Exhibit B-1 (Form of Revolving Credit Note),
payable to the order of any Revolving Credit Lender in a principal amount equal
to the amount of such Revolving Credit Lender’s Revolving Credit Commitment
evidencing the aggregate Indebtedness of such Borrower to such Revolving Credit
Lender resulting from the Revolving Loans owing by such Borrower to such
Revolving Credit Lender.
          “Revolving Credit Outstandings” means, with respect to a Borrower, at
any particular time, the sum of such Borrower’s (a) U.S. Revolving Credit
Outstandings and (b) Euro Revolving Credit Outstandings.
          “Revolving Credit Termination Date” shall mean the earliest of (a) the
Scheduled Termination Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to

32



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Section 2.6 and (c) the date on which the Obligations become due and payable
pursuant to Section 9.2 (Remedies).
          “Revolving Letter of Credit” means any U.S Revolving Letter of Credit
or Euro Revolving Letter of Credit.
          “Revolving Letter of Credit Obligations” means, with respect to a
Borrower, the sum of such Borrower’s Euro Revolving Letter of Credit Obligations
and such Borrower’s Dollar Revolving Letter of Credit Obligations.
          “Revolving Letter of Credit Reimbursement Obligations” means, with
respect to a Borrower, at any time, the sum of such Borrower’s U.S. Revolving
Letter of Credit Reimbursement Obligations and such Borrower’s Euro Revolving
Letter of Credit Reimbursement Obligations.
          “Revolving Letter of Credit Sublimit” means, with respect to Revolving
Letters of Credit under the Revolving Credit Facility, $35,000,000 (or the
Dollar Equivalent).
          “Revolving Letter of Credit Undrawn Amounts” means, with respect to a
Borrower, at any time, the sum of such Borrower’s U.S. Revolving Letter of
Credit Undrawn Amounts and such Borrower’s Euro Revolving Letter of Credit
Undrawn Amounts.
          “Revolving Loan” means any Dollar Revolving Loan or Euro Revolving
Loan. To avoid any doubt, no Swing Loan shall be a Revolving Loan.
          “Rights Offering” means a rights offering to Holdings’ stockholders at
a subscription price of $3.25 per share.
          “Rights Offering Documents” means the Registration Rights Agreement,
dated as of March 16, 2007, by and among Holdings, Deutsche Bank Securities
Inc., SPCP Group, LLC and any additional parties identified on the signature
pages of any Additional Investor Agreement (as defined therein), as amended, and
each other document and instrument executed with respect thereto.
          “S&P” means Standard & Poor’s Rating Services.
          “Scheduled Termination Date” means May 30, 2013.
          “Screen Rate” means (i) in relation to EURIBOR, the percentage rate
per annum determined by the Banking Federation of the European Union for the
relevant period, in each case displayed on the appropriate page of the Telerate
screen and (ii) in relation to the LIBOR Rate for any Eurocurrency Rate Loan in
Euro, the British Bankers’ Association Settlement Rate for the relevant currency
and period and (iii) in relation to the LIBOR Rate for any Eurocurrency Rate
Loan in Dollars, the Reuters Screen LIBOR01 Page as of 11:00 a.m, London time,
on the second full Business Day next Day next preceding the first day of each
Interest Period. If the agreed page is replaced or service ceases to be
available, the Administrative Agent may specify another page or service as
determined in the reasonable exercise of its judgment displaying the appropriate
rate after consultation with the U.S. Borrower.

33



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Secured Obligations” means, collectively the Domestic Secured
Obligations and the Foreign Secured Obligations.
          “Secured Parties” means the Lenders, the Issuers, the Administrative
Agent and any other holder of any Secured Obligation.
          “Securitization Program” means, with respect to any Person, an
agreement or other arrangement or program providing for the sale, transfer or
conveyance to a Securitization SPV of Receivables Assets in exchange for the
advance of funds to such Person and/or one or more of its Subsidiaries pursuant
to documentation (including customary performance guaranties) reasonably
acceptable to the Administrative Agent (including, without limitation, an
intercreditor agreement).
          “Securitization SPV” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary (or, if not a Subsidiary, the
common equity of which is wholly owned, directly or indirectly, by the U.S.
Borrower) and which is formed for the purpose of, and engages in no material
business other than, acting as an issuer or a depositor under a Securitization
Program or as an intermediate transferee and transferor under a Securitization
Program (and, in connection therewith, in either case, owning Receivables Assets
and pledging or transferring any interests therein).
          “Security” means any Stock, Stock Equivalent, voting trust
certificate, bond, debenture, note or other evidence of Indebtedness, whether
secured, unsecured, convertible or subordinated, or any certificate of interest,
share or participation in, any temporary or interim certificate for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
          “Selling Lender” has the meaning specified in Section 11.8 (Sharing of
Payments, Etc.).
          “Senior Notes” means the 8.25% senior notes due 2015 issued pursuant
to the Indenture.
          “Series A Preferred Stock” means the 100,000 shares of preferred stock
of the U.S. Borrower, par value $1.00 per share.
          “Solvent” means, with respect to any Person, that the value of the
assets of such Person (both at fair value and present fair saleable value) is,
on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date and that, as of such date, such Person is able to pay all liabilities of
such Person as such liabilities mature and does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
          “Spanish Holdings” means HLI European Holdings ETVE, S.L.
          “Special Purpose Vehicle” means any special purpose funding vehicle
identified as such in writing by any Lender to the Administrative Agent.

34



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Specified Asset Sale” means an Asset Sale with respect to the assets
listed on Schedule IV.
          “Standby Letter of Credit” means any Letter of Credit that is not a
Documentary Letter of Credit.
          “Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.
          “Subsidiary Guarantor” means each Domestic Subsidiary Guarantor and
each Foreign Subsidiary Guarantor.
          “Substitute Institution” has the meaning specified in Section 2.18
(Substitution of Lenders).
          “Substitution Notice” has the meaning specified in Section 2.18
(Substitution of Lenders).
          “Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).
          “Swing Loan Lender” means CNAI or any other Revolving Credit Lender
that becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the U.S. Borrower, to act as the Swing Loan Lender
hereunder, in each case, in its capacity as the Swing Loan Lender hereunder.
          “Swing Loan Request” has the meaning specified in Section 2.3(b)
(Swing Loans).
          “Swiss Branch” means a branch office of U.S. LLC, established under
the laws of Switzerland for the purpose of facilitating financing and other
transactions among the Luxembourg Borrower and its Subsidiaries.
          “Syndication Agent” has the meaning specified in the preamble to this
Agreement.
          “Synthetic L/C Availability Period” means the period from the
Effective Date to but excluding the Term Loan Maturity Date.

35



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Synthetic L/C Commitment” means the commitment of a Lender to make or
otherwise fund a Credit-Linked Deposit and “Synthetic L/C Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Synthetic L/C Commitment, if any, is set forth opposite such Lender’s name on
Schedule I (Commitments) or in the applicable Assignment and Acceptance, subject
to any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Synthetic L/C Commitments as of the Effective Date is
€15,000,000.
          “Synthetic L/C Disbursement” means a payment or disbursement made by
the Issuer pursuant to a Synthetic Letter of Credit.
          “Synthetic L/C Exposure” means, with respect to any Synthetic L/C
Lender, as of any date of determination, the outstanding principal amount of the
Credit-Linked Deposit of such Lender and, without duplication, its participation
hereunder in any Synthetic Letter of Credit; provided, at any time prior to the
making of the Credit-Linked Deposit, the Synthetic L/C Exposure of any Lender
shall be equal to such Lender’s Synthetic L/C Commitment.
          “Synthetic L/C Facility” means Synthetic Letters of Credit and the
provisions herein related to the Synthetic Letters of Credit.
          “Synthetic L/C Lender” means each Lender having a Synthetic L/C
Commitment or which has an interest in a Credit-Linked Deposit.
          “Synthetic L/C Reimbursement Obligations” means all matured
reimbursement or repayment obligations of the Luxembourg Borrower to the Issuers
with respect to amounts drawn under Synthetic Letters of Credit.
          “Synthetic L/C Undrawn Amount” means, as at any date of determination,
the sum of (a) the aggregate undrawn amount of all outstanding Synthetic Letters
of Credit at such date and (b) the aggregate amount of all Synthetic L/C
Disbursements that have not yet been reimbursed at such date (or deemed to have
not yet been reimbursed at such date pursuant to Section 2.4(h).
          “Synthetic Letter of Credit” means a standby letter of credit issued
or to be issued by the Issuer pursuant to Section 2.4 (Letters of Credit) and
2.5 (Synthetic Letters of Credit).
          “TARGET” means Trans-European Automated Real-time Gross Settlement
Express Transfer payment system.
          “TARGET Day” means any day on which TARGET is open for the settlement
of payments in Euro.
          “Tax Affiliate” means, with respect to any Person, (a) any Subsidiary
of such Person or (b) any Affiliate of such Person with which such Person files
or is eligible to file consolidated, combined or unitary tax returns.
          “Tax Return” has the meaning specified in Section 4.8(a) (Taxes).
          “Taxes” has the meaning specified in Section 2.17(a) (Taxes).

36



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          “Term Loan” has the meaning specified in Section 2.1(c) (The
Commitments).
          “Term Loan Borrowing” means Term Loans made on the same day by the
Term Lenders ratably according to their respective Term Loan Commitments.
          “Term Loan Commitment” means with respect to each Term Loan Lender,
the commitment of such Lender to make Term Loans to the Luxembourg Borrower on
the Effective Date in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I (Commitments)
under the caption “Term Loan Commitment” (as amended to reflect each Assignment
and Acceptance executed by such Lender), as such amount may be reduced pursuant
to this Agreement.
          “Term Loan Facility” means the Term Loan Commitments and the
provisions herein related to the Term Loans.
          “Term Loan Lender” means each Lender that has a Term Loan Commitment
or that holds a Term Loan.
          “Term Loan Maturity Date” means May 30, 2014.
          “Term Loan Note” means a promissory note of the Luxembourg Borrower,
substantially in the form of Exhibit B-2 (Form of Term Loan Note), payable to
the order of any Term Loan Lender in a principal amount equal to the amount of
such Lender’s Term Loan Commitment evidencing the Indebtedness of the Luxembourg
Borrower to such Lender resulting from the Term Loan owing by the Luxembourg
Borrower to such Lender.
          “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
covered by Title IV of ERISA and to which Holdings, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability (contingent or otherwise).
          “Total Credit-Linked Deposit” means, as at any time of determination,
the sum of all Credit-Linked Deposits at such date.
          “Treasury Regulations” means the final and temporary (but not
proposed) income tax regulations promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).
          “Triggering Date” means, the date on which (i) all of the conditions
set forth in Schedule 7.13 have been satisfied and (ii) the transactions set
forth in the 2007 Corporate Restructuring have been completed, in each case to
the reasonable satisfaction of the Borrowers and the Administrative Agent.
          “UCC” has the meaning specified in the Pledge and Security Agreement.
          “Unfunded Pension Liability” means, with respect to the U.S. Borrower
or any of its Subsidiaries at any time, the sum of (a) the amount, if any, by
which the present value of all accrued benefits under each Title IV Plan (other
than any Title IV Plan subject to Section 4063 of ERISA) exceeds the fair market
value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV of ERISA, as determined as of the most recent valuation
date for such Title IV Plan using the actuarial assumptions in effect under such
Title IV Plan, (b) the aggregate

37



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
amount of withdrawal liability that could be assessed under Section 4063 with
respect to each Title IV Plan subject to such section, separately calculated for
each such Title IV Plan as of its most recent valuation date and (c) for a
period of five years following a transaction reasonably likely to be covered by
Section 4069 of ERISA, the liabilities (whether or not accrued) that could be
avoided by the U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate as
a result of such transaction.
          “Unused Commitment Fee” has the meaning specified in Section 2.13(a)
(Fees).
          “U.S. Letter of Credit Undrawn Amounts” means, at any time, the
aggregate undrawn amounts of all U.S. Revolving Letters of Credit outstanding at
such time.
          “U.S. LLC” means HLI Swiss Holdings, LLC.
          “U.S Revolving Available Credit” means, at any time, (a) the then
effective U.S. Revolving Credit Commitments minus (b) the aggregate U.S.
Revolving Credit Outstandings at such time.
          “U.S. Revolving Credit Commitment” means with respect to each U.S.
Revolving Credit Lender, the commitment of such U.S. Revolving Credit Lender to
make Dollar Revolving Loans and acquire interests in other U.S. Revolving Credit
Outstandings in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such U.S. Revolving Credit Lender’s name on Schedule I
(Commitments) under the caption “U.S. Revolving Credit Commitment,” as amended
to reflect each Assignment and Acceptance executed by such U.S. Revolving Credit
Lender and as such amount may be reduced pursuant to this Agreement.
          “U.S. Revolving Credit Lender” means a Lender with a U.S. Revolving
Credit Commitment, in its capacity as such.
          “U.S. Revolving Credit Outstandings” means, at any particular time,
the sum of (a) the Dollar Revolving Loans outstanding at such time, (b) the U.S.
Revolving Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.
          “U.S. Revolving Letter of Credit” means any letter of credit issued or
deemed issued under the U.S. Revolving Credit Facility pursuant to Section 2.4
(Letters of Credit).
          “U.S. Revolving Letter of Credit Reimbursement Obligations” means all
matured reimbursement or repayment obligations of the Borrowers to any Issuer
with respect to amounts drawn under U.S. Revolving Letters of Credit.
          “U.S. Revolving Letter of Credit Obligations” means, at any time, the
aggregate of all liabilities at such time of the Borrowers to all Issuers with
respect to U.S. Revolving Letters of Credit, whether or not any such liability
is contingent, including, without duplication, the sum of (a) the U.S. Revolving
Letter of Credit Reimbursement Obligations at such time and (b) the U.S.
Revolving Letter of Credit Undrawn Amounts at such time.
          “Voting Stock” means Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons, of

38



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
such Person (irrespective of whether, at the time, Stock of any other class or
classes of such entity shall have or might have voting power by reason of the
happening of any contingency).
          “Wholly-Owned Foreign Subsidiary” means any Wholly-Owned Subsidiary
that is a Foreign Subsidiary.
          “Wholly-Owned Subsidiary” means, in respect of any Person, any
Subsidiary of such Person, all of the Stock of which (other than director’s
qualifying shares, as may be required by law, and other de minimis amounts of
shares required to be issued to third parties pursuant to the Requirements of
Law of the jurisdiction in which such Person is organized) is owned by such
Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries of such Person.
          “Withdrawal Liability” means, with respect to the U.S. Borrower or any
of its Subsidiaries at any time, the aggregate liability incurred (whether or
not assessed) with respect to all Multiemployer Plans pursuant to Section 4201
of ERISA or for increases in contributions required to be made pursuant to
Section 4243 of ERISA.
          “Working Capital” means, for any Person at any date, the amount by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.
          “2007 Corporate Restructuring” means the transactions more fully
described on Exhibit K (2007 Corporate Restructuring) hereto, with such changes
approved by the Administrative Agent that are not adverse to the interests of
the Lenders.
          Section 1.2 Computation of Time Periods
          In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean "to but excluding” and the
word “through” means “to and including.”
          Section 1.3 Accounting Terms and Principles
          (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.
          (b) If any change in the accounting principles used in the preparation
of the most recent Financial Statements delivered under Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the U.S. Borrower with the agreement of the U.S.
Borrower’s Accountants and results in a change in any of the calculations
required by Section 2.10(b) (Excess Cash Flow), Article V (Financial Covenants)
or Article VIII (Negative Covenants) had such accounting change not occurred,
the parties hereto agree to enter into negotiations in order to amend such
provisions so as to equitably reflect such change with the desired result that
the criteria for evaluating compliance with such covenants by the Borrowers

39



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
shall be the same after such change as if such change had not been made;
provided, however, that no change in GAAP that would affect a calculation that
measures compliance with any covenant contained in Article V (Financial
Covenants) or Article VIII (Negative Covenants) shall be given effect until such
provisions are amended to reflect such changes in GAAP.
          (c) Except as expressly set forth herein to the contrary, all
references to amounts denominated in Euro shall mean and be a reference to such
amount in the Dollar Equivalent of such currency.
          Section 1.4 Certain Terms
          (a) The terms “herein,” “hereof” and “hereunder” and similar terms
refer to this Agreement as a whole, and not to any particular Article, Section,
subsection or clause in, this Agreement.
          (b) Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.
          (c) Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
          (d) References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case, as in effect at the time any such reference
is operative.
          (e) The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.
          (f) The terms “Lender,” “Issuer,” or “Agent” include, without
limitation, their respective successors.
          (g) Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7 (Successor Administrative Agent), references to CNAI in
Section 10.4 (The Agents Individually) and to Citibank in the definitions of
Base Rate, Dollar Equivalent, Eurocurrency Rate shall be deemed to refer to the
financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.

40



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
ARTICLE II
The Facilities
          Section 2.1 The Commitments
          (a) U.S. Revolving Credit Commitments. On the terms and subject to the
conditions contained in this Agreement, each U.S. Revolving Credit Lender
severally agrees to make loans denominated in Dollars to the U.S. Borrower or
the Luxembourg Borrower (each a “Dollar Revolving Loan”) from time to time on
any Business Day during the period from the Effective Date until the Revolving
Credit Termination Date in an aggregate principal amount at any time outstanding
for all such loans by such U.S. Revolving Credit Lender not to exceed such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment; provided that at no
time shall any U.S. Revolving Credit Lender be obligated to make a Dollar
Revolving Loan in excess of such U.S. Revolving Credit Lender’s Ratable Portion
of the U.S. Revolving Available Credit. Within the limits of the U.S. Revolving
Credit Commitment of each U.S. Revolving Credit Lender, amounts of Dollar
Revolving Loans repaid may be reborrowed under this Section 2.1.
          (b) Euro Revolving Credit Commitments. On the terms and subject to the
conditions contained in this Agreement, each Euro Revolving Credit Lender
severally agrees to make loans denominated in Euro to the Luxembourg Borrower
(each a “Euro Revolving Loan”) in an aggregate principal amount at any time
outstanding for all such loans by such Euro Revolving Credit Lender not to
exceed such Euro Revolving Credit Lender’s Euro Revolving Credit Commitment;
provided that at no time shall any Euro Revolving Credit Lender be obligated to
make a Euro Revolving Loan (i) in excess of such Euro Revolving Credit Lender’s
Ratable Portion of the Euro Revolving Available Credit and (ii) if after making
such Euro Revolving Loan, the aggregate principal amount of all Euro Revolving
Loans would exceed the Euro Revolving Loan Sublimit. Within the limits of the
Euro Revolving Credit Commitment of each Euro Revolving Credit Lender, amounts
of Euro Revolving Loans repaid may be reborrowed under this Section 2.1.
          (c) Term Loan Commitments. On the terms and subject to the conditions
contained in this Agreement, each Term Loan Lender severally agrees to make a
loan (each a “Term Loan”) in Euros to the Luxembourg Borrower on the Effective
Date, in an amount not to exceed such Lender’s Term Loan Commitment. Amounts of
Term Loan prepaid may not be reborrowed.
          Section 2.2 Borrowing Procedures
          (a) Each Revolving Credit Borrowing (including the Euro Revolving
Loans) shall be made on notice given by the applicable Borrower to the
Administrative Agent not later than 12:00 p.m. (Local Time) (i) one Business
Day, in the case of a Revolving Credit Borrowing of Base Rate Loans and
(ii) three Business Days, in the case of a Revolving Credit Borrowing of
Eurocurrency Rate Loans, prior to the date of the proposed Revolving Credit
Borrowing. Each such notice shall be in substantially the form of Exhibit C
(Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying (A) the date
of such proposed Revolving Credit Borrowing, (B) the aggregate amount of such
proposed Revolving Credit Borrowing and the currency denomination thereof,
(C) in the case of a proposed Revolving Credit Borrowing denominated in Dollars,
whether any portion of the proposed Revolving Credit Borrowing will be of Base
Rate Loans or Eurocurrency Rate Loans, (D) the initial Interest Period or
Periods for any such

41



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Eurocurrency Rate Loans and (E) the applicable Available Credit (after giving
effect to the proposed Revolving Credit Borrowing). The Dollar Revolving Loans
shall be made as Base Rate Loans unless, subject to Section 2.15 (Special
Provisions Governing Eurocurrency Rate Loans), the Notice of Borrowing specifies
that all or a portion thereof shall be Eurocurrency Rate Loans. Notwithstanding
anything to the contrary contained in Section 2.3(a) (Swing Loans), if any
Notice of Borrowing given by the U.S. Borrower requests a Revolving Credit
Borrowing of Base Rate Loans denominated in Dollars, the Administrative Agent
may make a Swing Loan available to such Borrower in an aggregate amount not to
exceed such proposed Revolving Credit Borrowing, and the aggregate amount of the
corresponding proposed Revolving Credit Borrowing shall be reduced accordingly
by the principal amount of such Swing Loan. Each Revolving Credit Borrowing
shall be in an aggregate amount that is not less than the applicable Minimum
Currency Threshold for such currency. The Borrowers may not request more than
ten Revolving Credit Borrowings per month.
          (b) The Term Loan Borrowing shall be made upon receipt of a Notice of
Borrowing given by the Luxembourg Borrower to the Administrative Agent not later
than 12:00 p.m. (New York City time) three Business Days prior to the Effective
Date. The Notice of Borrowing shall specify (A) the Effective Date, (B) the
aggregate amount of such proposed Term Loan Borrowing and (C) the initial
Interest Period therefor. The Term Loan shall be made as a Eurocurrency Rate
Loan unless (subject to Section 2.15 (Special Provisions Governing Eurocurrency
Rate Loans)) the Notice of Borrowing specifies that all or a portion thereof
shall be Base Rate Loans.
          (c) The Administrative Agent shall give to each applicable Lender
prompt notice of the receipt of a Notice of Borrowing and, if Eurocurrency Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.15(a) (Determination of Interest
Rate). Each applicable Lender shall, before 12:00 p.m. (Local Time) on the date
of the proposed Borrowing, make available to the Administrative Agent at its
address referred to in Section 11.9 (Notices, Etc.), in immediately available
funds, such Lender’s Ratable Portion of such proposed Borrowing. Upon
fulfillment (or due waiver in accordance with Section 11.1 (Amendments, Waivers,
Etc.)) (i) on the Effective Date, of the applicable conditions set forth in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit) and
(ii) at any time (including the Effective Date), of the applicable conditions
set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit), and after the Administrative Agent’s receipt of such funds, the
Administrative Agent shall make such funds available to the applicable Borrower.
          (d) Unless the Administrative Agent shall have received notice from an
applicable Lender prior to the date of any proposed Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing (or any portion thereof), the Administrative Agent may
assume that such Lender has made such Ratable Portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
Section 2.2 and the Administrative Agent may, in reliance upon such assumption,
make available to the applicable Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such Ratable
Portion available to the Administrative Agent, such Lender and such Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable

42



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
at the time to the Loans comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate for the first Business Day and thereafter at the
interest rate applicable at the time to the Loans comprising such Borrowing. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such corresponding amount so repaid shall constitute such Lender’s Loan as part
of such Borrowing for purposes of this Agreement. If the applicable Borrower
shall repay to the Administrative Agent such corresponding amount, such payment
shall not relieve such Lender of any obligation it may have hereunder to such
Borrower.
          (e) The failure of any Lender to make the Loan or any payment required
by it on the date specified (a “Non-Funding Lender”), including any payment in
respect of its participation in Swing Loans and Revolving Letter of Credit
Obligations, shall not relieve any other Lender of its obligations to make such
Loan or payment on such date but no such other Lender shall be responsible for
the failure of any Non-Funding Lender to make a Loan or payment required under
this Agreement.
          Section 2.3 Swing Loans
          (a) On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender may, in its sole discretion, make loans
denominated in Dollars to the U.S. Borrower (each a "Swing Loan”), otherwise
available to the U.S. Borrower under the Revolving Credit Facility from time to
time on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding (together with the aggregate principal amount of any other Loan made
by the Swing Loan Lender hereunder in its capacity as a Lender or Swing Loan
Lender) not to exceed $35,000,000; provided, however, that the Swing Loan Lender
shall not make any Swing Loan to the extent that, after giving effect to such
Swing Loan, the aggregate Revolving Credit Outstandings would exceed the then
effective aggregate Revolving Credit Commitments. Each Swing Loan shall be a
Base Rate Loan and must be repaid in full within five days after its making or,
if sooner, upon any Revolving Credit Borrowing by the U.S. Borrower hereunder
and shall in any event mature no later than the Revolving Credit Termination
Date. Within the limits set forth in the first sentence of this clause (a),
amounts of Swing Loans repaid may be reborrowed under this clause (a).
          (b) In order to request a Swing Loan, the U.S. Borrower shall telecopy
(or forward by electronic mail or similar means) to the Administrative Agent a
duly completed request in substantially the form of Exhibit D (Form of Swing
Loan Request), setting forth the requested amount in Dollars and date of such
Swing Loan (each a “Swing Loan Request”), to be received by the Administrative
Agent not later than 1:00 p.m. (New York time) on the day of the proposed
borrowing. The Administrative Agent shall promptly notify the Swing Loan Lender
of the details of the requested Swing Loan. Subject to the terms of this
Agreement, the Swing Loan Lender may make a Swing Loan available to the
Administrative Agent and, in turn, the Administrative Agent shall make such
amounts available to the U.S. Borrower on the date of the relevant Swing Loan
Request. The Swing Loan Lender shall not make any Swing Loan in the period
commencing on the first Business Day after it receives written notice from the
Administrative Agent or any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) shall not on such date be satisfied, and ending when such conditions are
satisfied. The Swing Loan Lender shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the making of any Swing Loan.

43



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          (c) The Swing Loan Lender shall notify the Administrative Agent in
writing (which writing may be a telecopy or electronic mail) weekly, by no later
than 10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.
          (d) The Swing Loan Lender may demand at any time that each U.S.
Revolving Credit Lender pay to the Administrative Agent, for the account of the
Swing Loan Lender, in the manner provided in clause (e) below, such U.S.
Revolving Credit Lender’s Ratable Portion of all or a portion of the outstanding
Swing Loans, which demand shall be made through the Administrative Agent, shall
be in writing and shall specify the outstanding principal amount of Swing Loans
demanded to be paid.
          (e) The Administrative Agent shall forward each notice referred to in
clause (c) above and each demand referred to in clause (d) above to each U.S.
Revolving Credit Lender on the day such notice or such demand is received by the
Administrative Agent (except that any such notice or demand received by the
Administrative Agent after 2:00 p.m. (New York time) on any Business Day or any
such demand received on a day that is not a Business Day shall not be required
to be forwarded to the U.S. Revolving Credit Lenders by the Administrative Agent
until the next succeeding Business Day), together with a statement prepared by
the Administrative Agent specifying the amount of each U.S. Revolving Credit
Lender’s Ratable Portion of the aggregate principal amount of the Swing Loans
stated to be outstanding in such notice or demanded to be paid pursuant to such
demand, and, notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the U.S. Revolving Credit
Lenders hereby irrevocably waive), each U.S. Revolving Credit Lender shall,
before 12:00 p.m. (New York time) on the Business Day next succeeding the date
of such U.S. Revolving Credit Lender’s receipt of such notice of demand, make
available to the Administrative Agent, in immediately available funds, for the
account of the Swing Loan Lender, the amount specified in such statement. Upon
such payment by a U.S. Revolving Credit Lender, such U.S. Revolving Credit
Lender shall, except as provided in clause (f) below, be deemed to have made a
Revolving Loan to the U.S. Borrower. The Administrative Agent shall use such
funds to repay the Swing Loans to the Swing Loan Lender. To the extent that any
U.S. Revolving Credit Lender fails to make such payment available to the
Administrative Agent for the account of the Swing Loan Lender, the U.S. Borrower
shall repay such Swing Loan on demand.
          (f) Upon the occurrence of a Default under Section 9.1(f) (Events of
Default), each U.S. Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such U.S. Revolving Credit Lender pursuant to clause (e) above which
participation shall be in a principal amount equal to such U.S. Revolving Credit
Lender’s Ratable Portion of such Swing Loan, by paying to the Swing Loan Lender
on the date on which such U.S. Revolving Credit Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause
(e) above, in immediately available funds, an amount equal to such U.S.
Revolving Credit Lender’s Ratable Portion of such Swing Loan. If all or part of
such amount is not in fact made available by such U.S. Revolving Credit Lender
to the Swing Loan Lender on such date, the Swing Loan Lender shall be entitled
to recover any such unpaid amount on demand from such U.S. Revolving Credit
Lender together with interest accrued from such date at the Federal Funds Rate
for the first Business Day after such payment was due and thereafter at the rate
of interest then applicable to Base Rate Loans.

44



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          (g) From and after the date on which any U.S. Revolving Credit Lender
(i) is deemed to have made a Revolving Loan pursuant to clause (e) above with
respect to any Swing Loan or (ii) purchases an undivided participation interest
in a Swing Loan pursuant to clause (f) above, the Swing Loan Lender shall
promptly distribute to such U.S. Revolving Credit Lender such U.S. Revolving
Credit Lender’s Ratable Portion of all payments of principal of and interest
received by the Swing Loan Lender on account of such Swing Loan other than those
received from a U.S. Revolving Credit Lender pursuant to clause (e) or
(f) above.
          Section 2.4 Letters of Credit
          (a) On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the applicable Borrower
and for the account of the applicable Borrower one or more Revolving Letters of
Credit or Synthetic Letters of Credit from time to time on any Business Day
during the period commencing on the Effective Date and ending on (A) the earlier
of the Revolving Credit Termination Date and 30 days prior to the Scheduled
Termination Date in respect of any Revolving Letter of Credit and (B) 30 days
prior to the Term Loan Maturity Date in respect of any Synthetic Letter of
Credit; provided, however, that no Issuer shall be under any obligation to Issue
any Letter of Credit upon the occurrence of any of the following:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Effective Date or result in any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuer as of the Effective
Date and that such Issuer in good faith deems material to it;
          (ii) such Issuer shall have received any written notice of the type
described in clause (d) below;
          (iii) after giving effect to the Issuance of any Revolving Letter of
Credit, the aggregate Revolving Credit Outstandings would exceed the aggregate
of the applicable Revolving Credit Commitments in effect at such time;
          (iv) (A) after giving effect to the Issuance of any Revolving Letter
of Credit, the sum of (i) the Dollar Equivalents of the Revolving Letter of
Credit Undrawn Amounts at such time and (ii) the Dollar Equivalents of the
Revolving Letter of Credit Reimbursement Obligations at such time exceeds the
Revolving Letter of Credit Sublimit, or (B) after giving effect to the issuance
of any Synthetic Letter of Credit, the Synthetic L/C Undrawn Amount would exceed
the Total Credit-Linked Deposit in effect at such time;
          (v) any fees due in connection with a requested Issuance have not been
paid;

45



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          (vi) such Letter of Credit is requested to be Issued in a form that is
not acceptable to such Issuer;
          (vii) any Letter of Credit under the Synthetic L/C Facility is
requested to be denominated in any currency other than Dollar or Euro; or
          (viii) any Revolving Letter of Credit is requested to be denominated
in any currency other than Dollars or Euro and the Issuer receives written
notice from the Administrative Agent at or before 12:00 p.m. (New York time) on
the date of the proposed Issuance of such Revolving Letter of Credit that,
immediately after giving effect to the Issuance of such Revolving Letter of
Credit, the aggregate Revolving Letter of Credit Obligations at such time in
respect of each Revolving Letter of Credit denominated in currencies other than
Dollars or Euro would exceed the applicable Revolving Letter of Credit Sublimit.
None of the Revolving Credit Lenders (other than the Issuers in their capacity
as such) shall have any obligation to Issue any Revolving Letter of Credit and
none of the Term Loan Lenders (other than the Issuers in their capacity as such)
shall have any obligation to Issue any Synthetic Letter of Credit.
          (b) In no event shall the expiration date of any Letter of Credit be
more than one year after the date of issuance thereof or (i) be less than thirty
days prior to the Scheduled Termination Date with respect to any Revolving
Letters of Credit and (ii) be less than thirty days prior to the Term Loan
Maturity Date with respect to any Synthetic Letter of Credit; provided, however,
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the expiry date referred to in clauses (i) and (ii) above,as applicable).
          (c) In connection with the Issuance of each Letter of Credit, the
applicable Borrower shall give the relevant Issuer and the Administrative Agent
at least two Business Days’ prior written notice, in substantially the form of
Exhibit E (Form of Letter of Credit Request) (or in such other written or
electronic form as is acceptable to the Issuer), of the requested Issuance of
such Letter of Credit (a “Letter of Credit Request”). Such notice shall be
irrevocable and shall specify the Issuer of such Letter of Credit, the currency
of issuance and face amount of the Letter of Credit requested (provided that no
more than ten Letters of Credit at any time outstanding shall have a face amount
(or the Dollar Equivalent thereof) of less than $500,000), the date of Issuance
of such requested Letter of Credit, the date on which such Letter of Credit is
to expire (which date shall be a Business Day) and, in the case of an issuance,
the Person for whose benefit the requested Letter of Credit is to be issued.
Such notice, to be effective, must be received by the relevant Issuer and the
Administrative Agent not later than 12:00 p.m. (Local Time) on the second
Business Day prior to the requested Issuance of such Letter of Credit.
          (d) Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices. No Issuer shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) shall not on such date be satisfied or duly waived and ending when such
conditions are satisfied or duly waived. The relevant Issuer shall not otherwise
be required to determine that, or take notice whether, the

46



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) have been satisfied in connection with the Issuance of any
Letter of Credit.
          (e) If requested by the relevant Issuer, prior to the issuance of each
Letter of Credit by such Issuer, and as a condition of such Issuance and of the
participation of each applicable Lender in the Letter of Credit Obligations
arising with respect thereto, the applicable Borrower shall have delivered to
such Issuer a letter of credit reimbursement agreement, in such form as the
Issuer may employ in its ordinary course of business for its own account (a
“Letter of Credit Reimbursement Agreement”), signed by such Borrower, and such
other documents or items as may be required pursuant to the terms thereof. In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.
          (f) Each Issuer shall comply with the following:
          (i) give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing, which writing may be a telecopy or
electronic mail) of the Issuance or renewal of a Letter of Credit issued by it,
of all drawings under a Letter of Credit issued by it and the payment (or the
failure to pay when due) by the applicable Borrower of any Reimbursement
Obligation owing by such Borrower when due (which notice the Administrative
Agent shall promptly transmit by telecopy, electronic mail or similar
transmission to each Revolving Credit Lender or Synthetic L/C Lender, as
applicable);
          (ii) upon the request of any Revolving Credit Lender or Synthetic L/C
Lender, furnish to such Revolving Credit Lender or Synthetic L/C Lender, as
applicable, copies of any Letter of Credit Reimbursement Agreement to which such
Issuer is a party and such other documentation as may reasonably be requested by
such Revolving Credit Lender or Synthetic L/C Lender; and
          (iii) no later than 10 Business Days following the last day of each
calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Revolving Credit Lender or Synthetic L/C
Lender requesting the same, as applicable) and the Borrowers separate schedules
for Documentary and Standby Letters of Credit issued by it under each of the
Facilities, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Reimbursement Obligations, as applicable,
outstanding at the end of each month and any information requested by the
Borrowers or the Administrative Agent relating thereto.
          (g) Immediately upon the issuance by an Issuer of a Revolving Letter
of Credit in accordance with the terms and conditions of this Agreement, such
Issuer shall be deemed to have sold and transferred to each applicable Revolving
Credit Lender, and each such Revolving Credit Lender shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Credit Lender’s Ratable Portion of the Revolving Credit
Commitments, in such Revolving Letter of Credit and the obligations of the
Borrowers with respect thereto (including all Revolving Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.

47



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          (h) Each Borrower agrees to pay to the Issuer of any Letter of Credit
the amount of all Reimbursement Obligations owing by such Borrower to such
Issuer under any Letter of Credit issued for its account no later than the date
that is the next succeeding Business Day after such Borrower receives written
notice from such Issuer that payment has been made under such Letter of Credit
(the “Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that such Borrower may have at any time against such Issuer or any other
Person. In the event that any Issuer makes any payment under any Letter of
Credit and the applicable Borrower shall not have repaid such amount to such
Issuer pursuant to this clause (h) or any such payment by such Borrower is
rescinded or set aside for any reason, such Reimbursement Obligation shall be
payable on demand with interest thereon computed (i) with respect to Revolving
Letters of Credit, from the date on which such Revolving Letter of Credit
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Revolving Loans that are Base Rate
Loans (in the case of U.S. Revolving Letters of Credit) or Eurocurrency Rate
Loans (in the case of Euro Revolving Letters of Credit) and (ii) from the
Reimbursement Date until the date of repayment in full, at the rate of interest
applicable during such period to past due (A) with respect to U.S. Revolving
Letters of Credit, Revolving Loans that are Base Rate Loans, (B) with respect to
Euro Revolving Letters of Credit, Revolving Loans that are Eurocurrency Rate
Loans and (C) with respect to Synthetic Letters of Credit, the rate per annum
applicable to Term Loans that are LIBOR Rate Loans with notional successive
Interest Periods of one month commencing on the date of Synthetic L/C
Disbursement, and such Issuer shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify each Revolving Credit Lender
and Synthetic L/C Lender, as applicable, of such failure, and each Revolving
Credit Lender shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuer the amount of such Revolving Credit Lender’s
Ratable Portion of such payment in Dollars (or the Dollar Equivalent thereof if
such payment was made in any currency other than Dollars) and in immediately
available funds. If the Administrative Agent so notifies such Revolving Credit
Lender prior to 12:00 p.m. (Local Time) on any Business Day, such Revolving
Credit Lender shall make available to the Administrative Agent for the account
of such Issuer its Ratable Portion of the amount of such payment on such
Business Day in immediately available funds. Upon such payment by a Revolving
Credit Lender, such Revolving Credit Lender shall, except during the continuance
of a Default or Event of Default under Section 9.1(f) (Events of Default) and
notwithstanding whether or not the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall have been
satisfied (which conditions precedent the Revolving Credit Lenders hereby
irrevocably waive), be deemed to have made a Revolving Loan to the relevant
Borrower in the principal amount of such payment. Whenever any Issuer receives
from any Borrower a payment of a Revolving Letter of Credit Reimbursement
Obligation owing by such Borrower as to which the Administrative Agent has
received for the account of such Issuer any payment from a Revolving Credit
Lender pursuant to this clause (h), such Issuer shall pay to the Administrative
Agent and the Administrative Agent shall promptly pay to each Revolving Credit
Lender, in immediately available funds, an amount equal to such Revolving Credit
Lender’s Ratable Portion of the amount of such payment adjusted, if necessary,
to reflect the respective amounts the Revolving Credit Lenders have paid in
respect of such Revolving Letter of Credit Reimbursement Obligation.
          (i) If and to the extent such Revolving Credit Lender shall not have
so made its Ratable Portion of the amount of the payment required by clause
(h) above available to the Administrative Agent for the account of such Issuer,
such Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid

48



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
amount together with interest thereon, for the first Business Day after payment
was first due at the Federal Funds Rate and, thereafter until such amount is
repaid to the Administrative Agent for the account of such Issuer, at the rate
per annum applicable to Base Rate Loans under the Facility.
          (j) Each Borrower’s obligation to pay each Reimbursement Obligation
owing by such Borrower and the obligations of the Revolving Credit Lenders to
make payments to the Administrative Agent for the account of the Issuers with
respect to Revolving Letters of Credit shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances whatsoever, including the
occurrence of any Default or Event of Default, and irrespective of any of the
following:
          (i) any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;
          (ii) any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;
          (iii) the existence of any claim, set off, defense or other right that
such Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
          (iv) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
          (v) payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
          (vi) any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to any Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and

49



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and any noncompliance in any immaterial respect of the documents presented under
such Letter of Credit with the terms thereof shall, in each case, be deemed not
to constitute willful misconduct or gross negligence of the Issuer.
          (k) Schedule 2.4 (Existing Letters of Credit) contains a schedule of
certain letters of credit issued prior to the Effective Date by an Issuer for
the account of the U.S. Borrower. On the Effective Date, (i) such letters of
credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto converted to Revolving Letters of Credit or
Synthetic Letters of Credit (each such Existing Letter of Credit to be specified
by the Borrowers in Schedule 2.4) issued pursuant to this Section 2.4 for the
account of the applicable Borrower and subject to the provisions hereof, and for
this purpose the fees specified in Section 2.13 shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Effective Date, (ii) each of
the issuers of such Letters of Credit shall be deemed to be an "Issuer”
hereunder solely for the purpose of maintaining such letters of credit,
(iii) the Dollar Equivalent of the face amount of such letters of credit shall
be included in the calculation of Letter of Credit Obligations and (iv) all
liabilities of the U.S. Borrower with respect to such letters of credit shall
constitute Obligations.
          Section 2.5 Synthetic Letters of Credit
          (a) On the Effective Date, without any further action on the part of
the Administrative Agent or the Lenders, the Issuer hereby grants to each
Synthetic L/C Lender with a Credit-Linked Deposit, and each such Lender with a
Credit-Linked Deposit hereby acquires from the Issuer, a participation in each
Synthetic Letter of Credit equal to such Lender’s Ratable Portion of the
aggregate amount available to be drawn under such Synthetic Letter of Credit.
The aggregate purchase price for the participations of each Synthetic L/C Lender
in Synthetic Letters of Credit shall equal the amount of the Credit-Linked
Deposit of such Lender. Each Synthetic L/C Lender, severally and not jointly,
agrees to pay to the Administrative Agent its Credit-Linked Deposit in Euro in
full on the Effective Date. If the Issuer shall not have received from the
applicable Borrower the payment required to be made by clause (c) below within
the time specified in this Section 2.5, the Issuer will promptly notify each
Synthetic L/C Lender of such Synthetic L/C Disbursement and its Ratable Portion
thereof. Each Synthetic L/C Lender hereby absolutely and unconditionally agrees
that if the Issuer makes a Synthetic L/C Disbursement which is not reimbursed by
the applicable Borrower on the date due pursuant to clause (c) below, or is
required to refund any reimbursement payment in respect of any Synthetic L/C
Disbursement to the applicable Borrower for any reason, the Administrative Agent
shall reimburse the Issuer in Euros for the amount of such Synthetic L/C
Disbursement, ratably as among the applicable Lenders in accordance with their
Ratable Portion of the Total Credit-Linked Deposit, from such Lender’s
Credit-Linked Deposit. Any such payment made from the Credit-Linked Deposit
Account pursuant to the preceding sentence to reimburse the Issuer for any
Synthetic L/C Disbursement shall not constitute a Loan and shall not release the
applicable Borrower from its obligation to pay over to the Administrative Agent
in reimbursement thereof an amount equal to the amount paid from the
Credit-Linked Deposit Account with respect to such Synthetic L/C Disbursement,
and such payment shall be deposited by the Administrative Agent in

50



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
the Credit-Linked Deposit Account to be added to the Credit-Linked Deposits of
the Synthetic L/C Lenders in accordance with their Ratable Portion. Each
Synthetic L/C Lender acknowledges and agrees that its obligation to acquire and
fund participations in respect of Synthetic Letters of Credit pursuant to this
clause (a) is unconditional and irrevocable and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or the return of the Credit Linked Deposits, and that
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Without limiting the foregoing, each Synthetic L/C Lender
irrevocably authorizes the Administrative Agent to apply amounts of its
Credit-Linked Deposit as provided in this clause (a). Without incurring any
additional obligations hereunder, each Synthetic L/C Lender grants to the
Administrative Agent for the benefit of the Issuer a security interest in and
Lien on such Lender’s Ratable Portion of the Total Credit-Linked Deposit,
together with all proceeds thereof, as security for such Lender’s obligation to
reimburse the Issuer in accordance with the terms hereof. Each Agent and each
Lender agrees that (i) the Administrative Agent, as holder of the Credit-Linked
Deposit, is appointed and shall act as collateral agent for Issuer in connection
with the security interest granted to the Issuer pursuant to this clause (a),
(ii) the Issuer will be issuing, amending, renewing and extending Synthetic
Letters of Credit in reliance on the availability of such Lender’s Ratable
Portion of the Total Credit-Linked Deposit to discharge such Lender’s
obligations in accordance with this Section 2.5 and (iii) all rights of banker’s
lien, set-off or counterclaim of each Agent and Lender with respect the monies
in the Credit-Linked Deposit Account are expressly subordinated to the
reimbursement rights of the Administrative Agent under this clause (a).
     (b) The Issuer shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Synthetic Letter
of Credit. The Issuer shall as promptly as possible give written notice (or in
such other written or electronic form as is acceptable to the Issuer), to the
applicable Borrower of such demand for payment and whether the Issuer has made
or will make a Synthetic L/C Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuer and the applicable Lenders in the manner set
forth in Section 2.4(h) with respect to any such Synthetic L/C Disbursement. The
Administrative Agent shall promptly give each Lender notice thereof.
     (c) The Credit-Linked Deposits shall be held by the Administrative Agent in
the Credit-Linked Deposit Account. The Credit-Linked Deposit Account shall be a
Deposit Account at the Credit-Linked Deposit Bank in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent and no party other than the Administrative Agent shall have
a right of withdrawal from the Credit-Linked Deposit Account or any other right
or power with respect to the Credit-Linked Deposits, except as expressly set
forth herein. Notwithstanding any provision in this Agreement to the contrary,
the sole funding obligation of each Synthetic L/C Lender in respect of its
participation in Synthetic Letters of Credit shall be satisfied in full upon the
funding of its Credit-Linked Deposit on the Effective Date, subject in each case
to Section 11.14.
     (i) Each of the Borrowers, the Administrative Agent, the Issuer, the
Credit-Linked Deposit Bank and each Lender having a Credit-Linked Deposit hereby
acknowledges and agrees that each Lender is funding its Credit-Linked Deposit to
the Administrative Agent for application in the manner contemplated by this
Section 2.5 and that the Administrative Agent shall invest the Credit-Linked
Deposits so as to use its

51



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
reasonable efforts to earn a rate of return on the principal outstanding amount
of the Total Credit-Linked Deposits (except during periods when such
Credit-Linked Deposits, or funds advanced by the Administrative Agent against
such Credit-Linked Deposits, are used to cover unreimbursed Synthetic L/C
Disbursements) equal to such rate for one month EURIBOR deposits (the “Benchmark
EURIBOR Rate”) and (without limiting the express obligations of each party
hereto) at its sole risk. Any such interest so accrued on Credit-Linked Deposits
(the “Credit-Linked Deposit Account Interest”) will be paid to the Synthetic L/C
Lenders by the Administrative Agent on each Credit-Linked Deposit Account
Interest Payment Date.
     (ii) The Borrowers shall have no right, title or interest in or to the
Credit-Linked Deposits and no obligations with respect thereto (except for the
Synthetic L/C Reimbursement Obligations provided in this Section 2.5), it being
acknowledged and agreed by the parties hereto that the making of the
Credit-Linked Deposits by the Lenders, the provisions of this clause (c) and the
application of the Credit-Linked Deposits in the manner contemplated by this
Section 2.5 constitute agreements among the Administrative Agent, the Issuer,
the Credit-Linked Deposit Bank and each Synthetic L/C Lender with respect to the
funding obligations of each Synthetic Lender in respect of its participation in
Synthetic Letters of Credit and do not constitute any loan or extension of
credit to such Borrower. The Credit-Linked Deposits shall not be the property of
any Loan Party or constitute “Collateral” under any Loan Document or otherwise
be available in any manner to satisfy any Obligation of any Loan Party.
     (iii) Subject to the applicable Borrower’s compliance with the
cash-collateralization requirements set forth herein, the Administrative Agent
shall return any remaining Credit-Linked Deposits to the Lenders following the
occurrence of the Term Loan Maturity Date or, to the extent there are no
Synthetic Letters of Credit outstanding, upon a reduction of the Synthetic L/C
Facility pursuant to Section 2.09 and 2.10.
     Section 2.6 Reduction and Termination of the Revolving Credit Commitments
     (a) The Borrowers may, upon at least three Business Days’ prior notice to
the Administrative Agent, terminate in whole or reduce in part ratably the
unused portions of the respective Revolving Credit Commitments of the Revolving
Credit Lenders; provided, however, that each partial reduction shall be in an
aggregate amount not less than the applicable Minimum Currency Threshold.
     (b) The then current Revolving Credit Commitments shall be reduced on each
date on which a prepayment of Revolving Loans or Swing Loans is made pursuant to
Section 2.10(a) or (b) (Mandatory Prepayments) or would be required to be made
had the outstanding Revolving Loans and Swing Loans equaled the Revolving Credit
Commitments then in effect, in each case, in the amount of such prepayment (or
deemed prepayment) (and the Revolving Credit Commitment of each Lender shall be
reduced by its Ratable Portion of such amount), except for any such prepayment
made pursuant to Section 2.10(c)(ii) (Mandatory Prepayments).

52



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 2.7 Repayment of Loans
     (a) Each Borrower promises to repay the entire unpaid principal amount of
the Revolving Loans and the Swing Loans owing by such Borrower on the Scheduled
Termination Date or earlier, if otherwise required by the terms hereof.
     (b) The Luxembourg Borrower promises to repay the Term Loan at the dates
and in the amounts set forth below:

          Date   Amount
July 31, 2007
  € 650,000  
October 31, 2007
  € 650,000  
January 31, 2008
  € 650,000  
April 30, 2008
  € 650,000  
July 31, 2008
  € 650,000  
October 31, 2008
  € 650,000  
January 31, 2009
  € 650,000  
April 30, 2009
  € 650,000  
July 31, 2009
  € 650,000  
October 31, 2009
  € 650,000  
January 31, 2010
  € 650,000  
April 30, 2010
  € 650,000  
July 31, 2010
  € 650,000  
October 31, 2010
  € 650,000  
January 31, 2011
  € 650,000  
April 30, 2011
  € 650,000  
July 31, 2011
  € 650,000  
October 31, 2011
  € 650,000  
January 31, 2012
  € 650,000  
April 30, 2012
  € 650,000  
July 31, 2012
  € 650,000  
October 31, 2012
  € 650,000  
January 31, 2013
  € 650,000  
April 30, 2013
  € 650,000  
July 31, 2013
  € 650,000  
October 31, 2013
  € 650,000  
January 31, 2014
  € 650,000  
April 30, 2014
  € 650,000  
Term Loan Maturity Date
  € 241,800,000  

provided, however, that the Luxembourg Borrower shall repay the entire unpaid
principal amount of the Term Loan on the Term Loan Maturity Date.
     Section 2.8 Evidence of Debt
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrowers to such Lender
resulting from

53



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.
     (b) In the case of the Revolving Credit Facility, the Term Loan Facility
and the Synthetic L/C Facility, the Administrative Agent shall establish and
maintain a Register pursuant to Section 11.2(c) (Assignments and Participations)
and accounts therein in accordance with its usual practice in which it shall
record (A) the amount of each applicable Loan made and, if a Eurocurrency Rate
Loan, the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable and paid by any Borrower to each applicable Lender
hereunder and (C) the amount of any sum received by the Administrative Agent
hereunder from any Borrower, whether such sum constitutes principal or interest
(and the type of Loan to which it applies), fees, expenses or other amounts due
under the Loan Documents and each Lender’s share thereof, if applicable.
     (c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of each Borrower to repay the Loans owing by such Borrower in
accordance with their terms.
     (d) Notwithstanding any other provision of the Agreement, in the event that
any Lender requests that any Borrower execute and deliver a promissory note or
notes payable to such Lender in order to evidence the Indebtedness owing to such
Lender by such Borrower hereunder, such Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Term Loans and Revolving
Loans (and, if such Lender is also the Swing Loan Lender, Swing Loans), as the
case may be, of such Lender, substantially in the forms of Exhibit B-1 (Form of
Revolving Credit Note) or Exhibit B-2 (Form of Term Loan Note), respectively.
     Section 2.9 Optional Prepayments
     (a) Revolving Loans. Each Borrower may, (a) in the case of Base Rate Loans,
upon at least one Business Days’ and (b) in the case of Eurocurrency Rate Loans,
upon at least three Business Days’ prior notice to the Administrative Agent,
stating the proposed date and aggregate principal amount of the prepayment,
prepay the outstanding principal amount of the Revolving Loans and Swing Loans
owing by such Borrower in whole or in part in the currencies in which such Loans
are denominated; provided, however, if any prepayment of any Eurocurrency Rate
Loan is made by such Borrower other than on the last day of an Interest Period
for such Loan, such Borrower shall also pay any amount owing by it pursuant to
Section 2.15(e) (Breakage Costs); and, provided, further, that each partial
prepayment shall be in an aggregate principal amount not less than the Dollar
Equivalent of $5,000,000 or integral multiples of the Dollar Equivalent of
$1,000,000 in excess thereof. Upon the giving of such notice of prepayment, the
principal amount of Revolving Loans specified to be prepaid shall become due and
payable on the date specified for such prepayment.
     (b) Term Loans. The Luxembourg Borrower may, upon at least three Business
Days’ prior notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, prepay the outstanding principal
amount of the Term Loans, in whole or in part, together with accrued interest to
the date of such prepayment on the principal

54



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
amount prepaid; provided, however, that (i) if any prepayment of any
Eurocurrency Rate Loan is made by the Luxembourg Borrower other than on the last
day of an Interest Period for such Loan, the Luxembourg Borrower shall also pay
any amounts owing by it pursuant to Section 2.15(e) (Breakage Costs), and
(ii) except for any prepayment of the Term Loans on the Effective Date pursuant
to Section 3.1(b) (Conditions Precedent to Initial Loans and Letters of Credit),
each partial prepayment shall be in an aggregate amount not less than €5,000,000
or integral multiples of €1,000,000 in excess thereof. Any such partial
prepayment shall be applied in the order specified by the Luxembourg Borrower.
Upon the giving of such notice of prepayment, the principal amount of the Term
Loans specified to be prepaid shall become due and payable on the date specified
for such prepayment. Any prepayment of the Term Loans upon the refinancing, in
whole or in part, thereof shall be deemed to be an optional prepayment.
     (c) The Borrowers shall have no right to prepay the principal amount of any
Revolving Loan or any Term Loan other than as provided in this Section 2.9.
     Section 2.10 Mandatory Prepayments
     (a) Upon receipt by Holdings, the Parent, the U.S. Borrower or any of its
Subsidiaries of Net Cash Proceeds arising from an Asset Sale or Property Loss
Event, the U.S. Borrower shall immediately prepay or cause to be prepaid the
Loans (or provide cash collateral in respect of Letters of Credit) in an amount
equal to 100% of such Net Cash Proceeds. Any such mandatory prepayment shall be
applied in accordance with clause (c) below.
     (b) The U.S. Borrower shall prepay or cause to be prepaid the Loans within
90 days after the last day of each Fiscal Year commencing with the Fiscal Year
ending on January 31, 2008, in an amount equal to 75% of Excess Cash Flow for
such Fiscal Year; provided, however, that, if the Leverage Ratio for any Fiscal
Year is (x) less than 2.50 to 1.0, then such percentage shall be reduced to 50%
and (y) less than 1.50 to 1.0, then such percentage shall be reduced to 0%. Any
such mandatory prepayment shall be applied in accordance with clause (c) below.
     (c) Subject to the provisions of Section 2.14(f) and Section 2.14(g)
(Payments and Computations):
     (i) Except as otherwise provided in clause (ii) below with respect to
prepayments from Net Cash Proceeds of a Reinvestment Event, any prepayments made
by any Borrower and required to be applied in accordance with this clause (c)
shall be applied in the following order: first, to the outstanding principal
amount of the Term Loans in the order specified by the Borrowers until the Term
Loans shall have been prepaid in full; second, to repay the outstanding
principal balance of the Swing Loans until such Swing Loans shall have been
repaid in full; third, to repay the outstanding principal balance of the
Revolving Loans until such Revolving Loans shall have been paid in full; and
fourth, to provide, cash collateral for any Revolving Letter of Credit
Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Revolving Letter of Credit Obligations have
been fully cash collateralized by an amount equal to 105% of such Revolving
Letter of Credit Obligations.
     (ii) Subject to clause (iii) below, any prepayments from Net Cash Proceeds
of a Reinvestment Event made by any Borrower and required to be applied in
accordance with this clause (c) shall be applied in the following order: first,
to repay the

55



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
outstanding principal balance of the Swing Loans until such Swing Loans shall
have been repaid in full; second, to repay the outstanding principal balance of
the Revolving Loans until such Revolving Loans shall have been paid in full; and
then, to provide, pending application as set forth in any Reinvestment Notice or
repayment of the Loans as set forth in clause (iii) below, cash collateral for
any Revolving Letter of Credit Obligations in the manner set forth in
Section 9.3 (Actions in Respect of Letters of Credit) until all such Revolving
Letter of Credit Obligations have been fully cash collateralized by an amount
equal to 105% of such Revolving Letter of Credit Obligations.
     (iii) Upon the earlier of (A) the date of demand by the requisite lenders
after the occurrence and continuance of any Event of Default for a period of at
least ten Business Days, (B) the Reinvestment Prepayment Date corresponding to
any Reinvestment Event, the Borrowers shall immediately prepay the Loans in an
amount equal to the Reinvestment Prepayment Amount, which shall be applied in
the order set forth in clause (i) above.
     (iv) All repayments of the Term Loans made pursuant to this clause (c)
shall be applied to reduce the outstanding principal amount of the Term Loan in
the order specified by the Luxembourg Borrower. All repayments of Revolving
Loans and Swing Loans required to be made pursuant to this clause (c) (other
than pursuant to clause (ii) above) shall result in a permanent reduction of the
Revolving Credit Commitments to the extent provided in Section 2.6(b) (Reduction
and Termination of the Revolving Credit Commitments).
     (d) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the Available Credit at such time, each Borrower shall
forthwith prepay on a pro rata basis the Swing Loans first and then the
Revolving Loans then outstanding in an amount equal to such excess; provided,
however, that, to the extent such excess results solely by reason of a change in
exchange rates, no Borrower shall be required to make such prepayment unless any
such excess remains on the fifth day immediately following such change, subject
to Section 7.12. If any such excess remains after repayment in full of the
aggregate outstanding Swing Loans and Revolving Loans, the applicable Borrower
shall provide cash collateral for the Revolving Letter of Credit Obligations in
the manner set forth in Section 9.3 (Actions in Respect of Revolving Letters of
Credit) in an amount equal to 105% of such excess.
     Section 2.11 Interest
     (a) Rate of Interest.
     (i) All Revolving Loans shall be made as Base Rate Loans or Eurocurrency
Loans; provided, however, that all Dollar Revolving Loans shall be made as Base
Rate Loans unless, subject to Section 2.16 (Special Provisions Governing
Eurocurrency Rate Loans), the Notice of Borrowing specifies that all or a
portion thereof shall be Eurocurrency Rate Loans. Euro Revolving Loans shall be
made as Eurocurrency Rate Loans and shall not be available as Base Rate Loans.
     (ii) All Loans and the outstanding amount of all other Obligations (other
than pursuant to Hedging Contracts that are Loan Documents, to the extent such
Hedging Contracts provide for the accrual of interest on unpaid obligations)
shall bear interest, in the case of Loans, on the unpaid principal amount
thereof from the date such

56



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Loans are made and, in the case of such other Obligations, from the date such
other Obligations are due and payable until, in all cases, paid in full, except
as otherwise provided in clause (c) below, as follows:
     (A) if a Base Rate Loan or such other Obligation, at a rate per annum equal
to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin; and
     (B) if a Eurocurrency Rate Loan, at a rate per annum equal to the sum of
(A) the Eurocurrency Rate determined for the applicable Interest Period, (B) the
Applicable Margin in effect from time to time during such Interest Period and
(C) in the case of any Loan made by a Lender located in the United Kingdom,
Mandatory Costs.
     (b) Interest Payments. (i) Interest accrued on each Base Rate Loan (other
than Swing Loans) shall be payable in arrears (A) on the first Business Day of
each calendar quarter, commencing on the first such day following the making of
such Base Rate Loan and (B) if not previously paid in full, at maturity (whether
by acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on
Swing Loans shall be payable in arrears on the first Business Day of the
immediately succeeding calendar quarter, (iii) interest accrued on each
Eurocurrency Rate Loan shall be payable in arrears (A) on the last day of each
Interest Period applicable to such Loan and, if such Interest Period has a
duration of more than three months, on each day during such Interest Period
occurring every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurocurrency Rate Loan and (iv) interest accrued on the amount of all other
Obligations shall be payable on demand from and after the time such Obligation
becomes due and payable (whether by acceleration or otherwise).
     (c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default under Sections 9.1(a), (b) or (f) and for as long
thereafter as such Event of Default shall be continuing, the principal balance
of all Loans and the amount of all other Obligations then due and payable shall
bear interest at a rate that is two percent per annum in excess of the rate of
interest applicable to such Loans or other Obligations from time to time.
     Section 2.12 Conversion/Continuation Option
     (a) Any Borrower may elect (i) at any time on any Business Day to convert
Base Rate Loans (other than Swing Loans) or any portion thereof to Eurocurrency
Rate Loans and (ii) at the end of any applicable Interest Period, to convert
Dollar Eurocurrency Rate Loans or any portion thereof into Base Rate Loans or to
continue such Eurocurrency Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the
Eurocurrency Loans for each Interest Period must be in the amount that is not
less than the applicable Minimum Currency Threshold. Each conversion or
continuation shall be allocated among the Loans of each Lender in accordance
with such Lender’s Ratable Portion. Each such election shall be in substantially
the form of Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice
of Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three (or, in the case of conversion of Dollar Eurocurrency Rate
Loans to Base Rate Loans, one) Business Days’ prior written notice specifying
(A) the amount and type of Loan being converted or continued, (B) in the case of
a conversion to or a

57



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
continuation of Eurocurrency Rate Loans, the applicable Interest Period and
(C) in the case of a conversion, the date of conversion.
     (b) The Administrative Agent shall promptly notify each applicable Lender
of its receipt of a Notice of Conversion or Continuation and of the options
selected therein. Notwithstanding the foregoing, no conversion in whole or in
part of Base Rate Loans to Eurocurrency Rate Loans and no continuation in whole
or in part of Dollar Eurocurrency Rate Loans upon the expiration of any
applicable Interest Period, shall be permitted at any time at which (A) a
Default or an Event of Default shall have occurred and be continuing or (B) the
continuation of, or conversion into, a Eurocurrency Rate Loan would violate any
provision of Section 2.15 (Special Provisions Governing Eurocurrency Rate Loan).
If, within the time period required under the terms of this Section 2.12, the
Administrative Agent does not receive a Notice of Conversion or Continuation
from the applicable Borrower containing a permitted election to continue any
Eurocurrency Rate Loans for an additional Interest Period or to convert any such
Loans, then, upon the expiration of the applicable Interest Period, such Loans,
if denominated in Dollars, shall be automatically converted to Base Rate Loans
and such Loans, if denominated in Euro, shall be automatically continued as
Eurocurrency Loans with an interest period of one month. Each Notice of
Conversion or Continuation shall be irrevocable.
     Section 2.13 Fees
     (a) Unused Commitment Fee. The U.S. Borrower agrees to pay to each
Revolving Credit Lender a commitment fee on the actual daily amount by which the
Revolving Credit Commitment of such Lender exceeds such Lender’s Ratable Portion
of the sum of (i) the outstanding principal amount of the Dollar Equivalent of
Revolving Loans and (ii) the outstanding amount of the Revolving Letter of
Credit Obligations (the “Unused Commitment Fee”) from the Effective Date through
the Revolving Credit Termination Date at the Applicable Unused Commitment Fee
Rate, payable in arrears (x) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the Effective Date and
(y) on the Revolving Credit Termination Date.
     (b) Revolving Letter of Credit Fees. Each Borrower agrees to pay the
following amounts with respect to Revolving Letters of Credit issued by any
Issuer for the account of such Borrower:
     (i) to the Administrative Agent for the account of each Issuer of a
Revolving Letter of Credit, with respect to each Revolving Letter of Credit
issued by such Issuer, an issuance fee equal to 0.25% per annum of the Dollar
Equivalent of the maximum undrawn face amount of such Revolving Letter of
Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Revolving Letter of Credit and (B) on the Revolving Credit Termination
Date;
     (ii) to the Administrative Agent for the ratable benefit of the Revolving
Credit Lenders, with respect to each Revolving Letter of Credit, a fee accruing
at a rate per annum equal to the Applicable Margin for Revolving Loans that are
Eurocurrency Rate Loans on the Dollar Equivalent of the maximum undrawn face
amount of such Revolving Letter of Credit, payable in arrears (A) on the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Revolving Letter of Credit and (B) on the
Revolving Credit Termination

58



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Date; provided, however, that during the continuance of an Event of Default
under Sections 9.1(a), (b) or (f), such fee shall be increased by two percent
(2%) per annum and shall be payable on demand; and
     (iii) to the Issuer of any Revolving Letter of Credit, with respect to the
issuance, amendment or transfer of each Revolving Letter of Credit and each
drawing made thereunder, documentary and processing charges in accordance with
such Issuer’s standard schedule for such charges in effect at the time of
issuance, amendment, transfer or drawing, as the case may be.
     (c) Synthetic Letter of Credit Fees. The applicable Borrower agrees to pay
directly to the Issuer, for its own account, the following fees:
     (i) a fronting fee equal to 0.125%, per annum (or such rate as may be
agreed between the Luxembourg Borrower and the Issuer), times the average
aggregate daily maximum amount available to be drawn under all Synthetic Letters
of Credit (determined as of the close of business on any date of determination),
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the issuance of such
Synthetic Letter of Credit and (B) on the Term Loan Maturity Date; and
     (ii) to the Issuer of any Synthetic Letter of Credit, with respect to the
issuance, amendment or transfer of each Synthetic Letter of Credit and each
drawing made thereunder, documentary and processing charges in accordance with
such Issuer’s standard schedule for such charges in effect at the time of
issuance, amendment, transfer or drawing, as the case may be.
     (d) Synthetic Letter of Credit Participation Fee. The applicable Borrower
agrees to pay to Synthetic L/C Lenders having Synthetic L/C Exposure, letter of
credit fees (the “Synthetic L/C Fee”) equal to (A) the rate of interest
otherwise payable hereunder with respect to Term Loans that are EURIBOR Rate
Loans plus the Applicable Margin with notional successive Interest Periods of
one month commencing from the Effective Date, times (B) the average daily Total
Credit-Linked Deposit; provided, that the Synthetic L/C Fee shall be reduced by
the amount of any Credit-Linked Deposit Account Interest accrued during such
period. All fees referred to in this clause (d) shall be paid to the
Administrative Agent and upon receipt, the Administrative Agent shall promptly
distribute to each Synthetic L/C Lender its Ratable Portion thereof and shall
accrue and be payable in full whether or not any Synthetic Letter of Credit is
outstanding at such time.
     (e) Synthetic Letter of Credit Hedging Contract Fee. The applicable
Borrower also agrees to reimburse the Administrative Agent for the costs of any
hedging contracts, including any termination fee and mark-to-market cost (if
any) incurred in connection with such hedging contracts, in order to protect the
Administrative Agent from currency exposure with respect to Synthetic Letters of
Credit denominated in currency other than Euro.
     (f) Additional Fees. The U.S. Borrower has agreed to pay to the Agents
and/or Arrangers additional fees, the amount and dates of payment of which are
embodied in the Fee Letters.

59



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 2.14 Payments and Computations
     (a) Except as provided in this Section 2.14 (Payments and Computations),
each Borrower shall make each payment required to be made by it hereunder
(including fees and expenses) not later than 12:00 p.m. (Local Time) on the day
when due, in the currency specified herein (or, if no currency is specified, in
Dollars), to the Administrative Agent at its address referred to in Section 11.9
(Notices, Etc.) in immediately available funds without set-off or counterclaim.
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the applicable Lenders, in accordance with the application of payments
set forth in Section 2.10(c) (Mandatory Prepayments) and in clauses (f) or (g)
below, as applicable, for the account of their respective Applicable Lending
Offices; provided, however, that amounts payable pursuant to Section 2.16
(Capital Adequacy), 2.17 (Taxes) or Section 2.15(c) (Increased Costs) or (d)
(Illegality) shall be paid only to the affected Lender or Lenders and amounts
payable with respect to Swing Loans shall be paid only to the Swing Loan Lender.
Payments received by the Administrative Agent after 12:00 p.m. (Local Time)
shall be deemed to be received on the next Business Day.
     (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of (i) 365 days for Base Rate Loans
and (ii) 360 days for Eurocurrency Loans, in each case, for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
     (c) Except for Eurocurrency Loans which have been converted to Base Rate
Loans denominated in Dollars hereunder, each payment by the Borrowers in respect
of any Loan or Reimbursement Obligation (including interest or fees in respect
thereof other than the Unused Commitment Fee) shall be made in the currency in
which such Loan was made or such Letter of Credit was issued.
     (d) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurocurrency Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments made in Dollars of any Loans shall be applied as follows: first, to
repay such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurocurrency Rate Loans, with those Eurocurrency Rate Loans
having earlier expiring Interest Periods being repaid prior to those having
later expiring Interest Periods.
     (e) Unless the Administrative Agent shall have received notice from a
Borrower to the Lenders prior to the date on which any payment is due hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each applicable Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the such Borrower shall not have made such payment in full to the
Administrative Agent, each applicable Lender shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Lender together with
interest thereon at the Federal Funds Rate, for the first Business Day, and,
thereafter, at the rate applicable to Base Rate Loans,

60



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent.
     (f) All payments in respect of Swing Loans received by the Administrative
Agent shall be distributed to the Swing Loan Lender; payments in respect of the
Dollar Revolving Loans received by the Administrative Agent shall be distributed
to each Revolving Credit Lender on a pro rata basis in accordance with the
amount of the such Revolving Loans held by it in respect of the aggregate
outstanding Revolving Credit Loans denominated in Dollars; payments in respect
of Euro Revolving Loans received by the Administrative Agent shall be
distributed to each Revolving Credit Lender on a pro rata basis in accordance
with the amount of the Euro Revolving Loans held by it in respect of the
aggregate outstanding Euro Revolving Loans; payments in respect of the Term
Loans received by the Administrative Agent shall be distributed to each
applicable Term Loan Lender in accordance with such Lender’s Ratable Portion;
and all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders and Issuers as are
entitled thereto and, for such payments allocated to the Lenders, in proportion
to their respective Ratable Portions. Except for payments and other amounts
applied in accordance with the provisions of clause (g) below (or required to be
applied in accordance with Section 2.10(c) (Mandatory Prepayments)), all
payments and any other amounts made to or received by any Agent, Lender or
Issuer from, or for the benefit of, each Borrower shall be applied as follows,
solely for the account of such Borrower:
     First, to pay interest on and then principal of any portion of the Loans
that any Agent may have advanced on behalf of any Lender for which such Agent
has not then been reimbursed by such Lender or such Borrower;
     Second, to pay interest on and then principal of any Swing Loan;
     Third, to pay Obligations owed by such Borrower in respect of any expense
reimbursements or indemnities then due to the Agents;
     Fourth, to pay Obligations owed by such Borrower in respect of any expense
reimbursements or indemnities then due to the Lenders and the Issuers;
     Fifth, to pay Obligations owed by such Borrower in respect of any fees then
due to the Agents, the Lenders and the Issuers;
     Sixth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations, in each case, owed by such Borrower;
     Seventh, to pay or prepay principal amounts on the Loans, Reimbursement
Obligations, Cash Management Obligations and Obligations with respect to Hedging
Contracts, in each case, owed by such Borrower, and to provide cash collateral
for outstanding Letter of Credit Undrawn Amounts and Synthetic L/C Undrawn
Amounts in the manner described in Section 9.3 (Actions in Respect of Revolving
Letters of Credit), ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Revolving Letter of Credit Undrawn Amounts, Cash
Management Obligations and Obligations owing by such Borrower with respect to
Hedging Contracts; and

61



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Eighth, to the ratable payment of all other Obligations owed by such
Borrower;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
first, second, third, fourth, fifth, sixth, seventh and eighth above, the
available funds being applied with respect to any such Obligation (unless
otherwise specified in such clause) shall be allocated to the payment of such
Obligations ratably, based on the proportion of each Agent’s, Lender’s or
Issuer’s interest in the aggregate outstanding Obligations described in such
clause. The order of priority set forth in clauses first, second, third, fourth,
fifth, sixth, seventh and eighth above may at any time and from time to time be
changed by the agreement of the Requisite Lenders in accordance with the terms
hereof without necessity of notice to or consent of or approval by the
applicable Borrower or by any Person that is not a Lender; provided, however,
that (i) the order of priority set forth in clauses first, second, third, fourth
and fifth above may be changed only with the prior written consent of the
affected Agents in addition to that of the Requisite Lenders and (ii) the order
of priority set forth in clause second above, may be changed only with the prior
written consent of the Swing Loan Lender in addition to that of the Lenders
required by the terms hereof and the Administrative Agent.
     (g) The Borrowers hereby (i) irrevocably waive the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and (ii) agree that, notwithstanding the provisions of
Section 2.10(c) (Mandatory Prepayments) and clause (f) above, (A) the
Administrative Agent may, and, upon either (1) the written direction of the
Requisite Lenders or (2) the acceleration of the Obligations pursuant to
Section 9.2 (Remedies), shall, deliver a Blockage Notice to each Deposit Account
Bank and (B) all payments made to or received by any Secured Party constituting
proceeds of Foreign Collateral shall be applied solely to pay the Foreign
Secured Obligations in the order of priority set forth in clauses first through
eighth in Section 2.14(f) and all payments made to or received by any Secured
Party constituting proceeds of Domestic Collateral shall be applied as follows:
     First, to pay interest on and then principal of any portion of the
Revolving Loans borrowed by the U.S. Borrower that any Agent may have advanced
on behalf of any Lender for which such Agent has not then been reimbursed by
such Lender or the U.S. Borrower;
     Second, to pay interest on and then principal of any Swing Loan;
     Third, to pay Domestic Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Agents;
     Fourth, to pay Domestic Secured Obligations in respect of any expense
reimbursements or indemnities then due to the applicable Lenders and the
Issuers;
     Fifth, to pay Domestic Secured Obligations in respect of any fees then due
to the Agents, the Lenders and the Issuers;
     Sixth, to pay interest then due and payable in respect of the Revolving
Loans and Revolving Letter of Credit Reimbursement Obligations and fees then due
and

62



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
payable in respect of Synthetic L/C Reimbursement Obligations, in each case,
owed by the U.S. Borrower;
     Seventh, to pay or prepay principal amounts on the Revolving Loans,
Revolving Letter of Credit Reimbursement Obligations, Synthetic L/C
Reimbursement Obligations, to provide cash collateral for outstanding Revolving
Letter of Credit Undrawn Amounts in the manner described in Section 9.3 (Actions
in Respect of Revolving Letters of Credit), Cash Management Obligations and
Obligations with respect to Hedging Contracts, in each case, owed by the U.S.
Borrower, ratably to the aggregate principal amount of such Revolving Loans,
Reimbursement Obligations, Synthetic L/C Reimbursement Obligations and Revolving
Letter of Credit Undrawn Amounts, Cash Management Obligations and Obligations
owing with respect to Hedging Contracts, in each case, owed by the U.S.
Borrower;
     Eighth, to pay interest then due and payable in respect of the Term Loans
and Revolving Letter of Credit Reimbursement Obligations, fees then due and
payable in respect of the Synthetic L/C Reimbursement Obligations owed by the
Luxembourg Borrower;
     Ninth, to pay or prepay principal amounts on the Term Loans, Synthetic L/C
Reimbursement Obligations owed by the Luxembourg Borrower, Cash Management
Obligations and Obligations with respect to Hedging Contracts, ratably to the
aggregate principal amount of such Loans, Synthetic L/C Reimbursement
Obligations, Cash Management Obligations and Obligations owing with respect to
Hedging Contracts; and
     Tenth, to the ratable payment of all other Obligations;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
first, second, third, fourth, fifth, sixth, seventh, eighth, ninth and tenth
above, the available funds being applied with respect to any such Obligation
(unless otherwise specified in such clause) shall be allocated to the payment of
such Obligations ratably, based on the proportion of each Agent’s, Lender’s or
Issuer’s interest in the aggregate outstanding Obligations described in such
clause. The order of priority set forth in clauses first, second, third, fourth,
fifth, sixth, seventh, eighth, ninth and tenth above may at any time and from
time to time be changed by the agreement of the Requisite Lenders in accordance
with the terms hereof without necessity of notice to or consent of or approval
by the Borrowers or by any Person that is not a Lender; provided, however, that
(i) the order of priority set forth in clauses first, second, third, fourth and
fifth above may be changed only with the prior written consent of the affected
Agents in addition to that of the Requisite Lenders and (ii) the order of
priority set forth in clause second above, may be changed only with the prior
written consent of the Swing Loan Lender in addition to that of the Lenders
required by the terms hereof and the Administrative Agent.
     (h) At the option of the Administrative Agent, principal on the Swing
Loans, Revolving Letter of Credit Reimbursement Obligations, interest, fees,
expenses and other sums due and payable in respect of the Revolving Loans and
Protective Advances may be paid from the proceeds of Swing Loans or Revolving
Loans for the applicable Borrower. The applicable Borrower hereby authorizes the
Swing Loan Lender to make Swing Loans pursuant to Section 2.3(a) (Swing Loans)
and the Revolving Credit Lenders to make Revolving Loans pursuant to
Section 2.2(a) (Borrowing Procedures) from time to time in the Swing Loan
Lender’s or such

63



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Revolving Credit Lender’s discretion, that are in the amounts of any and all
principal due and payable by the applicable Borrower with respect to the Swing
Loans, interest, fees, expenses and other sums due and payable in respect of the
Revolving Loans by the applicable Borrower and any and all sums in respect of
the Protective Advances made with respect to the applicable Borrower, and
further authorizes the Administrative Agent to give the Revolving Credit Lenders
notice of any Borrowing with respect to such Swing Loans and Revolving Loans and
to distribute the proceeds of such Swing Loans and Revolving Loans to pay such
amounts. The applicable Borrower agrees that all such Swing Loans and Revolving
Loans so made for such Borrower shall be deemed to have been requested by it
(irrespective of the satisfaction of the conditions in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit), which conditions the Revolving
Credit Lenders irrevocably waive) and directs that all proceeds thereof shall be
used to pay such amounts.
     Section 2.15 Special Provisions Governing Eurocurrency Rate Loans
     (a) Determination of Interest Rate
     The Eurocurrency Rate for each Interest Period for Eurocurrency Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurocurrency Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrowers.
     (b) Interest Rate Unascertainable, Inadequate or Unfair
     In the event that (i) the Administrative Agent determines that adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the Eurocurrency Rate then being determined is to be fixed or
(ii) the Requisite Lenders notify the Administrative Agent that the Eurocurrency
Rate for any Interest Period will not adequately reflect the cost to the Lenders
of making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrowers and the Lenders, whereupon each
Eurocurrency Rate Loan shall automatically, on the last day of the current
Interest Period for such Loan, convert into a Base Rate Loan denominated in
Dollars and the obligations of the Lenders to make Eurocurrency Rate Loans or to
convert Base Rate Loans into Eurocurrency Rate Loans shall be suspended until
the Administrative Agent shall notify the Borrowers that the Requisite Lenders
have determined that the circumstances causing such suspension no longer exist.
     (c) Increased Costs
     If at any time any Lender determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than (x) any change by way of imposition or increase
of reserve requirements included in determining the Eurocurrency Rate and
(y) any change in or in the interpretation of any law, treaty or governmental
rule, regulation or order relating to Taxes, Other Taxes or taxes imposed on, or
measured by, the net income or net profits of such Lender or franchise taxes
imposed on such Lender by the Governmental Authority of the jurisdiction in
which such Lender has its principal office or in which the Applicable Lending
Office for the relevant Eurocurrency Rate Loan is located, or by any other
Governmental Authority other than a Governmental Authority of a jurisdiction in
which such Lender would not be subject to tax but for the execution and
performance of this Agreement or any other Loan Document) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority

64



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
(whether or not having the force of law), shall have the effect of increasing
the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans, then the Borrowers shall from time to time, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrowers
and the Administrative Agent by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.
     (d) Illegality
     Notwithstanding any other provision of this Agreement, if any Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the
Effective Date shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurocurrency
Lending Office to make Eurocurrency Rate Loans or to continue to fund or
maintain Eurocurrency Rate Loans, then, on notice thereof and demand therefor by
such Lender to the Borrowers through the Administrative Agent, (i) the
obligation of such Lender to make or to continue Eurocurrency Rate Loans and to
convert Base Rate Loans into Eurocurrency Rate Loans shall be suspended, and
each such Lender shall make a Base Rate Loan denominated in Dollars as part of
any requested Borrowing of Eurocurrency Rate Loans and (ii) if the affected
Eurocurrency Rate Loans are then outstanding, the Borrowers shall immediately
convert each such Loan into a Base Rate Loan denominated in Dollars. If, at any
time after a Lender gives notice under this Section 2.15(d), such Lender
determines that it may lawfully make Eurocurrency Rate Loans, such Lender shall
promptly give notice of that determination to the Borrowers and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrowers’ right to request, and such Lender’s
obligation, if any, to make Eurocurrency Rate Loans shall thereupon be restored.
     (e) Breakage Costs
     In addition to all amounts required to be paid by the Borrowers pursuant to
Section 2.11 (Interest), each Borrowers shall compensate each Lender that has
made a Loan to such Borrower, upon demand, for all losses, expenses and
liabilities (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Lender’s Eurocurrency Rate Loans to such Borrower but excluding
any loss of the Applicable Margin on the relevant Loans) that such Lender may
sustain (i) if for any reason a proposed Borrowing, conversion into or
continuation of Eurocurrency Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by a Borrower or in a telephonic request by it for borrowing or conversion
or continuation or a successive Interest Period does not commence after notice
therefor is given pursuant to Section 2.12 (Conversion/Continuation Option),
(ii) if for any reason any Eurocurrency Rate Loan is prepaid (including
mandatorily pursuant to Section 2.10 (Mandatory Prepayments)) on a date that is
not the last day of the applicable Interest Period, (iii) as a consequence of a
required conversion of a Eurocurrency Rate Loan to a Base Rate Loan as a result
of any of the events indicated in clause (d) above or (iv) as a consequence of
any failure by the applicable Borrower to repay Eurocurrency Rate Loans when
required by the terms hereof. The Lender making demand for such compensation
shall deliver to such Borrower concurrently with such demand a written statement
as to such losses, expenses and liabilities, and

65



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
this statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.
     Section 2.16 Capital Adequacy
     If at any time any Lender determines that (a) the adoption of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the Closing Date regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the applicable Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the applicable Borrower and the Administrative Agent
by such Lender shall be conclusive and binding for all purposes absent manifest
error.
     Section 2.17 Taxes
     (a) Except as otherwise provided in this Section 2.17, any and all payments
by any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender, Issuer and Agent, (A) taxes measured
by its net income or net profit and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuer or Agent (as the case may be) is organized or carries on business
and (B) except in the case of a Lender, Agent or Issuer becoming a Lender, Agent
or Issuer (as the case may be) pursuant to the provisions of Section 2.18
(Substitution of Lenders), any withholding taxes payable with respect to
payments under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Effective Date (or, in the case of (1) an Eligible
Assignee, the date of the Assignment and Acceptance, (2) a successor Agent, the
date of the appointment of such Agent and (3) a successor Issuer, the date on
which such Issuer becomes an Issuer) applicable to such Lender, Issuer or Agent,
as the case may be, but not excluding any withholding taxes payable as a result
of any change in such laws occurring after the Effective Date (or, in the case
of (1) an Eligible Assignee, the date of the Assignment and Acceptance, (2) a
successor Agent, the date of the appointment of such Agent and (3) a successor
Issuer, the date on which such Issuer becomes an Issuer) and (ii) in the case of
each Lender and each Issuer, taxes measured by its net income or net profit and
franchise taxes imposed on it as a result of a present or former connection
(other than a connection arising solely from such Lender’s or such Issuer’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement) between such Lender or such Issuer and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Taxes shall be required by law to be deducted from or in
respect of any sum payable under any Loan Document to any Lender, any Issuer or
any Agent (w) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) such Lender,

66



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
such Issuer or such Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (x) the relevant
Loan Party shall make such deductions, (y) the relevant Loan Party shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Loan Party shall deliver to
the Administrative Agent evidence of such payment.
     (b) Any and all payments made under this Agreement or under any other Loan
Document which (in whole or in part) constitute consideration for Value Added
Tax (“VAT”) purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply. If VAT is chargeable on any supply made by the
Issuer, an Agent or a Lender (the “Supplier”) to any Borrower in connection with
this Agreement or under any other Loan Document, such Borrower shall pay to the
relevant tax authorities or to the Supplier (as appropriate and in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT. The Supplier shall then promptly provide an appropriate VAT invoice
to such party.
     (c) In addition, each Loan Party agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable non-United States jurisdiction, and all liabilities with respect
thereto, in each case, arising from any payment made under any Loan Document or
from the execution, delivery or registration of, or otherwise with respect to,
any Loan Document (collectively, “Other Taxes”).
     (d) Except as otherwise provided in this Section 2.17, each Loan Party
shall indemnify each Lender, each Issuer and each Agent for the full amount of
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.17) paid by such Lender,
such Issuer or such Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided, however, that such Loan Party shall not have any obligation under this
clause (d) to any Lender, any Issuer or any Agent in respect of penalties,
interest and other similar liabilities attributable to such indemnified Taxes or
Other Taxes if such penalties, interest or other similar liabilities are caused
by or result from the gross negligence or willful misconduct of the Person
seeking indemnification under this clause (d), as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. This
indemnification shall be made within 30 days after the date such Lender, such
Issuer or such Agent (as the case may be) makes written demand therefor. Such
written demand shall set forth in reasonable detail the amount of such
indemnification and the calculation of such amount, and shall be presumed to be
correct in the absence of manifest error. Where this Agreement or any other Loan
Document requires any Borrower to reimburse the Issuer, Agent or Lender for any
costs or expenses, such Borrower shall also at the same time pay and indemnify
such Issuer, Agent or Lender against all VAT incurred by such Issuer, Agent or
Lender in respect of the costs or expenses to the extent that such Issuer, Agent
or Lender reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of the VAT.
     (e) Within 30 days after the date of any payment of Taxes or Other Taxes by
any Loan Party pursuant to this Section 2.17, the applicable Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 11.9
(Notices, Etc.), the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of such payment reasonably satisfactory to
the Administrative Agent.

67



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (f) Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under the Guaranty, the agreements and obligations of such
Loan Party contained in this Section 2.17 shall survive the payment in full of
the Obligations.
     (g) (A) Prior to the Effective Date in the case of each Non-U.S. Lender
that is a Lender on or prior to such date, and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender or on the date a successor
Issuer becomes an Issuer or on the date a successor Agent becomes an Agent and
from time to time thereafter if requested by the U.S. Borrower or the
Administrative Agent, each Non-U.S. Lender that is entitled at such time to an
exemption from United States withholding tax, or that is subject to such tax at
a reduced rate under an applicable tax treaty, shall provide the Administrative
Agent and the U.S. Borrower with two completed originals of each of the
following, as applicable: (i) Form W-8ECI (claiming exemption from United States
withholding tax because the income is effectively connected with a U.S. trade or
business) or any successor form, (ii) Form W-8BEN (claiming exemption from, or a
reduction of, United States withholding tax under an income tax treaty) or any
successor form, (iii) in the case of a Non-U.S. Lender claiming exemption under
Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption from
United States withholding tax under the portfolio interest exemption) or any
successor form and a certificate in form and substance reasonably satisfactory
to the Administrative Agent to the effect that (1) such Non-U.S. Lender is not a
“bank” for purposes of Section 881(c)(3)(A) of the Code, is not subject to
regulatory or other legal requirements as a bank in any jurisdiction, and has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from any tax, securities law
or other legal requirements, (2) is not a ten percent (10%) shareholder for
purposes of Section 881(c)(3)(B) of the Code and (3) is not a controlled foreign
corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code or (iv) any other applicable form, certificate
or document prescribed by the IRS certifying as to such Non-U.S. Lender’s
entitlement to such exemption from United States withholding tax or reduced rate
with respect to all payments to be made to such Non-U.S. Lender under the Loan
Documents. Each Non-U.S. Lender shall also provide to the U.S. Borrower and the
Administrative Agent two completed copies of the relevant forms (or successor
forms), certificates or documents described in clauses (i) through (iv) of the
immediately preceding sentence on or before the date that the most recent form,
certificate or document previously provided expires or becomes obsolete, or
promptly after the occurrence of any event requiring a change in the most recent
form, certificate or document previously provided, certifying that such Non-U.S.
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments made under any Loan Document or to or for such Non-U.S. Lender,
unless a change in law (including, without limitation, any change in treaty or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required that renders all such documentation inapplicable or that
would prevent such Non-U.S. Lender from duly completing and delivering any
documentation with respect to it. Each Lender, each Agent and each Issuer that
is a United States person as defined in Section 7701(a)(30) of the Code and that
is not an “exempt recipient” (as defined in Treasury Regulations Section
1.6049-4(c)) with respect to which no withholding is required shall deliver, at
the time(s) and in the manner(s) described above with respect to the other forms
referenced in clauses (i)-(iv) of this clause (g) above, to the U.S. Borrower
and the Administrative Agent (as applicable) a properly completed and duly
executed Form W-9 or any successor form, certifying that such person is exempt
from United States backup withholding tax on payments made hereunder under the
Loan Documents. Unless the U.S. Borrower and the Administrative Agent have
received, prior to making payment under any Loan Document to or for a Non-U.S.

68



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Lender, forms or other documents satisfactory to them indicating that payments
under any Loan Document are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the U.S.
Borrower or the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.
     (B) Prior to the Effective Date in the case of each Lender that is a Lender
on or prior to such date, and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender or on the date a successor Issuer becomes
an Issuer or on the date a successor Agent becomes an Agent, and from time to
time thereafter if requested by the applicable Borrower or the Administrative
Agent, any Lender, Issuer or Agent that is entitled to an exemption from or
reduction of any non-United States withholding tax, or that is subject to any
such tax at a reduced rate under any applicable tax treaty to which the
non-United States jurisdiction imposing such withholding tax is a party with
respect to payments under this Agreement or any Loan Document shall deliver to
the applicable Borrower (with a copy to the Administrative Agent), such properly
completed and executed documentation prescribed by applicable Requirements of
Law as will permit such payments to be made without withholding or at a reduced
rate, provided that such Lender, Issuer or Agent is legally entitled to
complete, execute and deliver such documentation and in such Person’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal position of such Person.
     (h) Any Lender, Issuer or Agent claiming any additional amounts or
indemnity payable pursuant to this Section 2.17 shall use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that would be payable or may thereafter accrue and would not, in the
sole determination of such Lender, Issuer or Agent, be otherwise materially
disadvantageous to such Person.
     (i) For any period with respect to which a Lender, Issuer or Agent has
failed to provide the applicable Borrower or the Administrative Agent with the
appropriate form, certificate or document described in Section 2.17(g), such
Person shall not be entitled to indemnification or increased amounts under
Section 2.17(a) or Section 2.17(d) for any Taxes or Other Taxes imposed by
reason of such failure.
     (j) If any Lender, Issuer or Agent determines in its sole discretion that
it has actually received any refund of tax in connection with any deduction or
withholding or payment of any additional amount by any Loan Party pursuant to
this Section 2.17, such Person shall reimburse the applicable Loan Party in an
amount equal to such refund, after tax, and net of all expenses incurred by the
such Person in connection with such refund. The applicable Loan Party shall
return such amount to the applicable Person in the event that such Person is
required to repay such refund of tax. Nothing contained in this Section 2.17
shall interfere with the right of each of the Lenders, the Issuers and the
Agents to arrange its tax affairs in whatever manner it thinks fit, nor to
disclose any information or any computations relating to its tax affairs or to
do anything that would prejudice its ability to benefit from other credits,
relief, remissions or repayments to which it may be entitled.

69



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 2.18 Substitution of Lenders
     (a) In the event that (i)(A) any Lender makes a claim under Section 2.15(c)
(Increased Costs) or Section 2.16 (Capital Adequacy), (B) it becomes illegal for
any Lender to continue to fund or make any Eurocurrency Rate Loan and such
Lender notifies the applicable Borrower pursuant to Section 2.15(d)
(Illegality), (C) a Loan Party is required to make any payment pursuant to
Section 2.17 (Taxes) that is attributable to a particular Lender or (D) any
Lender becomes a Non-Funding Lender, (ii) in the case of clause (i)(A) above, as
a consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement and (iii) in the
case of clause (i)(A), (B) and (C) above, Lenders holding at least 75% of the
Revolving Credit Commitments, Lenders holding at least 75% of the Term Loan
Commitments, Lenders holding at least 75% of the Synthetic L/C Commitments are
not subject to such increased costs or illegality, payment or proceedings (any
such Lender, an “Affected Lender”), the Borrowers may substitute any Lender and,
if reasonably acceptable to the Administrative Agent, any other Eligible
Assignee (a “Substitute Institution”) for such Affected Lender hereunder, after
delivery of a written notice (a “Substitution Notice”) within a reasonable time
(in any case not to exceed 90 days) following the occurrence of any of the
events described in clauses (i)(A), (B), (C) or (D) above by the Borrowers to
the Administrative Agent and the Affected Lender that the Borrowers intend to
make such substitution; provided, however, that, if more than one Lender claims
increased costs, illegality or right to payment arising from the same act or
condition and such claims are received by the Borrowers within 30 days of each
other, then the Borrowers may substitute all, but not (except to the extent the
Borrowers have already substituted one of such Affected Lenders before the
Borrowers’ receipt of the other Affected Lenders’ claim) less than all, Lenders
making such claims.
     (b) If the Substitution Notice was properly issued under this Section 2.18,
the Affected Lender shall sell, and the Substitute Institution shall purchase,
all rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments, Synthetic L/C
Commitments and all other prior unperformed obligations of the Affected Lender
under the Loan Documents (other than in respect of any damages (other than
exemplary or punitive damages, to the extent permitted by applicable law) in
respect of any such unperformed obligations). Such purchase and sale (and the
corresponding assignment of all rights and claims hereunder) shall be effective
on (and not earlier than) the later of (i) the receipt by the Affected Lender of
a payment in an amount equal to its Ratable Portion of the Revolving Credit
Outstandings, the Term Loans and Synthetic L/C Exposure, together with any other
Obligations owing to it, (ii) the receipt by the Administrative Agent of an
agreement in form and substance satisfactory to it and the Borrowers whereby the
Substitute Institution shall agree to be bound by the terms hereof and (iii) the
payment in full to the Affected Lender in cash of all fees, unreimbursed costs
and expenses and indemnities accrued and unpaid through such effective date.
Upon the effectiveness of such sale, purchase and assumption, the Substitute
Institution shall become a “Lender” hereunder for all purposes of this Agreement
having a Commitment in the amount of such Affected Lender’s Commitment assumed
by it and such Commitment of the Affected Lender shall be terminated; provided,
however, that all indemnities under the Loan Documents shall continue in favor
of such Affected Lender.

70



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (c) Each Lender agrees that, if it becomes an Affected Lender and its
rights and claims are assigned hereunder to a Substitute Institution pursuant to
this Section 2.18, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.
ARTICLE III
Conditions To Loans And Letters Of Credit
     Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
     This Agreement, including the obligation of each Lender to make the Loans
requested to be made by it and the obligation of each Issuer to Issue Letters of
Credit hereunder, shall not become effective until the date (the “Effective
Date”) on which each of the following conditions precedent is satisfied or duly
waived in accordance with Section 11.1 (Amendments, Waivers, Etc.):
     (a) Certain Documents. The Administrative Agent shall have received on or
prior to the Effective Date each of the following, each dated the Effective Date
unless otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent:
     (i) this Agreement, duly executed and delivered by the Borrowers and, for
the account of each Lender requesting the same, a Note or Notes of the Borrowers
conforming to the requirements set forth herein;
     (ii) the Collateral Sharing Agreement, duly executed among the Agents;
     (iii) the Guaranty, duly executed by each Domestic Subsidiary Guarantor;
     (iv) the Pledge and Security Agreement, duly executed by the U.S. Borrower,
Parent, Holdings and each Domestic Subsidiary Guarantor, together with each of
the following to the extent not previously delivered to the Administrative Agent
pursuant to the Existing Credit Agreement, with such amendments and restatements
as may be necessary to reflect the amendment and restatement of the Existing
Credit Agreement:
     (A) evidence satisfactory to the Administrative Agent that, upon the filing
and recording of instruments delivered on or prior to the Effective Date, the
Administrative Agent shall have a valid and perfected first priority security
interest for the benefit of the Secured Parties in the Domestic Collateral,
including (x) such documents duly executed by each Loan Party as the
Administrative Agent may request with respect to the perfection of its security
interests in the Domestic Collateral (including patent, trademark and copyright
security agreements suitable for filing with the Patent and Trademark Office or
the Copyright Office, as the case may be, and other applicable documents under

71



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
the laws of any jurisdiction with respect to the perfection of Liens created by
the Pledge and Security Agreement) and (y) copies of UCC search reports as of a
recent date listing all effective financing statements that name any Loan Party
as debtor, together with copies of such financing statements, none of which
shall cover the Domestic Collateral except for those that shall be terminated on
the Effective Date or are otherwise permitted hereunder;
     (B) share certificates representing all of the certificated Pledged Stock
being pledged pursuant to such Pledge and Security Agreement and stock powers
for such share certificates executed in blank;
     (C) all instruments representing Pledged Notes being pledged pursuant to
such Pledge and Security Agreement duly endorsed in favor of the Administrative
Agent or in blank;
     (D) Deposit Account Control Agreements from Deposit Account Banks as
required pursuant to the Pledge and Security Agreement in substantially the form
delivered under the Existing Credit Agreement; and
     (E) Control Account Agreements as required pursuant to the Pledge and
Security Agreement from (1) securities intermediaries with respect to all
securities accounts and securities entitlements of the U.S. Borrower and each
such Guarantor and (2) futures commission agents and clearing houses with
respect to commodities contracts and commodities accounts held by the U.S.
Borrower and each Guarantor;
     (v) Except as set forth on Schedule 7.13(b), Mortgages for all of the real
property of the Loan Parties (except as may be agreed to by the Administrative
Agent), with such amendments and restatements as may be necessary to reflect the
amendment and restatement of the Existing Credit Agreement, together with the
following to the extent not previously delivered to the Administrative Agent
under the Existing Credit Agreement, (A) title insurance policies (or marked-up
unconditional binders for such insurance or other evidence acceptable to the
Administrative Agent proving ownership thereof), satisfactory in form and
substance to the Administrative Agent, in its sole discretion, (B) evidence that
the recording of counterparts of such Mortgages in the recording offices
specified in such Mortgages will create a valid and enforceable first priority
lien on property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties (or in favor of such other trustee as may be
required or desired under local law) and (C) an opinion of counsel in each state
or jurisdiction in which any such Mortgage is to be recorded in form and
substance and from counsel satisfactory to the Administrative Agent;
     (vi) Except as set forth on Schedules 7.13(a) and (b), Foreign Security
Agreements, duly executed by the Luxembourg Borrower, as applicable, and each
Foreign Subsidiary Guarantor together with evidence reasonably satisfactory to
the Administrative Agent that, upon the filing and recording of instruments
delivered on or prior to the Effective Date, the Administrative Agent shall have
a valid and perfected first priority security interest for the benefit of the
Secured Parties in the Foreign Collateral, including (x) such documents duly
executed by each Foreign Loan Party as the Administrative Agent may request with
respect to the perfection of its security interests

72



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
in the Foreign Collateral (including applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens created by the Foreign
Security Agreements);
     (vii) a favorable opinion of (A) Skadden, Arps, Slate, Meagher & Flom, LLP,
counsel to the Loan Parties, in substantially the form of Exhibit G (Form of
Opinion of Counsel for the Loan Parties), (B) counsels to the Loan Parties set
forth on Schedule 3.1(a)(vii), in each case, addressed to the Administrative
Agent and the Lenders and addressing such other matters as any Lender through
the Administrative Agent may reasonably request and (C) counsel to the
Administrative Agent as to the enforceability of this Agreement and the other
Loan Documents to be executed on the Effective Date;
     (viii) a certificate dated as of a recent date from the Secretary of State
of the state of organization of each Domestic Loan Party attesting to the good
standing of each such Domestic Loan Party;
     (ix) a certificate of the Secretary or an Assistant Secretary of each
Domestic Loan Party certifying (A) for each Domestic Loan Party that each
officer of such Domestic Loan Party who has been authorized to execute and
deliver the Existing Credit Agreement or, as the case may be, the Guaranty, is
authorized to execute this Agreement and each other Domestic Loan Document
executed in connection herewith, (B) that there have been no changes (other than
as may be attached to such certificate of the Secretary or Assistant Secretary)
to the certificate of incorporation or by-laws (or, in each case, equivalent
Constituent Document) from the certificate of incorporation or by-laws (or, in
each case, equivalent Constituent Document) delivered pursuant to the Existing
Credit Agreement on the Closing Date and (C) that the resolutions of such
Domestic Loan Party’s Board of Directors (or equivalent governing body)
delivered pursuant to the Existing Credit Agreement on the Closing Date
approving and authorizing the execution, delivery and performance of the
Existing Credit Agreement or the other Domestic Loan Documents to which it is a
party remain in full force and effect and have not been amended, supplemented or
modified in any way and authorize the execution of this Agreement and the
Domestic Loan Documents executed in accordance herewith;
     (x) certificates and corporate documents of the Luxembourg Borrower and
each Foreign Subsidiary Guarantor as set forth on Schedule 3.1(a)(x) attached
hereto;
     (xi) a certificate of a Responsible Officer of each of the Borrowers,
stating that the Loan Parties, taken as a whole, are Solvent, in each case,
after giving effect to the Loans and Letters of Credit requested to be made on
the Effective Date, the application of the proceeds thereof in accordance with
Section 7.9 (Application of Proceeds) and the payment of all estimated legal,
accounting and other fees related hereto and thereto;
     (xii) a certificate of a Responsible Officer to the effect that (A) the
condition set forth in Section 3.2(b) (Conditions Precedent to Each Loan and
Letter of Credit) has been satisfied and (B) no litigation not listed on
Schedule 4.7 (Litigation) shall have been commenced against any Loan Party or
any of its Subsidiaries that, if adversely determined, would have a Material
Adverse Effect;

73



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (xiii) evidence that the insurance policies required by Section 7.5
(Maintenance of Insurance) and any Collateral Document are in full force and
effect, together with endorsements naming the Administrative Agent, on behalf of
the Secured Parties, as an additional insured or loss payee under material
insurance policies to be maintained with respect to the properties of Holdings,
the Parent, the U.S. Borrower and their respective Subsidiaries forming part of
the Lenders’ Collateral; and
     (xiv) such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request.
     (b) Prepayment of Term C Loan. Concurrently herewith, the Borrowers shall
have paid to the Administrative Agent, for the account of the Term C Lenders (as
defined in the Existing Credit Agreement), the entire unpaid principal amount of
the Term C Loans (as defined in the Existing Credit Agreement), together with
all accrued interest, fees and expenses to the Effective Date.
     (c) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, (i) for the account of the Administrative Agent and the Lenders, as
applicable, all fees and expenses (including reasonable fees and expenses of
counsel) due and payable on or before the Effective Date (including all such
fees described in the Fee Letters) and (ii) for the account of the
Administrative Agent and the lenders and issuers party to the Existing Credit
Agreement, as applicable, all accrued and unpaid interest, fees and expenses
(including reasonable fees and expenses of counsel) due and payable under or in
connection with the Existing Credit Agreement.
     (d) Consents, Etc. Each of the Borrowers and their respective Subsidiaries
shall have received all consents and authorizations required pursuant to any
material Contractual Obligation with any other Person and shall have obtained
all Permits of, and effected all notices to and filings with, any Governmental
Authority, in each case, as may be necessary to allow each of the Borrowers and
their respective Subsidiaries lawfully (i) to execute, deliver and perform, in
all material respects, their respective obligations hereunder and under the Loan
Documents and the Related Documents to which each of them, respectively, is, or
shall be, a party and each other agreement or instrument to be executed and
delivered by each of them, respectively, pursuant thereto or in connection
therewith, (ii) to create and perfect the Liens on the Collateral to be owned by
each of them in the manner and for the purpose contemplated by the Loan
Documents.
     (e) Related Documents.
     (i) The Administrative Agent shall be reasonably satisfied with the terms
and conditions of the Related Documents;
     (ii) The Administrative Agent shall be reasonably satisfied that the
Related Documents have been duly executed and delivered, have been approved by
all corporate action of the applicable Borrower and each of the other parties
thereto and are in full force and effect and that there shall not have occurred
and be continuing any material breach or default thereunder; and
     (iii) All conditions precedent to the consummation of the Related Documents
shall have been satisfied or waived with the consent of the Administrative

74



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Agent, and the Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to the Administrative Agent that the Senior
Notes in an aggregate principal amount of at least €130,000,000 have been issued
by the Luxembourg Borrower.
     (f) Intercompany Loans. A summary of the outstanding balance of all
intercompany Indebtedness (including the Intercompany Loans) as of the Effective
Date shall be as set forth on Schedule 8.3(f).
     (g) Rights Offering and Bond Tender Offer.
     (i) The Administrative Agent shall be reasonably satisfied that all Rights
Offering Documents and Bond Tender Offer Documents have been duly executed and
delivered, have been approved by all corporate action of Holdings, Parent and
U.S. Borrower and each of the other parties thereto and are in full force and
effect and that there shall not have occurred and be continuing any material
breach or default thereunder; and
     (ii) All conditions precedent to the consummation of the Rights Offering
Document and Bond Tender Offer shall have been satisfied or waived and the
Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to the Administrative Agent that the net proceeds of the
Rights Offering have been applied to repurchase the Existing Senior Notes that
have been tendered by the Effective Date; provided, however, that the U.S.
Borrower may repurchase such remaining Existing Senior Notes after the Effective
Date.
     Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
     The obligation of each Lender on any date (including the Effective Date) to
make any Loan and of each Issuer on any date (including the Effective Date) to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:
     (a) Request for Borrowing or Issuance of Letter of Credit. With respect to
any Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request)
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.
     (b) Representations and Warranties; No Defaults. The following statements
shall be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
therefrom:
     (i) the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct on and as of the Effective Date and shall be true and correct in all
material respects on and as of any such date after the Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; and

75



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (ii) no Default or Event of Default shall have occurred and be continuing.
     (c) No Legal Impediments. The making of the Loans or the Issuance of such
Letter of Credit on such date does not violate any Requirement of Law on the
date of or immediately following such Loan or Issuance of such Letter of Credit
and is not enjoined, temporarily, preliminarily or permanently.
     (d) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as the Administrative Agent may
reasonably request.
Each submission by a Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by such Borrower of the
proceeds of each Loan requested therein, and each submission by a Borrower to an
Issuer of a Letter of Credit Request, and the Issuance of each Letter of Credit
requested therein, shall be deemed to constitute a representation and warranty
by such Borrower as to the matters specified in clause (b) above on the date of
the making of such Loan or the Issuance of such Letter of Credit.
     Section 3.3 Determinations of Initial Borrowing Conditions
     For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the initial
Borrowing or Issuance hereunder specifying its objection thereto and such Lender
shall not have made available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing.
ARTICLE IV
Representations and Warranties
     To induce the Lenders, the Issuers, the Administrative Agent to enter into
this Agreement, each of Holdings and the Borrowers represents and warrants each
of the following to the Lenders, the Issuers, the Administrative Agent, on and
as of the Effective Date and the making of the Loans and the other financial
accommodations on the Effective Date and on and as of each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit):
     Section 4.1 Corporate Existence; Compliance with Law
     Each of Holdings, the Borrowers and their Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its properties, to lease the property it operates under
lease and to conduct its business as now or currently proposed

76



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
to be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not, in the aggregate, have a Material Adverse Effect and
(f) has all necessary licenses, permits, consents or approvals from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, have a Material Adverse Effect.
     Section 4.2 Corporate Power; Authorization; Enforceable Obligations
     (a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:
     (i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;
     (ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions To Loans And Letters Of Credit) will have been duly authorized by
all necessary action, including the consent of shareholders, partners and
members where required;
     (iii) do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Contractual Obligation of such Loan
Party or any of its Subsidiaries or (D) result in the creation or imposition of
any Lien upon any property of such Loan Party or any of its Subsidiaries, other
than those in favor of the Secured Parties pursuant to the Collateral Documents;
and
     (iv) do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person, other than those listed on Schedule 4.2 (Consents) and that have been or
will be, prior to the Effective Date, obtained or made, copies of which have
been or will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Initial Loans and Letters of Credit), and each of which
on the Effective Date will be in full force and effect and, with respect to the
Collateral, filings (if any) required to perfect the Liens created by the
Collateral Documents.
     (b) This Agreement has been, and each of the other Loan Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto. This Agreement is, and
the other Loan Documents will be, when delivered hereunder, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms.
     (c) The execution, delivery and performance by each Intercompany Loan Party
of the Intercompany Loan Documents to which it is a party and the consummation
of the transactions contemplated thereby:

77



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (i) are within such Intercompany Loan Party’s corporate, limited liability
company, partnership or other powers;
     (ii) have been or, at the time of delivery thereof will have been duly
authorized, by all necessary action, including the consent of shareholders,
partners and members where required;
     (iii) do not and will not (A) contravene such Intercompany Loan Party’s or
any of its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Intercompany Loan Party, or any order or
decree of any Governmental Authority or arbitrator applicable to such
Intercompany Loan Party, (C) conflict with or result in the breach of, or
constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of such Intercompany Loan Party or
any of its Subsidiaries or (D) result in the creation or imposition of any Lien
upon any property of such Intercompany Loan Party or any of its Subsidiaries,
other than those in favor of Intercompany Lenders pursuant to the Intercompany
Collateral Documents; and
     (iv) do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person, other than those listed on Schedule 4.2 (Consents) and that have been or
will be, prior to the Effective Date, obtained or made, copies of which have
been or will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Initial Loans and Letters of Credit), and each of which
on the Effective Date will be in full force and effect.
     (d) Each of the Intercompany Loan Documents will have been, upon delivery
pursuant to the terms of this Agreement, duly executed and delivered by each
Intercompany Loan Party party thereto. The Intercompany Loan Documents will be,
when delivered hereunder, the legal, valid and binding obligation of each
Intercompany Loan Party party thereto, enforceable against such Intercompany
Loan Party in accordance with its terms.
     Section 4.3 Ownership; Subsidiaries
     (a) All of the outstanding capital stock of Holdings has been validly
issued, is fully paid and non-assessable. There are no agreements or
understandings to which the Parent is a party with respect to the voting, sale
or transfer of any shares of Stock of the Parent or any agreement restricting
the transfer or hypothecation of any such shares.
     (b) As of the Effective Date, (i) the authorized capital stock of the U.S.
Borrower consists of 600,000 shares of common stock, $0.01 par value per share,
of which 590,000 shares are issued and outstanding and 100,000 shares of
Series A Preferred Stock, $1.00 par value per share, of which 81,118 shares are
issued and outstanding, (ii) the subscribed capital stock of the Luxembourg
Borrower is set at EURO 31,000 consisting of 31,000 shares, €1.00 par value per
share and (iii) the authorized capital stock of the Parent consists of 1,000
shares of common stock, $0.01 par value per share, of which 1,000 shares are
issued and outstanding. All of the outstanding capital stock of the U.S.
Borrower has been validly issued, is fully paid and non-assessable and is owned
beneficially and of record by the Parent, all of the outstanding capital stock
of the Parent has been validly issued, is fully paid and non-assessable and is
owned beneficially and of record by Holdings, all of the outstanding capital
stock of the Luxembourg

78



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Borrower has been validly issued, is fully paid and non-assessable and is owned
beneficially and of record by the U.S. Borrower in each case, free and clear of
all Liens other than the Lien in favor of the Administrative Agent for the
benefit of the Secured Parties created by the Collateral Documents. No Stock of
the U.S. Borrower is subject to any option, warrant, right of conversion or
purchase or any similar right, except (i) as set forth in the Certificate of
Designations for the Series A Preferred Stock in effect on the Effective Date
and (ii) preferred equity certificates. There are no agreements or
understandings to which the U.S. Borrower, is a party with respect to the
voting, sale or transfer of any shares of Stock of the U.S. Borrower or any
agreement restricting the transfer or hypothecation of any such shares.
     (c) Set forth on Schedule 4.3 (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Effective Date, all Subsidiaries of Holdings
and the U.S. Borrower and, as to each such Subsidiary, the jurisdiction of its
organization, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Effective Date and the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by the U.S. Borrower. Except for the Series A Preferred Stock of the
U.S. Borrower, no Stock of any Subsidiary of Holdings is subject to any
outstanding option, warrant, right of conversion or purchase of any similar
right. All of the outstanding Stock of each Subsidiary of the U.S. Borrower
owned (directly or indirectly) by the U.S. Borrower has been validly issued, is
fully paid and non-assessable (to the extent applicable) and is owned by the
U.S. Borrower or a Subsidiary of the U.S. Borrower, free and clear of all Liens
(other than the Liens in favor of the Administrative Agent for the benefit of
the Secured Parties created pursuant to the Collateral Documents and, in the
case of all other Subsidiaries of the U.S. Borrower, other than the Liens
created pursuant to the Intercompany Pledge and Security Agreements), options,
warrants, rights of conversion or purchase or any similar rights. Neither the
U.S. Borrower nor any such Subsidiary is a party to, or has knowledge of, any
agreement restricting the transfer or hypothecation of any Stock of any such
Subsidiary, other than the Loan Documents and the Intercompany Loan Documents.
The U.S. Borrower does not own or hold, directly or indirectly, any Stock of any
Person other than such Subsidiaries and Investments permitted by Section 8.3
(Investments).
     (d) The Dormant Subsidiaries conduct no business and have no material
assets.
     Section 4.4 Financial Statements
     (a) The Consolidated balance sheet of Holdings and its Subsidiaries as at
January 31, 2007, and the related Consolidated statements of income, retained
earnings and cash flows of Holdings and its Subsidiaries for the fiscal year
then ended, certified by KPMG, LLP, copies of which have been furnished to each
Lender, fairly present the Consolidated financial condition of Holdings and its
Subsidiaries as at such dates and the Consolidated results of the operations of
Holdings and its Subsidiaries for the period ended on such dates in conformity
with GAAP.
     (b) Neither Holdings, the U.S. Borrower nor any of their respective
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitment that is not
reflected in the Financial Statements referred to in clause (a) above or in the
notes thereto and not otherwise permitted by this Agreement.

79



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (c) The Projections, a copy of which was delivered to the Administrative
Agent on the Effective Date, were prepared by the U.S. Borrower in light of the
past operations of its business, and reflect projections for the five year
period beginning on the Effective Date on a Fiscal Quarter by Fiscal Quarter
basis for the first year and on a year by year basis thereafter. The Projections
are based upon estimates and assumptions stated therein, all of which the
Borrowers believe to be reasonable and fair in light of conditions and facts
known to the Borrowers as of the Effective Date and, as of the Effective Date,
reflect the Borrowers’ good faith and reasonable estimates of the future
financial performance of the U.S. Borrower and its Subsidiaries and of the other
information projected therein for the periods set forth therein.
     (d) The unaudited pro forma Consolidated balance sheet of Holdings and its
Subsidiaries, a copy of which was delivered to each Lender, (i) was prepared as
of January 31, 2007, (ii) reflects as of such date, on a pro forma basis after
giving effect to the initial Loans and Letters of Credit under the Existing
Credit Agreement, the Consolidated financial condition of Holdings and its
Subsidiaries and (iii) the assumptions expressed therein are reasonable based on
the information available to Holdings at the time so furnished.
     Section 4.5 Material Adverse Change
     Since January 31, 2007, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.
     Section 4.6 Solvency
     After giving effect to (a) the Loans, Letter of Credit Obligations and
Intercompany Loans to be made or extended on the Effective Date or such other
date as Loans and Letter of Credit Obligations requested, and Intercompany Loans
permitted, hereunder are made or extended, (b) the disbursement of the proceeds
of such Loans or Intercompany Loans pursuant to the instructions of the
Borrowers and (c) the payment and accrual of all transaction costs in connection
with the foregoing, the Loan Parties and their Subsidiaries, taken as a whole,
are Solvent.
     Section 4.7 Litigation
     Except as set forth on Schedule 4.7 (Litigation), there are no pending or,
to the knowledge of the Borrowers, threatened actions, investigations or
proceedings affecting the U.S. Borrower or any of its Subsidiaries before any
court, Governmental Authority or arbitrator other than those that, in the
aggregate, would not have a Material Adverse Effect. The performance of any
action by any Loan Party or any other Subsidiary of the Borrowers required or
contemplated by any Loan Document, any Related Document or any Intercompany Loan
Document is not restrained or enjoined (either temporarily, preliminarily or
permanently).
     Section 4.8 Taxes
     (a) Except as set forth on Schedule 4.8 (Taxes), all federal, state, local
and foreign income and franchise and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by the U.S.
Borrower or any of its Tax Affiliates have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all taxes, charges and other impositions reflected therein have
been paid prior to the date on

80



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
which any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the U.S. Borrower or such Tax Affiliate in conformity with GAAP. Except as set
forth on Schedule 4.8 (Taxes), no Tax Return of the U.S. Borrower or any of its
Tax Affiliates is under audit or examination by any Governmental Authority and
no notice of such an audit or examination or any assertion of any claim for
Taxes has been given or made by any Governmental Authority. Except as set forth
on Schedule 4.8 (Taxes), proper and accurate amounts have been withheld by the
U.S. Borrower and each of its Tax Affiliates from their respective employees for
all periods in full and material compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
     (b) Except as set forth on Schedule 4.8 (Taxes), none of the U.S. Borrower
or any of its Tax Affiliates has (i) executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for the filing of any Tax Return or the
assessment or collection of any charges, (ii) incurred any obligation under any
tax sharing agreement or arrangement other than those of which the
Administrative Agent have received a copy prior to the Effective Date or
(iii) been a member of an affiliated, combined or unitary group other than the
group of which the U.S. Borrower (or its Tax Affiliate) is the common parent.
     Section 4.9 Full Disclosure
     (a) The information prepared or furnished by or on behalf of the U.S.
Borrower or any of its Subsidiaries in connection with any Loan Document, the
Related Documents, the Rights Offering Documents or the Intercompany Loan
Documents or the consummation of the transactions contemplated hereunder and
thereunder taken as a whole, including the information contained in the
Disclosure Documents, does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein or herein not misleading taken as a whole in light of the circumstances
in which made.
     (b) The U.S. Borrower has delivered to each Lender a true, complete and
correct copy of each Disclosure Document. The Disclosure Documents comply as to
form in all material respects with all applicable requirements of all applicable
state and Federal securities laws.
     Section 4.10 Margin Regulations
     No Loan Party is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board), and no proceeds of any Loan or
Intercompany Loan will be used to purchase or carry any such margin stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board.
     Section 4.11 No Burdensome Restrictions; No Defaults
     (a) No Loan Party and none of their respective Subsidiaries (i) is a party
to any Contractual Obligation the compliance with one or more of which would
have, in the

81



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
aggregate, a Material Adverse Effect or the performance of which by any thereof,
either unconditionally or upon the happening of an event, would result in the
creation of a Lien (other than a Lien permitted under Section 8.2 (Liens, Etc.))
on the assets of any thereof or (ii) is subject to one or more charter or
corporate restrictions that would, in the aggregate, have a Material Adverse
Effect.
     (b) Neither the Parent nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation owed by it and, to the knowledge of
the Borrowers, no other party is in default under or with respect to any
Contractual Obligation owed to any Loan Party or to any Subsidiary of a Loan
Party, other than, in either case, those defaults that, in the aggregate, would
not have a Material Adverse Effect.
     (c) No Default or Event of Default has occurred and is continuing.
     (d) To the best knowledge of the Borrowers, there are no Requirements of
Law applicable to any Loan Party or any Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Subsidiary, as the case may be,
would, in the aggregate, have a Material Adverse Effect.
     Section 4.12 Investment Company Act
     Neither Holdings nor the Parent nor any of their respective Subsidiaries is
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended.
     Section 4.13 Use of Proceeds
     The proceeds of the Loans and the Letters of Credit are being used by the
Borrowers solely (a) to pay costs, fees and expenses related to the execution
and delivery of this Agreement and the consummation of the transactions
contemplated under the Loan Documents, the Related Documents and the Rights
Offering Documents, (b) to refinance a portion of the existing debt under the
Existing Credit Agreement, including certain foreign intercompany loans made in
connection with the Existing Credit Agreement, (c) to provide working capital
from time to time for the Borrowers and their respective Subsidiaries and
(d) for other general corporate purposes.
     Section 4.14 Insurance
     All policies of insurance of any kind or nature of the U.S. Borrower or any
of its Subsidiaries, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person.

82



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 4.15 Labor Matters
     (a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving the U.S. Borrower or any of its Subsidiaries,
other than those that, in the aggregate, would not have a Material Adverse
Effect.
     (b) There are no unfair labor practices, grievances or complaints pending,
or, to the Borrowers’ knowledge, threatened, against or involving the U.S.
Borrower or any of its Subsidiaries, nor are there any arbitrations or
grievances threatened involving the U.S. Borrower or any of its Subsidiaries,
other than those that, in the aggregate, would not have a Material Adverse
Effect.
     (c) Except as set forth on Schedule 4.15 (Labor Matters), as of the
Effective Date, there is no collective bargaining agreement covering any
employee of the U.S. Borrower or its Subsidiaries.
     (d) Schedule 4.15 (Labor Matters) sets forth as of the Effective Date, all
material consulting agreements, executive employment agreements, executive
compensation plans, deferred compensation agreements, employee stock purchase
and stock option plans and severance plans of the U.S. Borrower and any of its
Subsidiaries.
     Section 4.16 ERISA
     (a) Schedule 4.16(a) (List of Plans) separately identifies as of the
Effective Date all Title IV Plans, all Multiemployer Plans and all of the
employee benefit plans within the meaning of Section 3(3) of ERISA to which the
U.S. Borrower or any of its Domestic Subsidiaries has any obligation or
liability, contingent or otherwise.
     (b) Each employee benefit plan of the U.S. Borrower or any of its Domestic
Subsidiaries intended to qualify under Section 401 of the Code has received a
determination letter from the IRS stating that it is so qualified and any trust
created thereunder is exempt from tax under the provisions of Section 501 of the
Code, and no event has occurred since the date of such determination that would
adversely affect such determination, except where such failures, in the
aggregate, would not have a Material Adverse Effect.
     (c) Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for non-compliances that, in the aggregate, would not have a Material Adverse
Effect.
     (d) There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, in the aggregate, would not have a Material Adverse
Effect.
     (e) Except to the extent set forth on Schedule 4.16(a) (List of Plans),
none of the U.S. Borrower, any of the U.S. Borrower’s Subsidiaries or any ERISA
Affiliate would have any Withdrawal Liability that could reasonably be expected
to result in a Material Adverse Effect as a result of a complete withdrawal as
of the Effective Date from any Multiemployer Plan.

83



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 4.17 Environmental Matters
     (a) The operations of the U.S. Borrower and each of its Subsidiaries have
been and are in compliance with all Environmental Laws, including obtaining and
complying with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of the U.S. Borrower and its Subsidiaries incurring Environmental Liabilities
and Costs that have a Material Adverse Effect.
     (b) None of the U.S. Borrower or any of its Subsidiaries or any real
property currently or, to the knowledge of the Borrowers, previously owned,
operated or leased by or for the U.S. Borrower or any of its Subsidiaries is
subject to any pending or, to the knowledge of the Borrowers, threatened, claim,
order, agreement, notice of violation, notice of potential liability or is the
subject of any pending or threatened proceeding or governmental investigation
under or pursuant to Environmental Laws other than those that, in the aggregate,
are not reasonably likely to result in the U.S. Borrower and its Subsidiaries
incurring Environmental Liabilities and Costs that have a Material Adverse
Effect.
     (c) None of the U.S. Borrower or any of its Subsidiaries is a treatment,
storage or disposal facility requiring a Permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
state analog.
     (d) To the knowledge of the U.S. Borrower and its Subsidiaries, there are
no facts, circumstances or conditions arising out of or relating to the
operations or ownership of the U.S. Borrower or of real property owned, operated
or leased by the U.S. Borrower or any its Subsidiaries that are not specifically
included in the financial information furnished to the Lenders other than those
that, in the aggregate, would not have a reasonable likelihood of the U.S.
Borrower and its Subsidiaries incurring Environmental Liabilities and Costs that
have a Material Adverse Effect.
     (e) As of the Effective Date, no Environmental Lien has attached to any
property of the U.S. Borrower or any of its Subsidiaries and, to the knowledge
of the Borrowers, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
property.
     (f) The U.S. Borrower and each of its Subsidiaries have made available to
the Lenders copies of all material environmental, health or safety audits,
studies, assessments, inspections, investigations or other environmental health
and safety reports relating to the operations of the U.S. Borrower or any of its
Subsidiaries or any real property of any of them that are in the possession,
custody or control of the U.S. Borrower or any of its Subsidiaries.
     (g) This Section 4.17 represents the sole and exclusive representations and
warranties regarding environmental, health and safety matters.
     Section 4.18 Intellectual Property
     The U.S. Borrower and its Subsidiaries own or license or otherwise have the
right to use all licenses, permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, trade secrets and other intellectual property rights (including
all Intellectual Property as defined in the Pledge and Security Agreement) that
are necessary for or used in the operations of their respective businesses
without

84



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
infringement upon or conflict with the rights of any other Person with respect
thereto, except as would not have a Material Adverse Effect. As of the Effective
Date, except as set forth on Schedule 4.7 hereto, there is no claim or
litigation pending or threatened in writing and, to the knowledge of the U.S.
Borrower, there is no claim or litigation likely to be asserted against the U.S.
Borrower or its Subsidiaries regarding any of the foregoing.
     Section 4.19 Title; Real Property
     (a) Each of the U.S. Borrower and its Subsidiaries has good and marketable
title to, or valid leasehold interests in, all real property and good title to
all tangible personal property, in each case, that is purported to be owned or
leased by it, including those reflected on the most recent Financial Statements
delivered by the U.S. Borrower, and none of such real or personal properties and
assets is subject to any Lien, except Liens permitted under Section 8.2 (Liens,
Etc.). The U.S. Borrower and its Subsidiaries have received all deeds,
assignments, waivers, consents, non-disturbance and recognition or similar
agreements, bills of sale and other documents, and have duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect the U.S. Borrower’s and its Subsidiaries’ right, title and interest in
and to all material property.
     (b) All Permits required to have been issued, used or necessary to enable
all real property owned or leased by the U.S. Borrower or any of its
Subsidiaries to be lawfully occupied and used for all of the purposes for which
they are currently occupied and used have been lawfully issued and are in full
force and effect, other than those that, in the aggregate, would not have a
Material Adverse Effect.
     (c) None of the U.S. Borrower or any of its Subsidiaries has received any
written notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any real property owned or leased by the U.S.
Borrower or any of its Subsidiaries or any part thereof, except those that, in
the aggregate, would not have a Material Adverse Effect.
     Section 4.20 Related Documents
     (a) The execution, delivery and performance by each Loan Party of the
Related Documents to which it is a party and the consummation of the
transactions contemplated thereby by such Loan Party:
     (i) are within such Loan Party’s respective corporate, limited liability
company, partnership or other powers;
     (ii) at the Effective Date, were duly authorized by all necessary corporate
or other action, including the consent of stockholders where required;
     (iii) do not and will not (A) contravene or violate any Loan Party’s or any
of its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to any Loan Party, or any order or decree of any
Governmental Authority or arbitrator, (C) conflict with or result in the breach
of, constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of any Loan Party or any of its
Subsidiaries, except for those that, in the aggregate, would not have a Material
Adverse Effect or (D) result in the creation or

85



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
imposition of any Lien upon any property of any Loan Party or any of its
Subsidiaries; and
     (iv) do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person, other than those that (A) will have been obtained at the Effective Date,
each of which will be in full force and effect on the Effective Date, none of
which will on the Effective Date impose materially adverse conditions upon the
exercise of control by Holdings over the U.S. Borrower or by the U.S. Borrower
over any of its Subsidiaries and (B) in the aggregate, if not obtained, would
not have a Material Adverse Effect.
     (b) Each of the Related Documents has been duly executed and delivered by
each Loan Party party thereto and is the legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms.
     (c) None of the Related Documents has been amended or modified in any
respect and no provision therein has been waived, except, in each case, to the
extent permitted by Section 8.12 (Modification of Related Documents), and each
of the representations and warranties therein are true and correct in all
material respects and no default or event that, with the giving of notice or
lapse of time or both, would be a default has occurred thereunder.
ARTICLE V
Financial Covenants
     Section 5.1 Financial Covenants
     As long as any Obligation or any Commitment remains outstanding under the
Revolving Credit Facility, the Term Loan Facility or the Synthetic L/C Facility
and except to the extent otherwise permitted or consented in writing by the
Requisite Lenders, the Borrowers agree to each of the following covenants:
     (a) Maximum Leverage Ratio. Holdings shall maintain, as of the last day of
each Fiscal Quarter set forth below, a Leverage Ratio of not more than the
maximum ratio set forth below opposite such Fiscal Quarter:

                              Maximum     Fiscal Quarter   Leverage     Ending
On or About   Ratio
 
  July 31, 2007     4.50 to 1  
 
  October 31, 2007     4.50 to 1  
 
  January 31, 2008     4.00 to 1  
 
  April 30, 2008     4.00 to 1  
 
  July 31, 2008     3.75 to 1  
 
  October 31, 2008     3.75 to 1  
 
  January 31, 2009     3.50 to 1  
 
  April 30, 2009 and thereafter     3.00 to 1  

86



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (b) Minimum Interest Coverage Ratio. Holdings shall maintain an Interest
Coverage Ratio, as determined as of the last day of each Fiscal Quarter set
forth below, for the four Fiscal Quarters ending on such day, of at least the
minimum ratio set forth below opposite such Fiscal Quarter:

                              Minimum             Interest     Fiscal Quarter  
Coverage     Ending On or About   Ratio
 
  July 31, 2007     2.00 to 1  
 
  October 31, 2007     2.00 to 1  
 
  January 31, 2008     2.25 to 1  
 
  April 30, 2008     2.25 to 1  
 
  July 31, 2008     2.50 to 1  
 
  October 31, 2008     2.50 to 1  
 
  January 31, 2009     2.75 to 1  
 
  April 30, 2009     3.25 to 1  
 
  July 31, 2009     3.25 to 1  
 
  October 31, 2009     3.25 to 1  
 
  January 31, 2010     3.25 to 1  
 
  April 30, 2010 and thereafter     3.50 to 1  

     (c) Capital Expenditures. Holdings shall not make or incur, or permit to be
made or incurred, Capital Expenditures (excluding Capital Expenditures funded
with up to 50% of the proceeds of a Specified Asset Sale constituting a
Reinvestment Event) during each of the Fiscal Years set forth below to be, in
the aggregate, in excess of the maximum amount set forth below for such Fiscal
Year:

                              Maximum     Fiscal Year Ending   Capital     On or
About   Expenditures
 
  January 31, 2007   $ 110,000,000  
 
  January 31, 2008   $ 110,000,000  
 
  January 31, 2009   $ 120,000,000  
 
  January 31, 2010   $ 120,000,000  
 
  January 31, 2011   $ 120,000,000  

87



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
provided, that to the extent that actual Capital Expenditures for any such
Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
50% of the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year. Notwithstanding anything in this Section 5.1(c) to
the contrary, (i) Capital Expenditures funded with the Net Cash Proceeds of a
Property Loss Event, to the extent such Net Cash Proceeds are not required to
prepay the loans pursuant to Section 2.10 (Mandatory Prepayments), will not be
included in the calculation of Capital Expenditures for purposes of this
Section 5.1(c), and (ii) if all or a portion of amounts payable in connection
with a Permitted Acquisition is classified as a Capital Expenditure under GAAP,
the amount so classified will not be included in the calculation of Capital
Expenditures for purposes of this Section 5.1(c).
ARTICLE VI
Reporting Covenants
     Each of the Borrowers and Holdings agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
     Section 6.1 Financial Statements
     The U.S. Borrower shall furnish to the Administrative Agent (with
sufficient copies for each of the Lenders, which the Administrative Agent shall
provide to the applicable Lenders) each of the following:
     (a) Quarterly Reports. On or prior to the date on which Holdings is
required to file a form 10-Q pursuant to the Exchange Act, financial information
regarding Holdings and its Subsidiaries consisting of Consolidated unaudited
balance sheets as of the close of such quarter and the related statements of
income and cash flow for such quarter and that portion of the Fiscal Year ending
as of the close of such quarter, setting forth in comparative form the figures
for the corresponding period in the prior year and the figures contained in the
Projections or, if applicable, the latest business plan provided pursuant to
clause (e) below for the current Fiscal Year, in each case, certified by a
Responsible Officer of the U.S. Borrower as fairly presenting the Consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).
     (b) Annual Reports. On or prior to the date on which Holdings is required
to file a form 10-K pursuant to the Exchange Act, financial information
regarding Holdings and its Subsidiaries consisting of Consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as of the end of
such year and related statements of income and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit or as to Holdings being a going
concern by Holdings’ Accountants, together with the report of such accounting
firm stating that (i) such Financial Statements fairly present the Consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
conformity with GAAP

88



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
applied on a basis consistent with prior years (except for changes with which
Holdings’ Accountants shall concur and that shall have been disclosed in the
notes to the Financial Statements) and (ii) the examination by Holdings’
Accountants in connection with such Consolidated Financial Statements has been
made in accordance with generally accepted auditing standards, and accompanied
by a certificate stating that in the course of the regular audit of the business
of Holdings and its Subsidiaries such accounting firm has obtained no knowledge
that a Default or Event of Default has occurred and is continuing, or, if in the
opinion of such accounting firm, a Default or Event of Default has occurred and
is continuing, a statement as to the nature thereof.
     (c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the U.S. Borrower (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in determining the Leverage Ratio and
demonstrating compliance with each of the financial covenants contained in
Article V (Financial Covenants) that is tested on a quarterly basis and
(ii) stating that no Default or Event of Default has occurred and is continuing
or, if a Default or an Event of Default has occurred and is continuing, stating
the nature thereof and the action that the U.S. Borrower proposes to take with
respect thereto.
     (d) Corporate Chart and Other Collateral Updates. Together with the
delivery of any financial statement pursuant to clause (a) or (b) above, a
corporate organizational chart or other equivalent document, current as of the
date of receipt of such chart by the Administrative Agent, in form and substance
reasonably acceptable to the Administrative Agent and certified as true, correct
and complete by a Responsible Officer of the U.S. Borrower, setting forth, for
each Person that is a Loan Party, that is subject to Section 7.11 (Additional
Collateral and Guaranties) or that is a Subsidiary or Affiliate of any of them,
(A) the full legal name of such Person (and any trade name, fictitious name or
other name such Person may have had or operated under), (B) the jurisdiction of
organization and organizational number (if any) of such Person, (C) the location
of such Person’s chief executive office (or sole place of business) and (D) the
number of shares of each class of such Person’s Stock authorized (if
applicable), the number outstanding as of the date of delivery, and the number
and percentage of the outstanding shares of each such class owned (directly or
indirectly) by any Loan Party. The reporting requirements set forth in this
clause (d) are in addition to, and do not replace or otherwise modify, any
obligation of any Loan Party under any Loan Document (including other notice or
reporting requirements). Compliance with the reporting obligations in this
clause (d) shall not operate to update any Schedule hereto or any schedule to
any other Loan Document and shall not cure, or otherwise modify in any way, any
failure to comply with any covenant, or any breach of any representation or
warranty, contained in any Loan Document or any other Default or Event of
Default.
     (e) Business Plan. Not later than 45 days after the end of each Fiscal
Year, and containing substantially the types of financial information contained
in the Projections, a budget of Holdings for each month in the next succeeding
Fiscal Year and, not later than January 15 of each Fiscal Year, forecasts
prepared by management of the U.S. Borrower for the current and each of the
succeeding Fiscal Years through the Fiscal Year in which the Term Loan Maturity
Date is scheduled to occur, including, with respect to the forecasts, (x) a
projected year-end Consolidated balance sheet and income statement and statement
of cash flows and (y) a statement of all of the material assumptions on which
such forecasts are based.

89



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (f) Management Letters, Etc. Within five Business Days after receipt
thereof by any Loan Party, copies of each management letter, exception report or
similar letter or report received by such Loan Party from its independent
certified public accountants (including Holdings’ Accountants).
     (g) Intercompany Loan Balances. Together with each delivery of any
financial statement pursuant to clause (b) above, a summary of the outstanding
balance of all intercompany Indebtedness (including the Intercompany Loans) as
of the last day of the fiscal month covered by such financial statement,
certified by a Responsible Officer.
     Section 6.2 Default Notices
     As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Borrower has actual knowledge of the existence of any
Default, Event of Default or other event having had a Material Adverse Effect or
having any reasonable likelihood of causing or resulting in a Material Adverse
Change, the U.S. Borrower shall give the Administrative Agent notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day. Upon the request of any
Lender (which may be a one time request) the Administrative Agent shall forward
a copy of all such written notices to such Lender.
     Section 6.3 Litigation
     Promptly after the commencement thereof, the U.S. Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting the U.S. Borrower or any of its Subsidiaries that is
reasonably likely to be adversely determined and (i) seeks injunctive or similar
relief or (ii) in the reasonable judgment of the Borrowers, exposes the U.S.
Borrower or such Subsidiary to liability in an amount aggregating $500,000 (or
its Dollar Equivalent) or more or that, if adversely determined, would have a
Material Adverse Effect.
     Section 6.4 Asset Sales
     Prior to any Asset Sale anticipated to generate in excess of $10,000,000
(or its Dollar Equivalent) in Net Cash Proceeds, the U.S. Borrower shall send
the Administrative Agent a notice (a) describing such Asset Sale or the nature
and material terms and conditions of such transaction and (b) stating the
estimated Net Cash Proceeds anticipated to be received by the U.S. Borrower or
any of its Subsidiaries.
     Section 6.5 Notices under Related Documents
     Promptly after the sending or filing thereof, the U.S. Borrower shall send
the Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document.
     Section 6.6 SEC Filings; Press Releases
     Promptly after the sending or filing thereof, the U.S. Borrower shall send
notices to Administrative Agent of (a) all reports that Holdings sends to its
security holders generally,

90



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
(b) all reports and registration statements that Holdings or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
or foreign securities exchange or the National Association of Securities
Dealers, Inc., (c) all press releases and (d) all other statements concerning
material changes or developments in the business of such Loan Party made
available by any Loan Party to the public or any other creditor; provided,
however, that the U.S. Borrower shall provide copies to the Administrative Agent
of (i) all documents listed in clauses (a) — (d) above that are not publicly
available or (ii) each document listed in clauses (a) — (d) above upon the
request of the Administrative Agent.
     Section 6.7 Labor Relations
     Promptly after becoming aware of the same, the U.S. Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the U.S. Borrower or any of its Subsidiaries is or may become a party, including
any strikes, lockouts or other disputes relating to any of such Person’s plants
and other facilities, and (b) any Worker Adjustment and Retraining Notification
Act or related liability incurred with respect to the closing of any plant or
other facility of any such Person.
     Section 6.8 Tax Returns
     Upon the request of the Administrative Agent, the U.S. Borrower shall
provide copies of all federal, state, local and foreign tax returns and reports
filed by the U.S. Borrower or any of its Subsidiaries in respect of taxes
measured by income (excluding sales, use and like taxes).
     Section 6.9 Insurance
     As soon as is practicable and in any event within 90 days after the end of
each Fiscal Year, the U.S. Borrower shall furnish the Agents with (a) a report
in form and substance satisfactory to the Administrative Agent outlining all
material insurance coverage maintained as of the date of such report by the U.S.
Borrower and its Subsidiaries and the duration of such coverage and (b) an
insurance broker’s statement that all premiums then due and payable with respect
to such coverage have been paid and confirming that the Administrative Agent, on
behalf of the Secured Parties, has been named as loss payee or additional
insured, as applicable.
     Section 6.10 ERISA Matters
     The U.S. Borrower shall furnish the Administrative Agent each of the
following:
     (a) promptly and in any event within 30 days after the U.S. Borrower, any
of its Subsidiaries or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, written notice describing such event;
     (b) promptly and in any event within 10 days after the U.S. Borrower, any
of its Subsidiaries or any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the U.S. Borrower describing such ERISA
Event or waiver request and the action, if any, the U.S. Borrower, its
Subsidiaries and ERISA Affiliates propose to take with respect thereto and a
copy of any notice filed with the PBGC or the IRS pertaining thereto; and

91



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (c) simultaneously with the date that the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate files a notice of intent to terminate any
Title IV Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, a copy of each notice.
     Section 6.11 Environmental Matters
     The U.S. Borrower shall provide the Administrative Agent promptly and in
any event within 10 days after the U.S. Borrower or any of its Subsidiaries
learns of any of the following, written notice of each of the following. Upon
the request of any Lender (which may be a one time request) the Administrative
Agent shall forward a copy of all such written notices to such Lender.
     (a) a claim that the U.S. Borrower or any of its Subsidiaries is or may be
liable to any Person as a result of a Release or threatened Release that could
reasonably be expected to subject the U.S. Borrower or any such Subsidiary to
Environmental Liabilities and Costs of $1,000,000 or more individually or
$5,000,000 or more in the aggregate in any Fiscal Year;
     (b) the receipt by the U.S. Borrower or any of its Subsidiaries of
notification that any real or personal property of the U.S. Borrower or any such
Subsidiary is or is reasonably likely to be subject to any Environmental Lien;
     (c) the receipt by the U.S. Borrower or any of its Subsidiaries of any
notice of violation of or potential liability under, or knowledge by the U.S.
Borrower or any such Subsidiary that there exists a condition that could
reasonably be expected to result in a violation of or liability under, any
Environmental Law, except for violations and liabilities the consequence of
which, in the aggregate, would not be reasonably likely to subject the U.S.
Borrower and/or such Subsidiaries collectively to Environmental Liabilities and
Costs of $1,000,000 or more individually or $5,000,000 or more in the aggregate
in any Fiscal Year;
     (d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, if adversely determined, would have a reasonable likelihood of subjecting
the U.S. Borrower or any of its Subsidiaries collectively to Environmental
Liabilities and Costs of $1,000,000 or more individually or $5,000,000 or more
in the aggregate in any Fiscal Year;
     (e) any proposed acquisition of stock, assets or real estate, any proposed
leasing of property or any other action by the U.S. Borrower or any of its
Subsidiaries other than those the consequences of which, in the aggregate, would
not have a reasonable likelihood of subjecting the U.S. Borrower or any of its
Subsidiaries collectively to Environmental Liabilities and Costs of $1,000,000
or more individually or $5,000,000 or more in the aggregate in any Fiscal Year;
     (f) any proposed action by the U.S. Borrower or any of its Subsidiaries or
any change in Environmental Laws that, has a reasonable likelihood of requiring
the U.S. Borrower or any of its Subsidiaries to make additional capital
improvements to obtain compliance with Environmental Laws that would cost
$1,000,000 or more individually or $5,000,000 or more in the aggregate in any
Fiscal Year or subject the U.S. Borrower or any of its Subsidiaries to

92



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
additional Environmental Liabilities and Costs of $1,000,000 or more
individually or $5,000,000 or more in the aggregate in any Fiscal Year; and
     (g) upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.
     Section 6.12 Customer Contracts
     Promptly after becoming aware of the same, the U.S. Borrower shall give the
Administrative Agent written notice of any cancellation, termination or loss of
any Contractual Obligation or other customer arrangement, from which the
aggregate actual or projected revenues of the U.S. Borrower and its Subsidiaries
for the then current Fiscal Year exceed $50,000,000.
     Section 6.13 Other Information
     The Borrowers shall provide the Administrative Agent with such other
information respecting the business, properties, condition, financial or
otherwise, or operations of the U.S. Borrower or any of its Subsidiaries as the
Administrative Agent may from time to time reasonably request.
ARTICLE VII
Affirmative Covenants
     Each of the Borrowers and Holdings agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
     Section 7.1 Preservation of Corporate Existence, Etc.
     The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, preserve and maintain their legal existence, rights (charter
and statutory) and franchises, except as permitted by Sections 8.3 (Investments)
and 8.4 (Sale of Assets). Notwithstanding the foregoing, the Borrowers may
dissolve, or cause to be dissolved, any wholly-owned Subsidiary, so long as the
dissolution or liquidation of such Subsidiary shall not have an adverse effect
on the business of the U.S. Borrower and its Subsidiaries or the Liens of the
Administrative Agent or the Collateral (other than the Liens of the
Administrative Agent on the Stock of such wholly-owned Subsidiary that is
dissolved).

93



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 7.2 Compliance with Laws, Etc.
     The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not, in the
aggregate, have a Material Adverse Effect.
     Section 7.3 Conduct of Business
     The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, (a) conduct their business in the ordinary course and (b) use
their reasonable efforts, in the ordinary course and consistent with past
practice, to preserve their business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
Borrowers, Holdings or any of their respective Subsidiaries, except in each case
where the failure to comply with the covenants in each of clauses (a) and (b)
above would not, in the aggregate, have a Material Adverse Effect.
     Section 7.4 Payment of Taxes, Etc.
     The Borrowers and Holdings shall, and shall cause each of their respective
Subsidiaries to, timely file all federal, state, local and non-U.S. income and
franchise and all other material tax returns, reports and statements, and to pay
and discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the U.S. Borrower, Holdings or the appropriate
Subsidiary in conformity with GAAP.
     Section 7.5 Maintenance of Insurance
     The Borrowers and Holdings shall (a) maintain for themselves, and cause to
be maintained for each of their respective Subsidiaries, (i) insurance with the
Captive Insurance Subsidiary and (ii) insurance with responsible and reputable
insurance or reinsurance companies or associations (as applicable) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrowers, Holdings or such Subsidiary operates and, in any event, all
insurance required by any of the Collateral Documents or the Intercompany
Collateral Documents and (b) cause all such insurance (other than insurance
maintained by and for any Subsidiary that is a Securitization SPV) which is
material (and, if applicable, reinsurance) to the Administrative Agent, on
behalf of the Secured Parties, as additional insured or loss payee, as
appropriate, and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ written
notice thereof to each Agent.
     Section 7.6 Access
     The Borrowers and Holdings shall from time to time permit the
Administrative Agent and the Lenders, or any agents or representatives thereof
(upon two Business Days’ prior written notification for the same and at
reasonable times, except that, during the continuance of an Event of Default,
such restrictions shall not be applicable) to (a) examine and make copies of and
abstracts from the records and books of account of the Borrowers, Holdings and
each of their respective Subsidiaries, (b) visit the properties of the
Borrowers, Holdings and each of their

94



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
respective Subsidiaries, (c) discuss the affairs, finances and accounts of the
Borrowers, Holdings and each of their respective Subsidiaries with any of their
respective officers or directors and (d) communicate directly with any of their
independent certified public accountants (including Holdings’ Accountants);
provided, however, that the Borrowers shall have the right to be present at any
such communication. The Borrowers and Holdings shall authorize their independent
certified public accountants (including Holdings’ Accountants) to disclose to
the Administrative Agent or any Lender any and all financial statements and
other information of any kind, as the Administrative Agent or any Lender
reasonably requests from the Borrowers or Holdings and that such accountants may
have with respect to the business, financial condition, results of operations or
other affairs of the U.S. Borrower, Holdings or any of their respective
Subsidiaries.
     Section 7.7 Keeping of Books
     The U.S. Borrower and Holdings shall, and shall cause each of their
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made in conformity with GAAP (or, as applicable, other
local generally accepted accounting principles applicable to a Foreign
Subsidiary) of all financial transactions and the assets and business of the
U.S. Borrower, Holdings and each such Subsidiary.
     Section 7.8 Maintenance of Properties, Etc.
     The U.S. Borrower and Holdings shall, and shall cause each of their
respective Subsidiaries to, maintain and preserve (a) in good working order and
condition all of their properties necessary in the conduct of their business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or necessary in the conduct of their business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to their business, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above would not, in the aggregate,
have a Material Adverse Effect.
     Section 7.9 Application of Proceeds
     The Borrowers shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13 (Use of Proceeds).
     Section 7.10 Environmental
     The Borrowers and Holdings shall, and shall cause all of their respective
Subsidiaries to, comply in all material respects with Environmental Laws.
     Section 7.11 Additional Collateral and Guaranties
     To the extent not delivered to the Administrative Agent on or before the
Effective Date, each Borrower and Holdings agree to do promptly each of the
following:
     (a) execute and deliver, and cause its Subsidiaries to execute and deliver,
to the Administrative Agent such supplements, amendments and joinders to the
Collateral Documents as the Administrative Agent deems necessary or advisable in
order to grant to the Administrative Agent for the benefit of the Secured
Parties, a perfected first priority security interest in the Stock and Stock
Equivalents and other debt Securities that are owned or held by any Borrower or
any Subsidiary thereof and required to be pledged to the Administrative Agent;

95



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (b) deliver to the Administrative Agent the certificates (if any)
representing such Stock and Stock Equivalents and other debt Securities,
together with (i) in the case of such certificated Stock and Stock Equivalents,
undated stock powers endorsed in blank and (ii) in the case of such certificated
debt Securities, endorsed in blank, in each case, executed and delivered by a
Responsible Officer of such Loan Party or such Subsidiary thereof, as the case
may be;
     (c) in the case of any Domestic Subsidiary of any Loan Party (other than
U.S. LLC, HLI Netherlands Holdings, Inc., any Subsidiary that is a
Securitization SPV and the Captive Insurance Subsidiary and as otherwise agreed
by the Administrative Agent), cause such Subsidiary (i) to execute a supplement,
amendment or joinder or otherwise become a party to the Guaranty and the
applicable Domestic Collateral Documents and (ii) to take such actions necessary
or advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected security interest in the Domestic Collateral described in
the Domestic Collateral Documents with respect to such Subsidiary, including the
filing of UCC financing statements in such jurisdictions as may be required by
the Domestic Collateral Documents or by law or as may be reasonably requested by
the Administrative Agent;
     (d) in the case of any Foreign Subsidiary of any Loan Party (other than any
Subsidiary that is a Securitization SPV and any Class IV Subsidiary and as
otherwise agreed by the Administrative Agent), cause such Foreign Subsidiary
(i) to enter into a Foreign Subsidiary Guaranty and the applicable Foreign
Collateral Documents and (ii) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Secured Parties solely
with respect to the Foreign Obligations, a perfected security interest in the
Foreign Collateral described in the Foreign Collateral Documents with respect to
such Foreign Subsidiary, as may be reasonably requested by the Administrative
Agent;
     (e) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent;
     (f) deliver to the Administrative Agent such documents as necessary to
evidence the dissolution of each of Hayes Lemmerz Hungary Consulting Limited
Liability Company, Hayes Lemmerz Alutechnologie, s.r.o., HLI-Mexicana, S.A. de
C.V. and CMI-Monterrey S.A. de C.V. within 180 days from the Effective Date;
provided, however, that if such dissolutions have not been consummated within
180 days or such period has not been extended at the reasonable discretion of
the Administrative Agent, the Loan Parties shall agree to take such actions in
order to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected security interest in such Foreign Collateral;
     (g) deliver to the Administrative Agent such documents as necessary to
evidence the Asset Sales of each of (i) MGG Group B.V., (ii) MGG Tegelen B.V.,
(iii) MGG Bergen B.V., (iv) MGG Czech, s.r.o. and (v) MGG Belgium within 90 days
from the Effective Date; provided, however, that if such Asset Sales have not
been consummated within 90 days or such period has not been extended an
additional 90 day period at the reasonable discretion of the Administrative
Agent, the Loan Parties shall agree to take such actions in order to grant to
the Administrative Agent for the benefit of the Secured Parties a perfected
security interest in such Foreign Collateral;

96



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (h) (A) notwithstanding any provision of this Agreement or any other Loan
Document to the contrary (including any provision that would otherwise apply
notwithstanding other provisions or that is the beneficiary of other overriding
language):
     (i) no more than 65% of the issued and outstanding Voting Stock of (x) the
Luxembourg Borrower or any Foreign Subsidiary or (y) any Domestic Subsidiary
substantially all of whose assets consist of the Stock or Stock Equivalents in
“controlled foreign corporations” under Section 957 of the Code shall be pledged
or similarly hypothecated to guarantee, secure or support any Domestic Secured
Obligation;
     (ii) no Foreign Subsidiary or any Domestic Subsidiary substantially all of
whose assets consist of the Stock or Stock Equivalents in “controlled foreign
corporations” under Section 957 of the Code shall guarantee or support any
Domestic Secured Obligation;
     (iii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of the Stock or Stock Equivalents in “controlled foreign corporations
under Section 957 of the Code (including indirectly by way of an offset or
otherwise) which security or similar interests guarantees or supports any
Domestic Secured Obligation;
     (B) no Subsidiary shall guarantee or support any Obligation if such
guarantee or support would contravene the Agreed Security Principles;
     (C)(i) no Foreign Subsidiary shall guarantee or support any Foreign Secured
Obligation of any Foreign Loan Party unless such Foreign Subsidiary directly
owns or is owned directly by such Foreign Loan Party;
     (ii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary (including indirectly by way of an offset or otherwise) which
security or similar interest guarantees or supports any Foreign Secured
Obligation of any Foreign Loan Party unless such Foreign Subsidiary directly
owns or is owned directly by such Foreign Loan Party.
     (i) the parties hereto agree that any pledge, guaranty or security or
similar interest made or granted in contravention of this Section 7.11 shall be
void ab initio.
     Section 7.12 Exchange Rate Fluctuations
     The Borrowers shall use their reasonable best efforts, including the
implementation and maintenance of internal controls to monitor the Loans and
Letters of Credit hereunder, (a) to prevent the aggregate Revolving Credit
Outstandings from exceeding the Available Credit at any time solely by reason of
fluctuations in exchange rates and (b) to promptly identify and remedy any such
circumstance.
     Section 7.13 Post-Closing Covenants
     The Borrowers shall comply with the terms and conditions set forth on
Schedule 7.13(a) and Schedule 7.13(b).

97



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 7.14 Classification of Jurisdictions
     The Borrowers shall promptly notify the Administrative Agent in writing of
the creation or acquisition of any Foreign Subsidiary which is not incorporated
under the laws of and has its principal place of business in a Class I
Jurisdiction, Class II Jurisdiction, Class III Jurisdiction or Class IV
Jurisdiction. The Administrative Agent may, and if requested by the Borrowers,
shall undertake to review and evaluate the relevant laws of the jurisdiction in
which such Foreign Subsidiary is organized and has its principal place of
business relating to and governing the creation and enforceability of any
Intercompany Loan Document or Foreign Loan Document required to be executed and
delivered by such Foreign Subsidiary pursuant to Section 7.11. Upon completion
of such review the Administrative Agent shall designate the jurisdiction as a
Class I Jurisdiction, Class II Jurisdiction, Class III Jurisdiction or Class IV
Jurisdiction.
ARTICLE VIII
Negative Covenants
     Each of the Borrowers and Holdings agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
     Section 8.1 Indebtedness
     Neither Holdings nor the U.S. Borrower shall, nor shall they permit any of
their respective Subsidiaries to, directly or indirectly create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the Effective Date and disclosed on
Schedule 8.1 (Existing Indebtedness);
     (c) Guaranty Obligations incurred by the Borrowers, any Guarantor or any
Foreign Subsidiary (i) with respect to the Borrowers or any Guarantor,
Indebtedness of the Borrowers or any Guarantor that is permitted by this
Section 8.1 and (ii) with respect to any Foreign Subsidiary, Indebtedness
permitted by Section 8.1(m)(i)(B) to the extent that the Administrative Agent
has consented (in its sole discretion, exercised reasonably) to such incurrence;
provided, however, that the aggregate outstanding amount of all such Guaranty
Obligations incurred by the Foreign Subsidiaries, with respect to Foreign
Receivables Purchase Programs, shall not exceed $15,000,000; and, provided,
further, that the Guaranty Obligations permitted under clause (ii) above may not
be in respect of Indebtedness owed to the Administrative Agent or any of its
Affiliates;
     (d) Capital Lease Obligations, purchase money Indebtedness and Indebtedness
arising under synthetic leases incurred by the Borrowers or a Subsidiary
Guarantor to finance the acquisition of fixed assets; provided, however, that
the Capital Expenditure related thereto is otherwise permitted by
Section 5.1(c)(Financial Covenants) and that the aggregate outstanding principal
amount of all such Capital Lease Obligations and purchase money Indebtedness and
the present value of all future rental payments under all such synthetic leases
shall not exceed $50,000,000 at any time;

98



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (e) Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (d) above, this clause (e) or clause (l) below; provided,
however, that any such renewal, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount of, and is on
terms (subject to market rates) no less favorable to the Borrowers, such
Subsidiary, the Administrative Agent, the Lenders or the Issuers, including as
to weighted average maturity as reasonably determined by the Administrative
Agent, than the Indebtedness being renewed, extended, refinanced or refunded;
     (f) Indebtedness arising from intercompany loans (i) from any Borrower to
any Subsidiary Guarantor, (ii) from any Subsidiary Guarantor to any Borrower or
any other Subsidiary Guarantor, (iii) from the Luxembourg Borrower to the U.S.
Borrower in an amount not to exceed $100,000,000, (iv) principal amount of
preferred equity certificates issued by Lux Subsidiary and held by the
Luxembourg Borrower on the Effective Date (if any) (v) from the U.S. Borrower to
the Luxembourg Borrower in an amount not to exceed $500,000,000 and (vi) other
intercompany Indebtedness among the U.S. Borrower or any Subsidiary of Holdings
described on Exhibit K (2007 Corporate Restructuring);
     (g) Indebtedness arising from intercompany loans (including Guaranty
Obligations incurred by any Foreign Subsidiary of any Borrower with respect
thereto under the Intercompany Guaranties); provided, however, that such
intercompany loans are permitted (i) under Section 8.3(f) (Investments) and
(ii) other intercompany Indebtedness incurred by any Foreign Subsidiary
described on Exhibit K (2007 Corporate Restructuring);
     (h) Indebtedness arising under any performance or surety bond entered into
in the ordinary course of business;
     (i) Indebtedness arising under the Senior Notes in an original principal
amount not exceeding €130,000,000;
     (j) Indebtedness (other than the Guaranty Obligations and reimbursement
obligations permitted under clause (k) below) of any Foreign Subsidiary owed to
a Person other than an Affiliate of such Foreign Subsidiary; provided, however,
that the Dollar Equivalent (as determined at the time of incurrence) of the
aggregate outstanding principal amount of all such Indebtedness (including any
Indebtedness permitted under clause (b) and clause (e) above) of all such
Foreign Subsidiaries shall not exceed at any time an amount equal to (i)
$40,000,000 plus (ii) the lower of (x) $20,000,000 and (y) the difference
between $50,000,000 and the aggregate amount of Guaranty Obligations and
reimbursement obligations outstanding under clause (k) below at such time; and
     (k) Guaranty Obligations in respect of trade payables of Foreign
Subsidiaries not constituting Indebtedness and reimbursement obligations owed to
issuers of credit insurance covering such trade payables; provided, however,
that the Dollar Equivalent of the aggregate outstanding principal amount of all
such Guaranty Obligations and reimbursement obligations shall not exceed at any
time $50,000,000;
     (l) subject to Section 8.16 (No Speculative Transactions), unsecured
Indebtedness of any Borrower in respect of Hedging Contracts;
     (m) Indebtedness (i) arising under any Securitization Program or Foreign
Receivables Purchase Program; provided, however, that (A) the aggregate
outstanding amount of

99



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
all such Indebtedness arising under any such Securitization Program (not
including any amount described in clause (iii) of this Section 8.1(m)) shall not
exceed $125,000,000 (regardless of the amount of accounts receivable sold,
securitized or collateralized thereunder) and (B) with respect to any Foreign
Receivables Purchase Program, the aggregate amount of all such Indebtedness
shall not exceed $75,000,000 (regardless of the amount of accounts receivable
sold or collateralized thereunder), (ii) arising from intercompany loans from
any Borrower or any of its respective Subsidiaries that sells Receivables Assets
to a Securitization SPV and (iii) consisting of renewals, extensions,
refinancings, replacements and refundings of Indebtedness permitted by this
Section 8.1(m); provided, however, that any such renewal, extension,
refinancing, replacement or refunding is on market terms and is in an aggregate
outstanding principal amount not to exceed the amount set forth in the preceding
clause (i) of this Section 8.1(m); or
     (n) secured or unsecured Indebtedness of the Borrowers or any Subsidiary
Guarantor not otherwise permitted under this Section 8.1; provided, however,
that the aggregate outstanding principal amount of all such Indebtedness shall
not exceed $100,000,000 at any time.
     Section 8.2 Liens, Etc.
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, create or suffer to exist, any Lien upon or
with respect to any of their respective properties or assets, whether now owned
or hereafter acquired, or assign, or permit any of its Subsidiaries to assign,
any right to receive income, except for the following:
     (a) Liens created pursuant to the Loan Documents or the Intercompany Loan
Documents;
     (b) Liens existing on the Effective Date and disclosed on Schedule 8.2
(Existing Liens);
     (c) Customary Permitted Liens of Holdings, the Borrowers and their
respective Subsidiaries;
     (d) purchase money Liens granted by the Borrowers or any Subsidiary of the
Borrowers (including the interest of a lessor under a Capital Lease or synthetic
lease and purchase money Liens to which any property is subject at the time, on
or after the Effective Date, of the Borrowers’ or such Subsidiary’s acquisition
thereof) securing Indebtedness permitted under Section 8.1(d) (Indebtedness) and
limited in each case to the property purchased with the proceeds of such
purchase money Indebtedness or subject to such Capital Lease or synthetic lease;
     (e) any Lien securing the renewal, extension, refinancing or refunding of
any Indebtedness secured by any Lien permitted by clause (b) or (d) above or
this clause (e) without any change in the assets subject to such Lien and to the
extent such renewal, extension, refinancing or refunding is permitted by
Section 8.1 (Indebtedness);
     (f) Liens in favor of lessors securing operating leases permitted
hereunder; and
     (g) Liens securing any Indebtedness permitted by Section 8.1(k)
(Indebtedness) and, to the extent not guaranteed as permitted by Section 8.1(k),
Liens created on

100



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
the assets of a Foreign Subsidiary to secure any trade payables not constituting
Indebtedness of such Subsidiary; provided, however, the aggregate outstanding
amount of all such Indebtedness secured pursuant to this clause (g) shall not
exceed $50,000,000; and
     (h) Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities (other than Indebtedness)
of any Loan Party; provided, however, that the aggregate outstanding amount of
all such obligations and liabilities shall not exceed $10,000,000 at any time;
and
     (i) Liens arising pursuant to, or assignments in connection with, any
Securitization Program or Foreign Receivables Purchase Program solely with
respect to Receivables Assets securitized or sold, as the case may be,
thereunder; and
     (j) Liens incurred by Holdings, any Borrower or any of its respective
Subsidiaries securing any Indebtedness permitted by Section 8.1(n); provided,
however, that such Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be and shall remain junior and subordinate in all respects to any Lien
created by such, as applicable, pursuant to the Loan Documents and the
Intercompany Loan Documents.
     Section 8.3 Investments
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, directly or indirectly make or maintain any
Investment except for the following:
     (a) Investments existing on the Effective Date and disclosed on
Schedule 8.3(a) (Existing Investments);
     (b) (i) Investments in cash and Cash Equivalents held in a Deposit Account
or a Control Account with respect to which the Administrative Agent for the
benefit of the Secured Parties has a first priority perfected Lien
(ii) Investments in cash and Cash Equivalents held in a Deposit Account or
Control Account in the name of U.S. LLC at Citibank, N.A. or another financial
institution selected or approved by the Administrative Agent with respect to
which Dutch FinCo has a first priority perfected Lien, (iii) Investments in cash
and Cash Equivalents held in a Deposit Account or Control Account in the name of
the Luxembourg Borrower at Citibank, N.A. or another financial institutions
selected or approved by the Administrative Agent with respect to which the
Administrative Agent has a first priority perfected lien, and (iv) Investments
in cash and Cash Equivalents by Classified Foreign Subsidiaries in an amount not
to exceed $30,000,000 at any time;
     (c) Investments in accounts, payment intangibles and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired in
the ordinary course of business consistent with the past practice of the U.S.
Borrower and its Subsidiaries;
     (d) Investments received in settlement of amounts due to the U.S. Borrower
or any Subsidiary of the U.S. Borrower effected in the ordinary course of
business;
     (e) Investments by (i) Holdings in the Parent, the Parent in the U.S.
Borrower, the U.S. Borrower in the Luxembourg Borrower, the Luxembourg Borrower
in the

101



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
U.S. Borrower, any Borrower in any Subsidiary Guarantor or by any Subsidiary
Guarantor in any Borrower or any other Subsidiary Guarantor, (ii) a Subsidiary
of any Borrower that is not a Subsidiary Guarantor in any Borrower or any
Subsidiary Guarantor or any other Subsidiary of Holdings or (iii) any Loan Party
in a Subsidiary of Holdings pursuant to the 2007 Corporate Restructuring;
     (f) (i) until the Triggering Date, Intercompany Loans from the Luxembourg
Borrower to Spanish Holdings; provided, however, that (A) such Intercompany
Loans shall be evidenced by one or more Intercompany Notes, (B) Spanish Holdings
shall have satisfied each of the conditions precedent set forth on
Schedule 8.3(f), (C) the aggregate outstanding amount of all Investments
permitted pursuant to this clause (i) shall not exceed $150,000,000 at any time
and (D) 100% of the proceeds of such Investments shall be used solely for
Investments permitted in clauses (ii) and (iii) below;
     (ii) until the Triggering Date, capital contributions by Spanish Holdings
to U.S. LLC; provided, however, that (A) U.S. LLC shall have satisfied each of
the conditions precedent set forth on Schedule 8.3(f), (B) the aggregate
outstanding amount of all Investments permitted pursuant to this clause (ii)
shall not exceed at any time $350,000,000 less the outstanding amount of any
Intercompany Note permitted by clause (iv) below and (C) 100% of the proceeds of
such Investments shall be used solely for Investments permitted in clause (iii)
below;
     (iii) Intercompany Loans from Spanish Holdings to any of its direct or
indirect Subsidiaries incorporated under the laws of and having its principal
place of business in Spain; provided, however, that (A) such Intercompany Loans
shall be evidenced by one or more Intercompany Notes, (B) such Subsidiary shall
have satisfied each of the conditions precedent set forth on Schedule 8.3(f),
and (C) the aggregate outstanding amount of all Investments permitted into under
this clause (iii) will not exceed $60,000,000 at any time;
     (iv) Intercompany Loans to any other Foreign Subsidiaries, provided,
however, that (A) such Intercompany Loans shall be evidenced by one or more
Intercompany Notes, (B) such Subsidiary shall have satisfied each of the
conditions precedent set forth on Schedule 8.3(f) and (C) the aggregate
outstanding amount of all Investments permitted pursuant to this clause (iv)
made to all Foreign Subsidiaries shall not exceed at any time $350,000,000 minus
the outstanding amount of Investments permitted by clause (iii) above; provided,
however, that the aggregate outstanding amount permitted under this subclause
(C) shall be not exceed $50,000,000 at any time upon and after the Triggering
Date; and
     (v) intercompany loans made to Class IV Foreign Subsidiaries; provided,
however, that the aggregate outstanding amount permitted under this clause (v)
shall not exceed $20,000,000 at any time;
     (g) loans or advances to employees of any Borrower or to employees of any
of its Subsidiaries in the ordinary course of business consistent with past
practice; provided, however, that the aggregate principal amount of all such
loans and advances shall not exceed $1,000,000 at any time;

102



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (h) Investments constituting Guaranty Obligations permitted by Section 8.1
(Indebtedness);
     (i) Investments constituting Permitted Acquisitions;
     (j) Investments in promissory notes received as partial consideration for
Asset Sales permitted under Section 8.4(g) (Sale of Assets);
     (k) Investments in the Captive Insurance Subsidiary;
     (l) contributions or transfers of assets by any Loan Party to any Foreign
Subsidiary; provided, however, that the book value of such assets shall not
exceed $20,000,000 in the aggregate;
     (m) Investments in additional Stock of Jantas Jant Sanayi ve Ticaret A.S.;
provided, however, that the aggregate amount of all such Investments shall not
exceed $15,000,000;
     (n) Investments by any Borrower and any of its respective Subsidiaries in a
Securitization SPV pursuant to a permitted Securitization Program consisting of
Receivables Assets, intercompany loans permitted under Section 8.1(m) and cash
solely to the extent such cash Investment is permitted by clause (o) below; and
     (o) Investments not otherwise permitted hereby; provided, however, that the
aggregate amount of all such Investments shall not exceed $50,000,000.
     Except with respect to Intercompany Indebtedness under clause (f) above
existing as of the Effective Date, the amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, in each
case arising after the Effective Date, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less any reductions by way of cash repayments of principal or cash
returns of capital (at the time of such repayment or return).
     Section 8.4 Sale of Assets
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, sell, convey, transfer, lease or otherwise
dispose of, any of their respective assets or any interest therein (including
the sale or factoring at maturity or collection of any account and a
sale/leaseback described in Section 8.15 (Sale/Leasebacks) to any Person, or
permit or suffer any other Person to acquire any interest in any of their
respective assets or, in the case of any Subsidiary, issue or sell any shares of
such Subsidiary’s Stock or Stock Equivalent (any such disposition being an
“Asset Sale”), except for the following:
     (a) the sale or disposition of inventory in the ordinary course of
business;
     (b) the sale or disposition of any asset with a Fair Market Value of less
than $500,000; provided, however, that the aggregate Fair Market Value of all
such assets disposed of in any Fiscal Year shall not exceed $3,000,000;

103



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (c) the sale or disposition of equipment that has become damaged, obsolete
or is replaced in the ordinary course of business; provided, however, that the
aggregate Fair Market Value of all such equipment disposed of in any Fiscal Year
shall not exceed $2,000,000;
     (d) the sale or disposition of equipment that has become damaged, obsolete
or is replaced in the ordinary course of business not permitted under clause (c)
above; provided, however, that (i) 80% of the consideration for any such Asset
Sale shall be payable in cash upon such sale and (ii) all Net Cash Proceeds of
such Asset Sale are applied as set forth in, and to the extent required by,
Section 2.10 (Mandatory Prepayments);
     (e) the lease, license, occupancy or sublease of real property or equipment
not constituting a sale and leaseback, to the extent not otherwise prohibited by
this Agreement and sales and leasebacks permitted by Section 8.15
(Sale/Leasebacks);
     (f) assignments and licenses of intellectual property of the any Borrower
and its Subsidiaries in the ordinary course of business;
     (g) any Asset Sale to any Borrower or any Subsidiary Guarantor;
     (h) Asset Sales by a Foreign Subsidiary to another Foreign Subsidiary for
consideration equal to the Fair Market Value of the assets sold; provided,
however, that (i) Asset Sales by a Foreign Subsidiary Guarantor to a non-Foreign
Subsidiary Guarantor shall be for cash consideration equal to the Fair Market
Value of the assets sold and (ii) any such Asset Sale by a Foreign Subsidiary
Guarantor to a non-Foreign Subsidiary Guarantor shall be subject to the
reasonable consent of the Administrative Agent;
     (i) sales, leases, subleases, transfer or conveyance of Receivables Assets
(or interests therein) pursuant to a Securitization Program or Foreign
Receivables Purchase Program to the extent permitted under Section 8.1(m)
(Indebtedness);
     (j) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale for Fair Market Value; provided, however, that
(i) 90% of the consideration for any such Asset Sale shall be payable in cash
upon such sale and (ii) the aggregate consideration received during any Fiscal
Year for all such Asset Sales, together with the Asset Sales permitted under
clause (b) above, shall not exceed $25,000,000 and (iii) all Net Cash Proceeds
of such Asset Sale are applied as set forth in, and to the extent required by,
Section 2.10 (Mandatory Prepayments); and
     (k) as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale of the Non-Wheel Businesses for Fair Market Value;
provided, however, that (i) 90% of the consideration for any such Asset Sale
shall be payable in cash upon such sale, (ii) the aggregate consideration
received for all such Asset Sales shall not exceed $100,000,000, and (iii) all
Net Cash Proceeds of such Asset Sale are applied as set forth in, and to the
extent required by Section 2.10 (Mandatory Prepayments).
     Section 8.5 Restricted Payments
     Neither Holdings nor the U.S. Borrower shall nor shall the U.S. Borrower
permit any of its Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Payment except for the following:

104



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (a) Restricted Payments by any Subsidiary of the U.S. Borrower to the U.S.
Borrower or any other Subsidiary of the U.S. Borrower;
     (b) dividends and distributions declared and paid on the common Stock of
the U.S. Borrower and payable only in common Stock of the U.S. Borrower;
     (c) dividends and distributions declared and paid on the Series A Preferred
Stock of the U.S. Borrower and payable only in Series A Preferred Stock of the
U.S. Borrower if permitted by the Certificate of Designation for such Stock in
effect on the Effective Date;
     (d) cash dividends on (x) the Stock of the U.S. Borrower to the Parent or
(y) the Stock of the Parent to Holdings, paid and declared in any Fiscal Year
solely for the purpose of funding the following:
     (i) ordinary and reasonable operating expenses of the Parent or Holdings
not in excess of $3,000,000 in the aggregate in any Fiscal Year; and
     (ii) payments by Holdings in respect of foreign, federal, state or local
taxes owing by Holdings in respect of the U.S. Borrower and its Subsidiaries,
but not greater than the amount that would be payable by the U.S. Borrower, on a
consolidated basis, if the U.S. Borrower were the taxpayer;
provided, however, that the Restricted Payments described in this clause (d)
shall not be permitted if (A) an Event of Default or Default shall have occurred
and be continuing at the date of declaration or payment thereof or would result
therefrom or (B) such Restricted Payment is prohibited under the terms of any
Indebtedness (other than the Obligations) of the U.S. Borrower or any of its
Subsidiaries.
     Section 8.6 Prepayment and Cancellation of Indebtedness
     (a) Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, cancel any claim or Indebtedness owed to any
of them except in the ordinary course of business consistent with past practice.
     (b) Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness; provided,
however, that the Borrowers and their respective Subsidiaries may (i) prepay the
Obligations in accordance with the terms of this Agreement, (ii) make regularly
scheduled or otherwise required repayments or redemptions of Indebtedness
permitted pursuant to Section 8.1(b), (iii) prepay any Indebtedness payable to
any Borrower by any of its Subsidiaries, (iv) prepay any Intercompany
Obligations and any other intercompany Indebtedness, (v) renew, extend,
refinance and refund Indebtedness, so long as such renewal, extension,
refinancing or refunding is permitted under Section 8.1(e) (Indebtedness),
(vi) make payments in connection with the termination of Hedging Contracts in
the ordinary course of business, (vii) prepay Indebtedness secured by an asset
upon its sale in compliance with Section 8.4 (Sale of Assets), (viii) prepay
Indebtedness of Foreign Subsidiaries, (ix) prepay, redeem or purchase up to
€45,500,000 of the Senior Notes from the Net Cash Proceeds of an Equity
Issuance, (x) solely from proceeds of Receivables Assets, prepay any
Indebtedness incurred pursuant to a Securitization Program or Foreign
Receivables Purchase Program in the ordinary

105



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
course or upon the acceleration of such Indebtedness, (xi) solely in connection
with a permitted renewal, extension, refinancing, replacement or refunding
permitted by Section 8.1(m), otherwise prepay any Indebtedness incurred pursuant
to a Securitization Program or Foreign Receivables Purchase Program with the
proceeds from such renewal, extension, refinancing, replacement or refunding,
and (xii) convert any Senior Notes to common Stock of Holdings.
     (c) Notwithstanding anything in this Section 8.6 to the contrary, any
Securitization Program or Foreign Receivables Purchase Program may be terminated
or reduced in accordance with its terms by Holdings, the U.S. Borrower or any of
their respective Subsidiaries.
     Section 8.7 Restriction on Fundamental Changes; Permitted Acquisitions
     (a) Except in connection with the 2007 Corporate Restructuring or a
Permitted Acquisition, neither Holdings nor the Borrowers shall, nor shall they
permit any of their respective Domestic Subsidiaries to, (i) merge with any
Person, (ii) consolidate with any Person, (iii) acquire all or substantially all
of the Stock or Stock Equivalents of any Person, (iv) acquire all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person, (v) enter into any joint venture or partnership with any Person
or (vi) acquire or create any Subsidiary unless, in case of subclause (vi),
after giving effect to such acquisition or creation, such Subsidiary is a
Wholly-Owned Subsidiary of such Borrower, such Borrower is in compliance with
Section 7.11 (Additional Collateral and Guaranties) and the Investment in such
Subsidiary is permitted under Section 8.3 (Investments). Notwithstanding the
foregoing, the restrictions in clauses (i) — (v) above shall not apply to
transactions between or among (x) any Borrower and a Wholly-Owned Subsidiary of
such Borrower and (y) one Wholly-Owned Subsidiary of any Borrower with another
Wholly-Owned Subsidiary of such Borrower; provided, however, that such Borrower
or such Wholly-Owned Subsidiary is in compliance with Section 7.11 (Additional
Collateral and Guaranties) and the Investment is permitted under Section 8.3
(Investments).
     (b) Except in connection with the 2007 Corporate Restructuring or a
Permitted Acquisition, neither Holdings nor the U.S. Borrower shall, nor shall
they permit any of their respective Foreign Subsidiaries to, (i) merge with any
Person, (ii) consolidate with any Person, (iii) acquire all or substantially all
of the Stock or Stock Equivalents of any Person, (iv) acquire all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person, (v) enter into any joint venture or partnership with any Person
or (vi) acquire or create any Subsidiary unless, in case of subclause (vi),
after giving effect to such creation or acquisition, such Subsidiary is a
Wholly-Owned Subsidiary of the Luxembourg Borrower, the Luxembourg Borrower is
in compliance with Section 7.11 (Additional Collateral and Guaranties) and the
Investment in such Subsidiary is permitted under Section 8.3 (Investments);
provided, however, with the prior written consent of the Administrative Agent
(not to be unreasonably withheld) any such Foreign Subsidiary may merge or
consolidate with, acquire all or substantially all of the Stock or Stock
Equivalents or assets of, another Foreign Subsidiary of the U.S. Borrower.
     Section 8.8 Change in Nature of Business
     (a) The Borrowers shall not, and shall not permit any of their respective
Subsidiaries to, make any material change in the nature or conduct of its
business as carried on at

106



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
the Effective Date, whether in connection with a Permitted Acquisition or
otherwise; provided, however, that the Borrowers and their respective
Subsidiaries may engage in a Related Business.
     (b) Holdings and the Parent shall not engage in any business or activity
other than (i) holding shares in the Stock of the Parent and the U.S. Borrower,
respectively, (ii) paying taxes and ordinary operating expenses permitted under
Section 8.5(d)(i) and (ii), (iii) preparing reports to Governmental Authorities
and to its shareholders, (iv) holding directors and shareholders meetings and
(v) preparing corporate records and other corporate activities required to
maintain its separate corporate structure and (vi) entering into contracts or
similar agreements for the benefit of and relating to the business of any of its
respective Subsidiaries.
     (c) Until the Triggering Date or as otherwise permitted under this
Agreement, Delaware LuxCo, Lux Subsidiary, Dutch FinCo, Spanish Holdings, the
U.S. LLC, HLI Netherlands Holdings, Inc. and Luxembourg Borrower shall not
engage in any business or activity other than (i) (A) in the case of Lux
Subsidiary, holding shares in the Stock of Spanish Holdings and the U.S. LLC,
(B) in the case of Spanish Holdings, holding shares in the Stock of its Foreign
Subsidiaries and the U.S. LLC (C) in the case of Delaware LuxCo, holding shares
in the Stock of the Luxembourg Borrower and (D) in the case of HLI Netherlands
Holdings, Inc., holding shares in the Stock of CMI — Europe Netherlands
Holdings, B.V. and Hayes Lemmerz Immobilien GmbH & Co. KG Partnership,
(ii) paying taxes, (iii) preparing reports to Governmental Authorities and to
its shareholders, (iv) holding directors and shareholders meetings,
(v) preparing corporate records and other corporate activities required to
maintain its separate corporate structure and (vi) except in the case of HLI
Netherlands Holdings, Inc., incurring Indebtedness and making Investments as
permitted in Section 8.3(f) and performing their respective obligations and
exercising their respective rights under the applicable Intercompany Loan
Documents.
     Section 8.9 Transactions with Affiliates
     Holdings shall not, and shall not permit any of its Subsidiaries to, except
as otherwise expressly permitted in this Agreement, do any of the following:
(a) make any Investment in an Affiliate of Holdings that is not a Subsidiary of
Holdings, (b) transfer, sell, lease, assign or otherwise dispose of any asset to
any Affiliate of Holdings that is not a Subsidiary of Holdings, (c) merge into
or consolidate with or purchase or acquire assets from any Affiliate of Holdings
that is not a Subsidiary of Holdings, (d) repay any Indebtedness to any
Affiliate of Holdings that is not a Subsidiary of Holdings or (e) enter into any
other transaction directly or indirectly with or for the benefit of any
Affiliate of Holdings that is not a Guarantor (including guaranties and
assumptions of obligations of any such Affiliate), except for (i) transactions
in the ordinary course of business on a basis no less favorable to Holdings or
such Guarantor as would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate and (ii) salaries and other director or employee
compensation to officers or directors of Holdings or any of its Subsidiaries
commensurate with current compensation levels; provided, however, that the
foregoing shall not prohibit transactions with any Securitization SPV in
connection with a Securitization Program, to the extent not prohibited by the
terms of this Agreement.
     Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No
New Negative Pledge
     Except pursuant to the Loan Documents, any agreements entered into in
connection with a permitted Securitization Program or Foreign Receivables
Purchase Program,

107



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
the Indenture, any refinancing of the Senior Notes permitted hereunder, and any
agreements governing purchase money Indebtedness or Capital Lease Obligations
permitted by Section 8.1(b) or Section 8.1(d) (Indebtedness) (in which latter
case, any prohibition or limitation shall only be effective against the assets
financed thereby), the Borrowers shall not, and shall not permit any of their
respective Subsidiaries to, (a) agree to enter into or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of such Subsidiary to pay dividends or make any other distribution or transfer
of funds or assets or make loans or advances to or other Investments in, or pay
any Indebtedness owed to, the U.S. Borrower or any Subsidiary of the U.S.
Borrower or (b) enter into or suffer to exist or become effective any agreement
prohibiting or limiting the ability of the Borrowers or any of their respective
Subsidiaries, except any as set forth on Schedule 8.10, to create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, including any agreement requiring any
other Indebtedness or Contractual Obligation to be equally and ratably secured
with the Obligations or the Intercompany Obligations.
     Section 8.11 Modification of Constituent Documents
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, change its capital structure (including in the
terms of its outstanding Stock) or otherwise amend its Constituent Documents,
except for changes and amendments in connection with the 2007 Corporate
Restructuring and that do not materially affect the rights and privileges of
Holdings, the U.S. Borrower or any of their respective Subsidiaries and do not
materially affect the interests of the Administrative Agent, the Lenders and the
Issuers under the Loan Documents or in the Collateral; provided, however, that,
upon prior written notice to the Administrative Agent, any of the Domestic
Subsidiaries shall be permitted to amend its Constituent Documents to convert
such Domestic Subsidiary from a corporation to a limited liability company.
     Section 8.12 Modification of Related Documents
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, change or amend the terms of the Senior Notes
or any Related Document if the effect of such amendment is to (i) increase the
interest rate on the Senior Notes, (ii) change the dates upon which payments of
principal or interest are due on the Senior Notes other than to extend such
dates, (iii) change any default or event of default other than to delete or make
less restrictive any default provision therein, or add any covenant with respect
to the Senior Notes, (iv) change the redemption or prepayment provisions of the
Senior Notes other than to extend the dates therefor or to reduce the premiums
payable in connection therewith or (v) change or amend any other term if such
change or amendment would materially increase the obligations of the obligor or
confer additional material rights upon the holder of the Senior Notes in a
manner adverse to Holdings, the Borrowers, any of their respective Subsidiaries,
the Administrative Agent, any Lender or any Issuer.
     Section 8.13 Accounting Changes; Fiscal Year
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, (a) change its accounting treatment and
reporting practices or tax reporting treatment, except as required by GAAP or
any Requirement of Law and disclosed to the Lenders and the Administrative Agent
or (b) from and after the Effective Date, change its Fiscal Year unless such
change is to a Fiscal Year ending on January 31.

108



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 8.14 Margin Regulations
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, use all or any portion of the proceeds of any
credit extended hereunder to purchase or carry margin stock (within the meaning
of Regulation U of the Federal Reserve Board) in contravention of Regulation T,
U or X of the Federal Reserve Board.
     Section 8.15 Sale/Leasebacks
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, enter into any sale and leaseback transaction
(except for any transaction pursuant to which the lease is entered into no later
than 90 days following the date of the sale of the assets subject to such lease)
if, after giving effect to such sale and leaseback transaction, the aggregate
Fair Market Value of all properties covered by sale and leaseback transactions
would exceed $30,000,000.
     Section 8.16 No Speculative Transactions
     Neither Holdings nor the Borrowers shall, nor shall they permit any of
their respective Subsidiaries to, engage in any speculative transaction or in
any transaction involving Hedging Contracts except as required for the sole
purpose of hedging in the normal course of business and consistent with industry
practices.
     Section 8.17 Compliance with ERISA
     Neither Holdings nor the U.S. Borrower shall cause or permit to occur, nor
shall they permit any of their respective Subsidiaries or ERISA Affiliates to
cause or permit to occur, (a) an event that could result in the imposition of a
Lien under Section 412 of the Code or Sections 302 or 4068 of ERISA or (b) ERISA
Events that would have a Material Adverse Effect in the aggregate.
ARTICLE IX
Events of Default
     Section 9.1 Events of Default
     Each of the following events shall be an Event of Default:
     (a) any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or
     (b) any Borrower shall fail to pay any interest on any Loan, any fee under
any of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or
     (c) any representation or warranty made or deemed made by any Loan Party in
any Loan Document or by any Loan Party (or any of its officers) in connection
with any Loan

109



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Document shall prove to have been incorrect in any material respect when made or
deemed made; or
     (d) any Loan Party shall fail to perform or observe (i) any term, covenant
or agreement contained in Section 5.1 (Financial Covenants), Section 6.1
(Financial Statements), Section 6.2 (Default Notices), 7.1 (Preservation of
Corporate Existence, Etc.), 7.6 (Access), 7.9 (Application of Proceeds), 7.11
(Additional Collateral and Guaranties), or Article VIII (Negative Covenants); or
(ii) any other term, covenant or agreement contained in this Agreement or in any
other Loan Documents if such failure under this clause (ii) shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrowers becomes aware of such failure and (B) the date on which
written notice thereof shall have been given to the Borrowers by the
Administrative Agent or any Lender; or
     (e) (i) any Borrower or any of its Subsidiaries shall fail to make any
payment on any Indebtedness of the Borrowers or any such Subsidiary (other than
the Obligations) or any Guaranty Obligation in respect of Indebtedness of any
other Person, and, in each case, such failure relates to Indebtedness having a
principal amount of $17,500,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), (ii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness or (iii) any such Indebtedness shall become or be
declared to be due and payable, or required to be prepaid or repurchased (other
than by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or
     (f) (i) any Borrower or any of its respective Subsidiaries shall generally
not pay its debts as such debts become due, shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors (except to the extent necessary in connection with the dissolution of
any of its Subsidiaries otherwise permitted hereunder), (ii) any proceeding
shall be instituted by or against any Borrower or any of its respective
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any Requirement of Law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided, however, that, in the case of any such proceedings
instituted against any Borrower or any of its respective Subsidiaries (but not
instituted by any Borrower or any of its respective Subsidiaries), either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) any Borrower or
any of its respective Subsidiaries shall take any corporate action to authorize
any action set forth in clauses (i) and (ii) above; or
     (g) one or more judgments or orders (or other similar process) involving,
in the case of money judgments, an aggregate amount in excess of $10,000,000, to
the extent not covered by insurance, shall be rendered against one or more of
any Loan Party or any of its Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

110



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (h) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $2,000,000 in
the aggregate; or
     (i) any provision of any Collateral Document or the Guaranty after delivery
thereof pursuant to this Agreement or any other Loan Document shall for any
reason cease to be valid and binding on, or enforceable against, any Loan Party
party thereto, or any Loan Party shall so state in writing; or
     (j) any Collateral Document shall for any reason fail or cease to create a
valid Lien on any Collateral purported to be covered thereby or, except as
permitted by the Loan Documents, such Lien shall fail or cease to be a perfected
and first priority Lien or any Loan Party shall so state in writing; or
     (k) there shall occur any Change of Control; or
     (l) [Reserved];
     (m) one or more of the Borrowers and their respective Subsidiaries shall
have entered into one or more consent or settlement decrees or agreements or
similar arrangements with a Governmental Authority or one or more judgments,
orders, decrees or similar actions shall have been entered against one or more
of the Borrowers and their respective Subsidiaries based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Contaminant and, in
connection with all the foregoing, the Borrowers and their respective
Subsidiaries are likely to incur Environmental Liabilities and Costs in excess
of $1,000,000 individually or $5,000,000 in the aggregate that were not budgeted
for any Fiscal Year or that were not reflected in the Projections or the
Financial Statements delivered pursuant to Section 4.4 (Financial Statements);
     (n) an event of termination or event of default in connection with any
Securitization Program or Foreign Receivables Purchase Program, including,
without limitation, under any of the related documentation entered into in
connection therewith, shall have occurred and be continuing without waiver or
cure thereof; or
     (o) the Borrowers and their respective Subsidiaries shall fail to comply
with the conditions subsequent set forth on (i) Schedule 7.13(a) before 5:00
p.m. (New York time) on Monday, June 4, 2007 and (ii) Schedule 7.13(b) within
90 days after the Effective Date; provided, however, that the Administrative
Agent may, in its reasonable discretion, extend such period up to two
(2) additional 30 day concurrent periods for conditions subsequent set forth on
Schedule 7.13(b).
     Section 9.2 Remedies
     During the continuance of any Event of Default, the Administrative Agent
(i) may, and at the request of the Requisite Lenders shall, by notice to the
Borrowers declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (ii) may, and at the
request of the Requisite Lenders shall, by notice to the Borrowers, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand,

111



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that upon the occurrence of the Events of
Default specified in Section 9.1(f) (Events of Default) with respect to any Loan
Party, (x) the Commitments of each Lender to make Loans and the commitments of
each Lender and Issuer to Issue or participate in Letters of Credit shall each
automatically be terminated and (y) the Loans, all such interest and all such
amounts and Obligations shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers. In addition to the remedies set forth
above, the Administrative Agent may, and at the request of the Requisite Lenders
shall, direct the Administrative Agent to exercise any remedies provided for by
the Collateral Documents in accordance with the terms thereof or any other
remedies provided by applicable law.
     Section 9.3 Actions in Respect of Revolving Letters of Credit
     At any time (i) as may be required by Section 2.10(c) or (d) (Mandatory
Prepayments), (ii) upon the Revolving Credit Termination Date and (iii) after
the Revolving Credit Termination Date when the funds in a Cash Collateral
Account shall be less than 105% of the Revolving Letter of Credit Obligations,
the Borrowers shall pay to the Administrative Agent in immediately available
funds at the Administrative Agent’s office referred to in Section 11.9 (Notices,
Etc.), for deposit in a Cash Collateral Account, (x) in the case of clause (i)
above, the amount required by Section 2.10(c) or (d) (Mandatory Prepayments), as
applicable, and (y) in the case of clauses (ii) and (iii) above, the amount
required that, after such payment, the aggregate funds on deposit in such Cash
Collateral Account equals or exceeds 105% of the sum of all outstanding
Revolving Letter of Credit Obligations. The Administrative Agent may, from time
to time after funds are deposited in any Cash Collateral Account, apply funds
then held in such Cash Collateral Account to the payment of any amounts as shall
have become or shall become due and payable by the Borrowers to the Issuers or
Lenders in respect of the Revolving Letter of Credit Obligations in accordance
with Section 2.14 (Payments and Computations). The Administrative Agent shall
promptly give written notice of any such application; provided, however, that
the failure to give such written notice shall not invalidate any such
application. Subject to Section 2.10(c)(iii) (Mandatory Prepayments) and
Section 2.14 (Payments and Computations), upon written notice to the
Administrative Agent that the Borrowers shall within five Business Days apply
the Reinvestment Deferred Amount in accordance with the corresponding
Reinvestment Notice, the Administrative Agent release the amount corresponding
to such Reinvestment Notice deposited in such Cash Collateral Account pursuant
to Section 2.10(c)(ii) (Mandatory Prepayments). To the extent that the Loans
have been paid in full, the Revolving Commitments have been terminated or
permanently reduced to zero and the Revolving Letter of Credit Obligations are
the only remaining Obligations under this Agreement, the Administrative Agent
shall release from time to time, upon the request of the Borrowers, any amount
in the Cash Collateral Account in excess of 105% of the sum of all outstanding
Revolving Letter of Credit Obligations at such time.
     Section 9.4 Rescission
     At any time after termination of the Commitments or acceleration of the
maturity of the Loans, (a) if the Borrowers shall pay all arrears of interest
and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration)

112



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
shall be remedied or waived pursuant to Section 11.1 (Amendments, Waivers,
Etc.), then upon the written consent of the Requisite Lenders and written notice
to the Borrower, the termination of the Commitments or the acceleration and
their consequences may be rescinded and annulled and (b) in the case of such
remedies exercised under Section 9.2(b) (Remedies), (i) upon the written consent
of the Requisite Lenders and written notice to the Borrowers, the termination of
the Commitments or the acceleration and their consequences applicable to the
Lenders may be rescinded and annulled; provided, however, that such action shall
not affect any subsequent Event of Default or Default or impair any right or
remedy consequent thereon. The provisions of the preceding sentence are intended
merely to bind the Lenders and the Issuers to a decision that may be made at the
election of the Requisite Lenders, and such provisions are not intended to
benefit the Borrowers and do not give the Borrowers the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.
ARTICLE X
The Agents
     Section 10.1 Authorization and Action
     (a) Each Lender and each Issuer hereby appoints CNAI as the Administrative
Agent hereunder, and each Lender and each Issuer authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.
     (b) As to any matters not expressly provided for by this Agreement and the
other Loan Documents, (including enforcement or collection), the Agents shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions in the case of the
Administrative Agent, the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Requisite Lenders), and
such instructions shall be binding upon all Lenders; provided, however, that no
Agent shall be required to take any action that (i) such Agent in good faith
believes exposes it to personal liability unless such Agent receives an
indemnification satisfactory to it from the applicable Lenders and, if
applicable, the Issuers with respect to such action or (ii) is contrary to this
Agreement or any applicable Requirement of Law. Each Agent agrees to give to
each applicable Lender and, if applicable, the Issuer prompt notice of each
notice given to it by any Loan Party pursuant to the terms of this Agreement or
the other Loan Documents.
     (c) In performing its functions and duties hereunder and under the other
Loan Documents, each Agent is acting solely on behalf of (i) the applicable
Lenders and (ii) in the case of the Administrative Agent, the Issuers and the
Secured Parties. No Agent assumes, or shall be deemed to have assumed, any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer, Secured Party or holder of any other Obligation. Each Agent
may perform any of their duties under any Loan Document by or through their
agents or employees.

113



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (d) Duties of the Syndication Agent. Notwithstanding anything to the
contrary contained in this Agreement, the Syndication Agent is a Lender
designated as “Syndication Agent” for title purposes only and in such capacity
shall have no obligations or duties whatsoever under this Agreement or any other
Loan Document to any Loan Party, any Lender or any Issuer and shall have no
rights separate from its rights as a Lender except as expressly provided in this
Agreement.
     (e) Duties of the Documentation Agent. Notwithstanding anything to the
contrary contained in this Agreement, the Documentation Agent is a Lender
designated as “Documentation Agent” for title purposes only and in such capacity
shall have no obligations or duties whatsoever under this Agreement or any other
Loan Document to any Loan Party, any Lender or any Issuer and shall have no
rights separate from its rights as a Lender except as expressly provided in this
Agreement.
     Section 10.2 Agent’s Reliance, Etc.
     None of the Agents, any of their Affiliates or any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it, him, her or them under or in connection with this
Agreement or the other Loan Documents, except for its, his, her or their own
gross negligence or willful misconduct. Without limiting the foregoing, each of
the Agents (a) may treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 11.2 (Assignments and Participations),
(b) may rely on the Register to the extent set forth in Section 11.2(c)
(Assignments and Participations), (c) may consult with legal counsel (including
counsel to the Borrowers or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any of the Borrowers or any of its Subsidiaries in or in connection
with this Agreement or any other Loan Document, (e) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (f) shall not be responsible to
any Lender or Issuer for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.
     Section 10.3 Posting of Approved Electronic Communications
     (a) Each of the Lenders, the Issuers, Holdings and the Borrowers agrees,
and Holdings and the Borrowers shall cause each of their Subsidiaries to agree,
that each Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lenders and Issuers by posting such Approved
Electronic Communications on “e-Disclosure,” such Agents’ internet delivery
system that is part of Fixed Income Direct, Global Fixed Income’s

114



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
primary web portal, Intralinks™ or any successor electronic platform chosen by
such Agent to be its internet delivery system (the “Approved Electronic
Platform”).
     (b) Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the applicable Agent from time to time (including, as
of the Effective Date, a dual firewall and a User ID/Password Authorization
System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers, Holdings and the Borrowers acknowledges and agrees, and Holdings
and the Borrowers shall cause each of their Subsidiaries to acknowledge and
agree, that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders, the Issuers, Holdings and the Borrowers hereby approves, and
Holdings and the Borrowers shall cause each of their Subsidiaries to approve,
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes, and Holdings and the Borrowers
shall cause each of their Subsidiaries to understand and assume, the risks of
such distribution; provided, however, that such understanding and assumption of
risk shall not relieve any Agent of liability for its own gross negligence or
willful misconduct, as finally determined by a court of competent jurisdiction.
     (c) The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”. None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrants the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Approved Electronic Platform and each expressly
disclaims liability for errors or omissions in the Approved Electronic Platform
and the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Affiliates in connection with the Approved Electronic Platform or the Approved
Electronic Communications.
     (d) Each of the Lenders, the Issuers, Holdings and the Borrowers agrees,
and Holdings and the Borrowers shall cause each of their Subsidiaries to agree,
that each Agent may, but (except as may be required by applicable law) shall not
be obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with such Agent’s generally-applicable
document retention procedures and policies.
     Section 10.4 The Agents Individually
     With respect to its Ratable Portion, each Agent shall have and may exercise
the same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders”, “Revolving Credit Lenders”, “Term Loan Lenders”, “Requisite
Lenders”, “Requisite Revolving Credit Lenders”, “Synthetic L/C Lenders” and any
similar terms shall, unless the context clearly otherwise

115



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
indicates, include, without limitation, each Agent in its individual capacity as
a Lender, Revolving Credit Lender, Term Loan Lender, Synthetic L/C Lender, or as
one of the Requisite Lenders, Requisite Revolving Credit Lenders, Requisite Term
Loan Lender or Requisite Synthetic L/C Lenders. Each Agent and each of its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Loan Party as if such Agent
were not acting as an Agent.
     Section 10.5 Lender Credit Decision
     Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender, conduct its
own independent investigation of the financial condition and affairs of the
Borrowers and each other Loan Party in connection with the making and
continuance of the Loans and with the issuance of the Letters of Credit. Each
Lender and each Issuer also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Loan Documents. Except for the documents expressly
required by any Loan Document to be transmitted by the Administrative Agent to
the Lenders or the Issuers, the Administrative Agent shall not have any duty or
responsibility to provide any Lender or any Issuer with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of any Loan Party or any Affiliate of any
Loan Party that may come into the possession of the Administrative Agent or any
Affiliate thereof or any employee or agent of any of the foregoing.
     Section 10.6 Indemnification
     Each Lender agrees to indemnify each Agent and each of its Affiliates, and
each of their respective directors, officers, employees, agents and advisors (to
the extent not reimbursed by the Borrowers), from and against such Lender’s
aggregate Ratable Portion of the Facilities of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, such Agent or any of its
Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable for that portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s or such
Affiliate’s gross negligence or willful misconduct. Without limiting the
foregoing, each Lender agrees to reimburse each Agent promptly upon demand for
its Ratable Portion of any out-of-pocket expenses (including fees, expenses and
disbursements of financial and legal advisors) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that such Agent is not reimbursed for such expenses by the Borrowers or
another Loan Party.
     Section 10.7 Successor Administrative Agent
     The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrowers. Upon any such resignation, the
Requisite Lenders

116



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Requisite
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrowers
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
     Section 10.8 Concerning the Collateral and the Collateral Documents
     (a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Requisite Lenders) in
accordance with the provisions of this Agreement or of the other Loan Documents,
and the exercise by the Administrative Agent or the Requisite Lenders (or, where
so required, such greater proportion of Requisite Lenders) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Each Lender and each Issuer agrees that any action taken by the Administrative
Agent in accordance with the provisions of this Agreement or of the other Loan
Documents, and the exercise by the Administrative Agent of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders, the Issuers
and the other Secured Parties. Without limiting the generality of the foregoing,
the Administrative Agent shall have the sole and exclusive right and authority
to (i) act as the disbursing and collecting agent for the Lenders and the
Issuers with respect to all payments and collections arising in connection with
the Collateral and with the Collateral Documents, (ii) execute and deliver each
Collateral Document and accept delivery of each such agreement delivered by each
of the Borrowers or any of its Subsidiaries, (iii) act as collateral agent for
the Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Administrative
Agent hereby appoints, authorizes and directs each other Agent and each Lender
and Issuer to act as collateral sub-agent for the Agents, the Lenders, the
Issuers and the other Secured Parties for purposes of the perfection of all
security interests and Liens with respect to the Borrowers’ and their respective
Subsidiaries’ respective Deposit Accounts maintained with, and cash and Cash
Equivalents held by, such Lender or such Issuer, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Agents, the
Lenders, the Issuers and

117



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
the other Secured Parties with respect to the Collateral under the Loan
Documents relating thereto, applicable law or otherwise.
     (b) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate) any Lien
held by the Administrative Agent for the benefit of the Lenders and the Issuers
against any of the following:
     (i) all of the Collateral and all Loan Parties, upon termination of the
Commitments and payment and satisfaction in full of all Loans, all Reimbursement
Obligations and all other Obligations that the Administrative Agent has been
notified in writing are then due and payable (and, in respect of contingent
Revolving Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuers);
     (ii) any assets that are subject to a Lien permitted by Section 8.2(d) or
(e) (Liens, Etc.); and
     (iii) any part of the Collateral sold or disposed of by a Loan Party if
such sale or disposition is permitted by this Agreement (or permitted pursuant
to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).
     Section 10.9 Collateral Matters Relating to Related Obligations
     The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Agents, the
Lenders and the Issuers (collectively, “Related Obligations”) solely on the
condition and understanding, as among the Agents and all Secured Parties, that
(a) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent the Administrative Agent shall
hold, and have the right and power to act with respect to, the Guaranty and the
Collateral on behalf of and as agent for the holders of the Related Obligations,
but the Administrative Agent is otherwise acting solely as agent for the Lenders
and the Issuers and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (b) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Secured Party under any
separate instrument or agreement or in respect of any Related Obligation,
(c) each Secured Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Administrative Agent and the Requisite Lenders (or such lower or higher
proportion of Lenders as required hereby), each of whom shall be entitled to act
at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Secured Party or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in

118



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
jeopardy thereby, (d) no holder of Related Obligations and no other Secured
Party (except the Agents, the Lenders and the Issuers, to the extent set forth
in this Agreement) shall have any right to be notified of, or to direct, require
or be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the Loan Documents and (e) no holder of
any Related Obligation shall exercise any right of setoff, banker’s lien or
similar right except as expressly provided in Section 11.7 (Right of Set-off)
and then only to the extent such right is exercised in compliance with
Section 11.8 (Sharing of Payments, Etc.).
ARTICLE XI
Miscellaneous
     Section 11.1 Amendments, Waivers, Etc.
     (a) Except as expressly provided otherwise in this Agreement, no amendment
or waiver of any provision of this Agreement or any other Loan Document nor
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be in writing and signed by the Requisite
Lenders (or by the Administrative Agent with the consent of the Requisite
Lenders) and, in the case of any amendment, by the Borrowers, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by each Lender directly affected
thereby, in addition to the Requisite Lenders (or the Administrative Agent with
the consent thereof), do any of the following:
     (i) waive any condition specified in Section 3.1 (Conditions Precedent to
Initial Loans and Letters of Credit) or Section 3.2(b) (Conditions Precedent to
Each Loan and Letter of Credit), except with respect to a condition based upon
another provision hereof, the waiver of which requires only the concurrence of
the Requisite Lenders and, in the case of the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit),
subject to the provisions of Section 3.3 (Determinations of Initial Borrowing
Conditions);
     (ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;
     (iii) extend the scheduled final maturity of any Loan owing to such Lender,
or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal of any such Loan (it being understood that Section 2.10
(Mandatory Prepayments) does not provide for scheduled dates fixed for payment)
or for the reduction of such Lender’s Commitment;
     (iv) reduce the principal amount of any Loan or Reimbursement Obligation
owing to such Lender (other than by the payment or prepayment thereof);
     (v) reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding to such Lender or any fee or premium payable to such Lender;
     (vi) postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender;

119



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     (vii) change the aggregate Ratable Portions of Lenders required for any or
all Lenders to take any action hereunder;
     (viii) release all or substantially all of the Collateral except as
provided in Section 10.8(b) (Concerning the Collateral and the Collateral
Documents) or release the Borrowers from its payment obligation to such Lender
under this Agreement or the Revolving Credit Notes owing to such Lender (if any)
or release any Guarantor from its obligations under the Guaranty except in
connection with the sale or other disposition of a Subsidiary Guarantor (or all
or substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement);
     (ix) expressly subordinate any of the Secured Obligations or any Liens
securing any of the Secured Obligations, except in accordance with this
Agreement;
     (x) amend the Collateral Sharing Agreement, Section 10.8(b) (Concerning the
Collateral and the Collateral Documents), this Section 11.1, Section 11.8
(Sharing of Payments, Etc.) or the definition of the terms “Requisite Lenders,”
“Requisite Revolving Credit Lenders,” or “Ratable Portion”;
     (xi) amend the provisions of Section 2.14(f) or Section 2.14(g) (Payments
and Computations);
and provided, further, that (A) no amendment, supplement or modification of the
application of payments to the Term Loan pursuant to Section 2.10 (Mandatory
Prepayments) shall be effective without the consent of the Requisite Term Loan
Lenders, (B) no amendment, supplement or modification of the application of
payments to the Revolving Loans pursuant to Section 2.10 (Mandatory Prepayments)
or the reduction of the Revolving Credit Commitments pursuant to Section 2.6(b)
shall be effective without the consent of the Requisite Revolving Credit
Lenders, (C) no amendment, supplement or modification of the application of
payments to the Synthetic Letters of Credit pursuant to Section 2.10 (Mandatory
Prepayments) shall be effective without the consent of the Requisite Synthetic
L/C Lenders, (D) no amendment, supplement or modification of, or waiver or
consent under, any of the Collateral Documents to which the Administrative Agent
is a party shall be effective unless in writing and signed by the Administrative
Agent in addition to the Agents and Lenders required above to take such action,
(E) no amendment, waiver or consent shall, unless in writing and signed by any
Special Purpose Vehicle that has been granted an option pursuant to Section 11.2
(Assignments and Participations) affect the grant or nature of such option or
the right or duties of such Special Purpose Vehicle hereunder, and (F) no
amendment, waiver or consent shall, unless in writing and signed by any Agent,
Swing Loan Lender or Issuer in addition to the Lenders required above to take
such action, affect the rights or duties of such Agent, Swing Loan Lender or
Issuer in such capacity, respectively, under this Agreement or the other Loan
Documents. Notwithstanding anything to the contrary set forth herein, the
Administrative Agent, with the consent of the Borrowers, may amend, modify or
supplement any Loan Document to cure any ambiguity, typographical error, defect
or inconsistency.
     (b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and

120



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
for the specific purpose for which it was given. No notice to or demand on the
Borrowers in any case shall entitle the Borrowers to any other or further notice
or demand in similar or other circumstances.
     (c) To the extent (a) the consent of any Lender in its capacity as a
Lender, a Revolving Credit Lender, a Term Loan Lender or a Synthetic L/C Lender,
as the case may be, is required, but not obtained (any such Lender whose consent
is not obtained as described in this Section 11.1(c) being referred to as a
“Non-Consenting Lender”) in connection with any proposed amendment,
modification, supplement or waiver (a “Proposed Change”) and (b) the
Administrative Agent shall have consented to such Proposed Change, at the
request of the Borrowers and with the consent of the Administrative Agent (in
its sole discretion exercised reasonably), one or more Eligible Assignees
reasonably acceptable to the Administrative Agent (which Eligible Assignee may
be the Lender acting as the Administrative Agent and shall have consented to
such Proposed Change) shall have the right (but not the obligation) to purchase
from such Non-Consenting Lender, and such Non-Consenting Lender shall, upon the
request of the Administrative Agent, sell and assign to such Eligible Assignee
all of the applicable Commitments, Loans, Revolving Credit Outstandings and
Credit-Linked Deposit of such Non-Consenting Lender for an amount equal to the
principal balance of all applicable Loans, Revolving Credit Outstandings and
Credit-Linked Deposits held by such Non-Consenting Lender and all accrued and
unpaid interest and fees with respect thereto through the date of such sale and
purchase (the “Purchase Amount”); provided, however, that such sale and purchase
(and the corresponding assignment) shall not be effective until (A) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Borrowers whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (B) such Non-Consenting Lender shall have received the Purchase
Amount from such Eligible Assignee. Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
(x) an Assignment and Acceptance to evidence such sale and assignment and (y) to
the extent the Commitments and Loans subject to such Assignment and Acceptance
are evidenced by a Note or Notes, such Note or Notes; provided, however, that
the failure of any Non-Consenting Lender to execute an Assignment and Acceptance
or deliver such Note or Notes shall not render such sale and purchase (and the
corresponding assignment) invalid.
     Section 11.2 Assignments and Participations
     (a) Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Term Loan, the
Revolving Loans, the Swing Loans and the Synthetic Letters of Credit); provided,
however, that (i)(A) if any such assignment shall be of the assigning Lender’s
Revolving Credit Outstandings and Revolving Credit Commitments, such assignment
shall cover the same percentage of such Lender’s Revolving Credit Outstandings
and Revolving Credit Commitment or (B) if any such assignment shall be of the
assigning Lender’s Term Loan and Term Loan Commitment, such assignment shall
cover the same percentage of such Lender’s Term Loan and Term Loan Commitment
and shall be made pro rata among the Term Loan Facility and the Synthetic L/C
Facility, (ii) the aggregate amount being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event (if less than the Assignor’s
entire interest) be less than $1,000,000 or an integral multiple of $1,000,000
in excess thereof, except, in either case, (A) with the consent of the Borrowers
and the Administrative Agent or (B) if such

121



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
assignment is being made to a Lender or an Affiliate or Approved Fund of such
Lender, and (iii) if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to the prior consent of the Administrative Agent and
in the case of an assignment with respect to a Revolving Loan, and the Borrowers
(which consent shall not be unreasonably withheld or delayed); and provided,
further, that, notwithstanding any other provision of this Section 11.2, the
consent of the Borrowers shall not be required (x) for any assignment occurring
when any Event of Default shall have occurred and be continuing and (y) for any
assignment by an Affiliate of the Administrative Agent made within 15 Business
Days after the Effective Date of its Commitments held on the Effective Date. Any
such assignment need not be ratable as among the Facilities.
     (b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and, other than in respect of assignments made pursuant to
Section 2.18 (Substitution of Lenders) and Section 11.1(c) (Amendments, Waivers,
Etc.), the receipt by the Administrative Agent from the assignee of an
assignment fee in the amount of $3,500 from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment
and Acceptance, have the rights and obligations of a Lender, and if such Lender
were an Issuer, of such Issuer hereunder and thereunder, and (ii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except for those surviving the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under the Loan Documents, such
Lender shall cease to be a party hereto).
     (c) The Administrative Agent shall maintain at its address referred to in
Section 11.9 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recording of the names and
addresses of the Lenders and the Issuers and the Commitments of and principal
amount of the Loans and Letter of Credit Obligations (specifying the
Reimbursement Obligations) owing to each Lender and each Issuer from time to
time (the “Register”). Any assignment pursuant to this Section 11.2 shall not be
effective until such assignment is recorded in the Register. For tax purposes
only, the Administrative Agent shall act as the Borrowers’ agent for purposes of
maintaining the Register and such notations of assignment in the Register,
subject to the standard of care set forth in the first sentence of Section 10.2
(Agent’s Reliance, Etc.). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Loan Parties, the
Agents, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as the case may be, for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers, any Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record the

122



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers. Within five Business Days after its receipt of such
notice, the Borrowers, at their own expense, shall, if requested by such
assignee, execute and deliver to the Administrative Agent new Notes to the order
of such assignee in an amount equal to the Commitments and Loans assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
surrendered any Note for exchange in connection with the assignment and has
retained Commitments or Loans hereunder, new Notes to the order of the assigning
Lender in an amount equal to the Commitments and Loans retained by it hereunder.
Such new Notes shall be dated the same date as the surrendered Notes and be in
substantially the form of Exhibit B-1 (Form of Revolving Credit Note) or
Exhibit B-2 (Form of Term Loan Note) , as applicable.
     (e) In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:
     (i) grant to a Special Purpose Vehicle the option to make all or any part
of any Loan that such Lender would otherwise be required to make hereunder and
the exercise of such option by any such Special Purpose Vehicle and the making
of Loans pursuant thereto shall satisfy (once and to the extent that such Loans
are made) the obligation of such Lender to make such Loans thereunder; provided,
however, that (x) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other Obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement) and (y) such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain responsible to the other parties for
the performance of its obligations under the terms of this Agreement and shall
remain the holder of the Obligations for all purposes hereunder; and
     (ii) assign, as collateral any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrowers, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrowers, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;
provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrowers from
any

123



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
provision of this Agreement or any other Loan Document without the consent of
such Special Purpose Vehicle except, as long as the Administrative Agent and the
Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be subject to the
provisions of Section 2.16 and Section 2.17 and of Section 2.15(d) as if it were
such Lender; provided, however, that anything herein to the contrary
notwithstanding, no Borrower shall, at any time, be obligated to make under
Section 2.16, Section 2.17 or Section 2.14 to any such Special Purpose Vehicle
and any such Lender any payment in excess of the amount such Borrower would have
been obligated to pay to such Lender in respect of such interest if such Special
Purpose Vehicle had not been assigned the rights of such Lender hereunder; and
provided, further, that such Special Purpose Vehicle shall have no direct right
to enforce any of the terms of this Agreement against such Borrower, the
Administrative Agent or the other Lenders.
     (f) Each Lender may sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Term Loans, Revolving Loans
and Letters of Credit). The terms of such participation shall not, in any event,
require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b). In the event of the
sale of any participation by any Lender, (w) such Lender’s obligations under the
Loan Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be subject to the provisions of Section 2.16 and Section 2.17
and of Section 2.15(d) as if it were a Lender; provided, however, that anything
herein to the contrary notwithstanding, no Borrower shall, at any time, be
obligated to make under Section 2.16 (Capital Adequacy)and Section 2.17 (Taxes)
or Section 2.15(d) (Illegality) to the participants in the rights and
obligations of any Lender (together with such Lender) any payment in excess of
the amount such Borrower would have been obligated to pay to such Lender in
respect of such interest had such participation not been sold and provided,
further, that such participant in the rights and obligations of such Lender
shall have no direct right to enforce any of the terms of this Agreement against
the Borrowers, the Administrative Agent or the other Lenders.
     (g) Any Issuer may at any time assign its rights and obligations hereunder
to any other Lender by an instrument in form and substance satisfactory to the
Borrowers, the Administrative Agent, such Issuer and such Lender, subject to the
provisions under Section 11.2(c) relating to notations of transfer in the
Register. If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 11.2, then, as of the effective

124



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
date of such cessation, such Issuer’s obligations to Issue Letters of Credit
pursuant to Section 2.4 (Letters of Credit) shall terminate and such Issuer
shall be an Issuer hereunder only with respect to outstanding Letters of Credit
issued prior to such date.
     (h) For purposes of this Section 11.2, with respect to each Letter of
Credit, if an Issuer transfer its rights with respect to the Borrowers’
Reimbursement Obligation with respect to a Letter of Credit, such Issuer shall
give notice of such transfer to the Administrative Agent for notation in the
Register.
     Section 11.3 German Parallel Debt to the Administrative Agent
     (a) Each of the Loan Parties (for the purpose of this Section 11.3, the
“Obligors”) hereby agree and covenant with the Administrative Agent by way of an
abstract acknowledgement of debt that each of them shall pay to the
Administrative Agent sums equal to, and in the currency of, any sums owing by it
to a Secured Party under any Loan Document (for the purpose of this
Section 11.3, the “Principal Obligations”) as and when the same fall due for
payment under the relevant Loan Document (for the purpose of this Section 11.3,
the “Parallel Obligations”).
     (b) The Administrative Agent shall have its own independent right to demand
payment of the Parallel Obligations by the Obligors. The rights of the Secured
Parties to receive payment of the Principal Obligations are several from the
rights of the Administrative Agent to receive the Parallel Obligations provided
that the payment by an Obligor of its Parallel Obligations to the Administrative
Agent in accordance with this Section 11.3 shall be a good discharge of the
corresponding Principal Obligations and the payment by an Obligor of its
corresponding Principal Obligations in accordance with the provisions of the
Loan Documents shall be a valid discharge of the relevant Parallel Obligations.
In the event of a valid discharge of the Principal Obligations, the
Administrative Agent shall not be entitled to further demand payment of the
corresponding Parallel Obligations and such Parallel Obligations shall cease to
exist. This shall apply accordingly in the event of a valid discharge of the
Parallel Obligations to the corresponding Principal Obligations.
     (c) Despite the foregoing, any payment under the Loan Documents shall be
made as provided in and in accordance with this Agreement.
     Section 11.4 Costs and Expenses
     (a) The U.S. Borrower agrees upon demand to pay, or reimburse each Agent
for (and, to the extent directly attributable to the Loans provided to the
Luxembourg Borrower, the Luxembourg Borrower shall jointly and severally with
the U.S. be obligated to pay), all of such Agent’s reasonable and documented
out-of-pocket audit, legal, appraisal, valuation, filing, document duplication
and reproduction and investigation expenses and for all other reasonable and
documented costs and expenses of every type and nature (including, without
limitation, internal costs of such Agent incurred on a per diem basis, the
reasonable fees, expenses and disbursements of the Agents’ counsel, Weil,
Gotshal & Manges LLP, local legal counsel, auditors, accountants, appraisers,
printers, insurance and environmental advisors, and other consultants and
agents) incurred by such Agent in connection with any of the following: (i) the
Administrative Agent’s audit and investigation of the U.S. Borrower or any of
its Subsidiaries in connection with the preparation, negotiation or execution of
any Loan Document or the Administrative Agent’s periodic audits of the U.S.
Borrower or any of its Subsidiaries, as the case

125



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
may be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any condition set forth in Article III (Conditions To Loans And
Letters Of Credit) any Loan Document or any proposal letter or commitment letter
issued in connection therewith, or the making of the Loans hereunder, (iii) the
creation, perfection or protection of the Liens under any Loan Document
(including any reasonable fees, disbursements and expenses for local counsel in
various jurisdictions), (iv) the ongoing administration of this Agreement and
the Loans, including consultation with attorneys in connection therewith and
with respect to each Agent’s rights and responsibilities hereunder and under the
other Loan Documents, (v) the protection, collection or enforcement of any
Obligation or the enforcement of any Loan Document, (vi) the commencement,
defense or intervention in any court proceeding relating in any way to the
Obligations, any Loan Party, any of the U.S. Borrower’s Subsidiaries, the
Related Documents, this Agreement or any other Loan Document, (vii) the response
to, and preparation for, any subpoena or request for document production with
which any Agent is served or deposition or other proceeding in which such Agent
is called to testify, in each case, relating in any way to the Obligations, any
Loan Party, any of the U.S. Borrower’s Subsidiaries, the Related Documents, this
Agreement or any other Loan Document, (viii) any amendment, consent, waiver,
assignment, restatement, or supplement to any Loan Document or the preparation,
negotiation, and execution of the same or (ix) hedging contracts or contracts
set forth in Section 2.13(e) (Fees).
     (b) The U.S. Borrower further agrees to pay or reimburse each Agent (and,
to the extent directly attributable to the Loans provided to the Luxembourg
Borrower, the Luxembourg Borrower shall jointly and severally with the U.S. be
obligated to pay), Lender and Issuer upon demand for all reasonable and
documented out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees (including allocated costs of internal counsel and
costs of settlement), incurred by such Agent, Lender or Issuer in connection
with any of the following: (i) in enforcing any Loan Document or Obligation or
any security therefore or exercising or enforcing any other right or remedy
available by reason of an Event of Default, (ii) in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding,
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, any Loan Party, any of the Borrowers’ Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
other Loan Document or Related Document or (iv) in taking any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise) described in
clause (i), (ii) or (iii) above.
     Section 11.5 Indemnities
     (a) The U.S. Borrower agrees to indemnify and hold harmless each Agent,
Arranger, Lender and Issuer and each of their respective Affiliates, and each of
the directors, officers, employees, agents, representative, attorneys,
consultants and advisors of or to any of the foregoing (including those retained
in connection with the satisfaction or attempted satisfaction of any condition
set forth in Article III (Conditions To Loans And Letters Of Credit)) (each such
Person being an “Indemnitee”) from and against any and all claims, damages,
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
disbursements and expenses of any kind or nature (including reasonable fees,
disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding,

126



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
whether or not any such Indemnitee is a party thereto, whether direct, indirect,
or consequential and whether based on any federal, state or local law or other
statutory regulation, securities or commercial law or regulation, or under
common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit, any Disclosure Document, any Related Document,
or any act, event or transaction related or attendant to any thereof, or the use
or intended use of the proceeds of the Loans or Letters of Credit or in
connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Borrowers
shall not have any obligation under this Section 11.5 to an Indemnitee with
respect to any Indemnified Matter caused by or resulting from the gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Without
limiting the foregoing, “Indemnified Matters” include (i) all Environmental
Liabilities and Costs arising from or connected with the past, present or future
operations of the Borrowers or any of their respective Subsidiaries involving
any property subject to a Collateral Document, or damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Contaminants on, upon or into such property or any contiguous
real estate, (ii) any costs or liabilities incurred in connection with any
Remedial Action concerning any Borrower or any of its Subsidiaries, (iii) any
costs or liabilities incurred in connection with any Environmental Lien and
(iv) any costs or liabilities incurred in connection with any other matter under
any Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Borrowers or any of
their respective Subsidiaries, or the owner, lessee or operator of any property
of the Borrower or any of their respective Subsidiaries by virtue of
foreclosure, except, with respect to those matters referred to in clauses (i),
(ii), (iii) and (iv) above, to the extent (x) incurred following foreclosure by
any Agent, any Lender or any Issuer, or any Agent, any Lender or any Issuer
having become the successor in interest to the Borrowers or any of their
respective Subsidiaries and (y) attributable solely to acts of such Agent, such
Lender or such Issuer or any agent on behalf of such Agent, such Lender or such
Issuer.
     (b) The U.S. Borrower shall indemnify each Agent, the Lenders and each
Issuer for, and hold each Agent, the Lenders and each Issuer harmless from and
against, any and all claims for brokerage commissions, fees and other
compensation made against the Agents, the Lenders and the Issuers for any
broker, finder or consultant with respect to any agreement, arrangement or
understanding made by or on behalf of any Loan Party or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement.
     (c) The U.S. Borrower, at the request of any Indemnitee, shall have the
obligation to defend against such investigation, litigation or proceeding or
requested Remedial Action with legal counsel of the U.S. Borrower’s choice
(which counsel shall be reasonably satisfactory to such Indemnitee), and the
U.S. Borrower, in any event, may participate in the defense thereof with legal
counsel of the U.S. Borrower’s choice. In the event that such Indemnitee
requests the U.S. Borrower to defend against such investigation, litigation or
proceeding or requested Remedial Action, the U.S. Borrower shall promptly do so
and, at such Indemnitee’s expense, such Indemnitee shall have the right to have
legal counsel of its choice participate in such defense. No action taken by
legal counsel chosen by such Indemnitee in defending against any such
investigation, litigation or proceeding or requested Remedial Action,

127



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
shall vitiate or in any way impair the U.S. Borrower’s obligation and duty
hereunder to indemnify and hold harmless such Indemnitee.
     (d) The U.S. Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to the Existing Credit Agreement (including
pursuant to Section 11.5 thereof) or any other Loan Document (as defined in the
Existing Credit Agreement and each an “Existing Loan Document”) shall survive
the effectiveness of this Agreement and any indemnification or other protection
provided to any Indemnitee pursuant to the Existing Credit Agreement, any other
Existing Loan Document, this Agreement (including pursuant to this Section 11.5)
or any other Loan Document shall (i) survive payment in full of the Obligations
and (ii) inure to the benefit of any Person that was at any time an Indemnitee
under the Existing Credit Agreement, any other Existing Loan Document, this
Agreement or any other Loan Document.
     Section 11.6 Limitation of Liability
     (a) The Borrowers agree that no Indemnitee shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to any Loan Party
or any of their respective Subsidiaries or any of their respective equity
holders or creditors for or in connection with the transactions contemplated
hereby and in the other Loan Documents and Related Documents, except to the
extent any direct damages (as opposed to special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or anticipated savings)) are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct. Each of Holdings and the Borrowers hereby
waives, releases and agrees (each for itself and on behalf of its Subsidiaries)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
     (b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN
PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FORM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
     Section 11.7 Right of Set-off
     Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of a Borrower against any and all
of the Obligations owing by such Borrower now or hereafter existing whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and even though such Obligations may be unmatured. Each Lender
agrees promptly to notify such

128



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Borrower after any such set-off and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 11.7 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.
     Section 11.8 Sharing of Payments, Etc.
     (a) Subject to the Collateral Sharing Agreement, if any Lender obtains any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) of the Loans owing to it, any interest thereon, fees in
respect thereof or amounts due pursuant to Section 11.4 (Costs and Expenses) or
11.5 (Indemnities) (other than payments pursuant to Section 2.15 (Special
Provisions Governing Eurocurrency Rate Loan), 2.16 (Capital Adequacy) or 2.17
(Taxes)) or otherwise receives any Collateral or any “Proceeds” (as defined in
the Pledge and Security Agreement) of Collateral (other than payments pursuant
to Section 2.15) or Section 2.17) (in each case, whether voluntary, involuntary,
through the exercise of any right of set-off (including pursuant to Section 11.7
(Right of Set-off) or otherwise) in excess of its Ratable Portion of all
payments of such Obligations obtained by all the Lenders, such Lender (a
“Purchasing Lender”) shall forthwith purchase from the other Lenders (each, a
“Selling Lender”) such participations in their Loans or other Obligations as
shall be necessary to cause such Purchasing Lender to share the excess payment
ratably with each of them.
     (b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
     (c) The applicable Borrower agrees that any Purchasing Lender so purchasing
a participation from a Selling Lender pursuant to this Section 11.8 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.
     Section 11.9 Notices, Etc.
     All notices, demands, requests and other communications provided for in
this Agreement shall be given in writing, or by any telecommunication device
capable of creating a written record (including electronic mail), and addressed
to the party to be notified as follows:

  (a)   if to the Borrowers:

      Hayes-Lemmerz International, Inc.
15300 Centennial Drive
Northville, Michigan 48168
Attention: General Counsel
Telecopy no: (734) 737-2069
E-Mail Address: pcauley@hayes-lemmerz.com

129



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.



     (b) if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the signature page of any applicable Assignment and Acceptance;
     (c) if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lending Offices and Addresses for Notices);
     (d) if to the Administrative Agent or the Swing Loan Lender:
Citicorp North America, Inc.
388 Greenwich Street, 19th Floor
New York, New York 10013
Attention: Keith Gerding
Telecopy no: (212) 816-2513
E-Mail Address: keith.r.gerding@citigroup.com
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119
Attention: Douglas Urquhart, Esq.
Telecopy no: (212) 310-8007
E-Mail Address: douglas.urquhart@weil.com
or at such other address as shall be notified in writing (x) in the case of the
Borrowers, the Agents and the Swing Loan Lender, to the other parties and (y) in
the case of all other parties, to the Borrowers and the Agents. All notices,
demands, requests, consents and other communications described in this
Section 11.9 shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform (to the extent permitted by Section 10.3 (Posting of
Approved Electronic Communications) to be delivered thereunder), an Internet
website or a similar telecommunication device requiring a user prior access to
such Approved Electronic Platform, website or other device (to the extent
permitted by Section 10.3 (Posting of Approved Electronic Communications) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in this Section 11.9; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facilities) or Article X (The
Agents) shall not be effective until received by the Administrative Agent
     (e) Use of Electronic Platform. Notwithstanding clause (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for

130



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
the delivery of any Approved Electronic Communication by any other means the
Loan Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify the Borrowers. Nothing in this clause (e) shall prejudice the
right of the Administrative Agent or any Lender or Issuer to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement or to request that the Borrowers effect delivery in such manner.
     Section 11.10 No Waiver; Remedies
     No failure on the part of any Lender, Issuer or Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     Section 11.11 Amendment and Restatement; Binding Effect
     (a) This Agreement shall become effective when it shall have been executed
by the Borrowers and the Administrative Agent, and when the Administrative Agent
shall have been notified by each applicable Lender and, in the case of the
Administrative Agent, each Issuer that such Lender or Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and Issuer and, in each case, their respective successors
and assigns; provided, however, that the Borrowers shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.
     (b) On the Effective Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except to evidence
(i) the incurrence by the Borrowers of the “Obligations” under and as defined in
the Existing Credit Agreement (whether or not such “Obligations” are contingent
as of the Effective Date) and (ii) the representations and warranties made by
the Borrowers prior to the Effective Date. This Agreement is not in any way
intended to constitute a novation of the obligations and liabilities existing
under the Existing Credit Agreement or evidence payment of all or any portion of
such obligations and liabilities.
     (c) The terms and conditions of this Agreement and the Agents’, the
Lenders’ and the Issuers’ rights and remedies under this Agreement and the other
Loan Documents shall apply to all of the Obligations incurred under the Existing
Credit Agreement and the Notes issued thereunder.
     (d) On and after the Effective Date, (i) all references to the Existing
Credit Agreement (or to any amendment or any amendment and restatement thereof)
in the Loan Documents (other than this Agreement) shall be deemed to refer to
the Existing Credit Agreement, as amended and restated hereby, (ii) all
references to any section (or subsection) of the Existing Credit Agreement or in
any Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this

131



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be reference to the Existing Credit Agreement, as
amended and restated hereby.
     (e) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or any other Loan Document.
     Section 11.12 Governing Law
     This Agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York.
     Section 11.13 Submission to Jurisdiction; Service of Process
     (a) Any legal action or proceeding with respect to this Agreement or any
other Loan Document may be brought in the courts of the State of New York or of
the United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrowers hereby accept for
themselves and in respect of their property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.
     (b) The Borrowers hereby irrevocably consent to the service of any and all
legal process, summons, notices and documents in any action or proceeding
arising out of or in connection with this Agreement or any Loan Document by the
mailing (by registered or certified mail, postage prepaid) or delivering of a
copy of such process to the Borrowers at their addresses specified in
Section 11.9 (Notices, Etc.). The Borrowers agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     (c) Nothing contained in this Section 11.13 shall affect the right of any
Agent or any Lender to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against the Borrowers or any
other Loan Party in any other jurisdiction.
     (d) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the applicable Agent could purchase Dollars with such other currency
at the spot rate of exchange quoted by such Agent at 12:00 p.m. (New York time)
on the Business Day preceding that on which final judgment is given, for the
purchase of Dollars, for delivery two Business Days thereafter.

132



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
     Section 11.14 Waiver of Jury Trial
     Each of the Agents, the Lenders, the Issuers and the Borrowers irrevocably
waives trial by jury in any action or proceeding with respect to this Agreement
or any other Loan Document.
     Section 11.15 Marshaling; Payments Set Aside
     None of the Agents, Lenders, Issuers or any other Secured Parties shall be
under any obligation to marshal any assets in favor of the Borrowers or any
other party or against or in payment of any or all of the Obligations. To the
extent that the Borrowers make a payment or payments to any Agent, Lender,
Issuer or any other Secured Party or any such Person receives payment from the
proceeds of the Collateral or exercise their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     Section 11.16 Section Titles
     The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.
     Section 11.17 Execution in Counterparts
     This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all parties shall be lodged with the Borrowers and the Agents.
     Section 11.18 Entire Agreement
     This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter

133



--------------------------------------------------------------------------------



 



Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
hereof. In the event of any conflict between the terms of this Agreement and any
other Loan Document, the terms of this Agreement shall govern.
     Section 11.19 Confidentiality
     Each Lender and each Agent agree to keep information obtained by it
pursuant hereto and the other Loan Documents confidential in accordance with
such Lender’s or such Agent’s, as the case may be, customary practices and
agrees that it shall only use such information in connection with the
transactions contemplated by this Agreement and not disclose any such
information other than (a) to such Lender’s or such Agent’s, as the case may be,
employees, representatives, agents and Affiliates that are or are expected to be
involved in the evaluation of such information in connection with the
transactions contemplated by this Agreement and are advised of the confidential
nature of such information, (b) to the extent such information presently is or
hereafter becomes available to such Lender or such Agent, as the case may be, on
a non-confidential basis from a source other than the Borrowers, (c) to the
extent disclosure is required by law, regulation or judicial order or requested
or required by bank regulators or auditors or (d) to current or prospective
assignees, participants and Special Purpose Vehicles grantees of any option
described in Section 11.2(f) (Assignments and Participations), in each case, to
the extent such assignees, participants or grantees agree to be bound by the
provisions of this Section 11.19. Notwithstanding any other provision in this
Agreement, the Borrowers, Holdings and the Agents hereby agree that the
Borrowers, Holdings and the Agents (and each of their respective employees,
representatives and agents and each of the officers, directors, employees,
accountants, attorneys and other advisors of any of them) may disclose to any
and all persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the Facilities and the transactions contemplated hereby and all
materials of any kind (including opinions and other tax analyses) that are
provided to each of them relating to such U.S. tax treatment and U.S. tax
structure.
     Section 11.20 Patriot Act Notice.
     Each Lender subject to the Patriot Act hereby notifies the Borrowers that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrowers, including the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Patriot Act.
[Signature Pages Follow]

134



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              HLI Operating Company, Inc.,          as U.S. Borrower
 
       
 
  By:   /s/ Gary Findling
 
       
 
      Name: Gary Findling
 
      Title: Treasurer
 
            Hayes Lemmerz Finance LLC — Luxembourg S.C.A.,     as Luxembourg
Borrower
 
       
 
  By:   Hayes Lemmerz Finance LLC     Its Managing Shareholder
 
       
 
  By:   /s/ Gary Findling
 
       
 
      Name: Gary Findling
 
      Title: Treasurer
 
            Hayes Lemmerz International, Inc.,          as Holdings
 
       
 
  By:   /s/ Gary Findling
 
       
 
      Name: Gary Findling
 
      Title: Treasurer

[Signature Page to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Citicorp North America, Inc.,
     as Agent, Swing Loan Lender, Lender and Issuer
      By:   /s/ Keith R. Gerding         Name:   Keith R. Gerding       
Title:   Director & Vice President     

[Signature Page to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Deutsche Bank Securities Inc.,
as Syndication Agent
      By:   /s/ Bill Frower       Name:   Bill Frower       Title:   Managing
Director    

[Signature Page to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Deutsche Bank AG New York Branch,
as Lender
      By:   /s/ Carin Keegan       Name:   Carin Keegan       Title:   Vice
President       By:   /s/ Marguerite Sutton       Name:   Marguerite Sutton    
  Title:   Director  

[Signature Page to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UBS Loan Finance LLC,
as Lender
      By:   /s/ Benjamin Edwards       Name:   Benjamin Edwards       Title:  
Associate Director, banking
Products Services, US    

            By:   /s/ Joselin Fernandes       Name:   Joselin Fernandes      
Title:   Associate Director,
Banking Products Services, US    

[Signature Page to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            General Electric Capital Corporation,
as Lender
      By:   /s/ Rebecca A. Ford        Name:  Rebecca A. Ford      
Title:    Duly Authorized Signatory    

[Signature Page to Second Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    2  
 
       
Section 1.1 Defined Terms
    2  
Section 1.2 Computation of Time Periods
    37  
Section 1.3 Accounting Terms and Principles
    37  
Section 1.4 Certain Terms
    38  
 
       
ARTICLE II THE FACILITIES
    38  
 
       
Section 2.1 The Commitments
    38  
Section 2.2 Borrowing Procedures
    39  
Section 2.3 Swing Loans
    41  
Section 2.4 Letters of Credit
    43  
Section 2.5 Synthetic Letters of Credit
    44  
Section 2.6 Reduction and Termination of the Revolving Credit Commitments
    48  
Section 2.7 Repayment of Loans
    48  
Section 2.8 Evidence of Debt
    49  
Section 2.9 Optional Prepayments
    50  
Section 2.10 Mandatory Prepayments
    51  
Section 2.11 Interest
    52  
Section 2.12 Conversion/Continuation Option
    53  
Section 2.13 Fees
    54  
Section 2.14 Payments and Computations
    55  
Section 2.15 Special Provisions Governing Eurocurrency Rate Loans
    58  
Section 2.16 Capital Adequacy
    61  
Section 2.17 Taxes
    61  
Section 2.18 Substitution of Lenders
    64  
 
       
ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT
    66  
 
       
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
    66  
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
    70  
Section 3.3 Determinations of Initial Borrowing Conditions
    71  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    71  
 
       
Section 4.1 Corporate Existence; Compliance with Law
    71  
Section 4.2 Corporate Power; Authorization; Enforceable Obligations
    71  
Section 4.3 Ownership; Subsidiaries
    73  
Section 4.4 Financial Statements
    74  
Section 4.5 Material Adverse Change
    75  
Section 4.6 Solvency
    75  
Section 4.7 Litigation
    75  
Section 4.8 Taxes
    75  
Section 4.9 Full Disclosure
    76  
Section 4.10 Margin Regulations
    76  
Section 4.11 No Burdensome Restrictions; No Defaults
    76  
Section 4.12 Investment Company Act
    77  
Section 4.13 Use of Proceeds
    77  
Section 4.14 Insurance
    77  
Section 4.15 Labor Matters
    77  

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

         
Section 4.16 ERISA
    78  
Section 4.17 Environmental Matters
    78  
Section 4.18 Intellectual Property
    79  
Section 4.19 Title; Real Property
    79  
Section 4.20 Related Documents
    80  
Section 4.21 Non Emerging Subsidiaries
    80  
 
       
ARTICLE V FINANCIAL COVENANTS
    81  
 
       
Section 5.1 Financial Covenants
    81  
 
       
ARTICLE VI REPORTING COVENANTS
    83  
 
       
Section 6.1 Financial Statements
    84  
Section 6.2 Default Notices
    86  
Section 6.3 Litigation
    86  
Section 6.4 Asset Sales
    86  
Section 6.5 Notices under Related Documents
    86  
Section 6.6 SEC Filings; Press Releases
    86  
Section 6.7 Labor Relations
    86  
Section 6.8 Tax Returns
    87  
Section 6.9 Insurance
    87  
Section 6.10 ERISA Matters
    87  
Section 6.11 Environmental Matters
    87  
Section 6.12 Customer Contracts
    89  
Section 6.13 Other Information
    89  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    89  
 
       
Section 7.1 Preservation of Corporate Existence, Etc.
    89  
Section 7.2 Compliance with Laws, Etc.
    89  
Section 7.3 Conduct of Business
    89  
Section 7.4 Payment of Taxes, Etc.
    90  
Section 7.5 Maintenance of Insurance
    90  
Section 7.6 Access
    90  
Section 7.7 Keeping of Books
    90  
Section 7.8 Maintenance of Properties, Etc.
    91  
Section 7.9 Application of Proceeds
    91  
Section 7.10 Environmental
    91  
Section 7.11 Additional Collateral and Guaranties
    91  
Section 7.12 Exchange Rate Fluctuations
    92  
Section 7.13 Post-Closing Covenants
    92  
Section 7.14 Classification of Jurisdictions
    92  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    93  
 
       
Section 8.1 Indebtedness
    93  
Section 8.2 Liens, Etc.
    95  
Section 8.3 Investments
    96  
Section 8.4 Sale of Assets
    98  
Section 8.5 Restricted Payments
    99  

 



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

         
Section 8.6 Prepayment and Cancellation of Indebtedness
    100  
Section 8.7 Restriction on Fundamental Changes; Permitted Acquisitions
    101  
Section 8.8 Change in Nature of Business
    101  
Section 8.9 Transactions with Affiliates
    102  
Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge
    102  
Section 8.11 Modification of Constituent Documents
    103  
Section 8.12 Modification of Related Documents
    103  
Section 8.13 Accounting Changes; Fiscal Year
    103  
Section 8.14 Margin Regulations
    103  
Section 8.15 Sale/Leasebacks
    103  
Section 8.16 No Speculative Transactions
    104  
Section 8.17 Compliance with ERISA
    104  
 
       
ARTICLE IX EVENTS OF DEFAULT
    104  
 
       
Section 9.1 Events of Default
    104  
Section 9.2 Remedies
    106  
Section 9.3 Actions in Respect of Letters of Credit
    107  
Section 9.4 Rescission
    107  
 
       
ARTICLE X THE AGENT
    108  
 
       
Section 10.1 Authorization and Action
    108  
Section 10.2 Agent’s Reliance, Etc.
    109  
Section 10.3 Posting of Approved Electronic Communications
    110  
Section 10.4 The Agents Individually
    111  
Section 10.5 Lender Credit Decision
    111  
Section 10.6 Indemnification
    111  
Section 10.7 Successor Agent
    112  
Section 10.8 Concerning the Collateral and the Collateral Documents
    112  
Section 10.9 Collateral Matters Relating to Related Obligations
    113  
 
       
ARTICLE XI MISCELLANEOUS
    114  
 
       
Section 11.1 Amendments, Waivers, Etc.
    114  
Section 11.2 Assignments and Participations
    117  
Section 11.3 Costs and Expenses
    120  
Section 11.4 Indemnities
    121  
Section 11.5 Limitation of Liability
    123  
Section 11.6 Right of Set-off
    123  
Section 11.7 Sharing of Payments, Etc.
    123  
Section 11.8 Notices, Etc.
    124  
Section 11.9 No Waiver; Remedies
    126  
Section 11.10 Amendment and Restatement; Binding Effect
    126  
Section 11.11 Governing Law
    127  
Section 11.12 Submission to Jurisdiction; Service of Process
    127  
Section 11.13 Waiver of Jury Trial
    128  
Section 11.14 Marshaling; Payments Set Aside
    128  
Section 11.15 Section Titles
    128  

 



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

         
Section 11.16 Execution in Counterparts
    128  
Section 11.17 Entire Agreement
    129  
Section 11.18 Confidentiality
    129  

Schedules

         
Schedule I
  -   Commitments
Schedule II
  -   Applicable Lending Offices and Addresses for Notices
Schedule III
  -   Mandatory Costs
Schedule IV
  -   Specified Asset Sales
Schedule V
  -   Dormant Subsidiaries
Schedule 2.4
  -   Existing Letters of Credit
Schedule 3.1(a)(vii)
  -   Local Counsel
Schedule 3.1(a)(x)
  -   Foreign Constituent Documents
Schedule 3.1(j)
  -   Intercompany Loan Parties
Schedule 4.2
  -   Consents
Schedule 4.3
  -   Ownership of Subsidiaries
Schedule 4.7
  -   Litigation
Schedule 4.8
  -   Taxes
Schedule 4.15
  -   Labor Matters
Schedule 4.16(a)
  -   List of Plans
Schedule 4.17
  -   Environmental Matters
Schedule 7.13(a)
  -   Post-Closing Covenants — Short Term
Schedule 7.13(b)
  -   Post-Closing Covenants — Long Term
Schedule 8.1
  -   Existing Indebtedness
Schedule 8.2
  -   Existing Liens
Schedule 8.3(a)
  -   Existing Investments
Schedule 8.3(f)
  -   Conditions Precedent to Intercompany Loans
Schedule 8.10
  -   Negative Pledges

 



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)
Exhibits

         
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B-1
  -   Form of Revolving Credit Note
Exhibit B-2
  -   Form of Term Loan Note
Exhibit C
  -   Form of Notice of Borrowing
Exhibit D
  -   Form of Swing Loan Request
Exhibit E
  -   Form of Letter of Credit Request
Exhibit F
  -   Form of Notice of Conversion or Continuation
Exhibit G
  -   Form of Opinion of Counsel for the Loan Parties
Exhibit H
  -   Form of Guaranty
Exhibit I
  -   Form of Pledge and Security Agreement
Exhibit J
  -   Form of Responsible Officer’s Certificate
Exhibit K
  -   2007 Corporate Restructuring

 